Exhibit 10.7


SECOND AMENDMENT TO THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”), dated as of August 27, 2018, is entered into among
ARCH RECEIVABLE COMPANY, LLC (the “Seller”), ARCH COAL SALES COMPANY, INC. (the
“Servicer”), the various financial institutions party to the Agreement
(as defined below) as Conduit Purchasers (the “Conduit Purchasers”), as Related
Committed Purchasers (the “Related Committed Purchasers”), as LC Participants
(the “LC Participants”), and as Purchaser Agents (the “Purchaser Agents”), and
PNC BANK, NATIONAL ASSOCIATION (“PNC”), as Administrator (the “Administrator”)
and as LC Bank (the “LC Bank”; together with the Conduit Purchasers, the Related
Committed Purchasers and the LC Participants, the “Purchasers”).
RECITALS
1.The parties hereto are parties to the Third Amended and Restated Receivables
Purchase Agreement, dated as of October 5, 2016 (as amended, restated,
supplemented or otherwise modified through the date hereof, the “Agreement”).
2.Concurrently herewith, the Seller, the Servicer, ACI, the Administrator, PNC
Capital Markets LLC and PNC are entering into that certain Eleventh Amended and
Restated Purchaser Group Fee Letter (the “PNC Fee Letter”), dated as of the date
hereof.
3.Concurrently herewith, the Seller, the Servicer, ACI and Regions are entering
into that certain Fourth Amended and Restated Purchaser Group Fee Letter (the
“Regions Fee Letter”; together with the PNC Fee Letter, collectively, the “Fee
Letters”), dated as of the date hereof.
4.The parties hereto desire to amend the Agreement as hereinafter set forth.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
SECTION 1.Certain Defined Terms. Capitalized terms that are used but not defined
herein shall have the meanings set forth in the Agreement.
SECTION 2.    Amendments to the Agreement.
(a)    The Agreement is hereby amended to incorporate the changes shown on the
marked pages of the Agreement attached hereto as Exhibit A.
SECTION 3.    Representations and Warranties. Each of the Seller and the
Servicer hereby represents and warrants to the Administrator, the Purchaser
Agents and the Purchasers as follows:
(a)    Representations and Warranties. The representations and warranties made
by such Person in the Agreement and each of the other Transaction Documents are
true and correct


729566654 15494375

--------------------------------------------------------------------------------





as of the date hereof (unless stated to relate solely to an earlier date, in
which case such representations or warranties were true and correct as of such
earlier date).
(b)    Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of each of its obligations under this Amendment
and the Agreement, as amended hereby, are within each of its organizational
powers and have been duly authorized by all necessary action on its part. This
Amendment and the Agreement, as amended hereby, are such Person’s valid and
legally binding obligations, enforceable in accordance with their respective
terms.
(c)    No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Termination Event or
Unmatured Termination Event exists or shall exist.
SECTION 4.    Effect of Amendment; Ratification. All provisions of the
Agreement, as expressly amended and modified by this Amendment, shall remain in
full force and effect. After this Amendment becomes effective, all references in
the Agreement (or in any other Transaction Document) to “the Receivables
Purchase Agreement”, “this Agreement”, “hereof”, “herein” or words of similar
effect, in each case referring to the Agreement shall be deemed to be references
to the Agreement as amended by this Amendment. This Amendment shall not be
deemed, either expressly or impliedly, to waive, amend or supplement any
provision of the Agreement other than as specifically set forth herein. The
Agreement, as amended by this Amendment, is hereby ratified and confirmed in all
respects.
SECTION 5.    Effectiveness. This Amendment shall become effective as of the
date hereof, upon (I) receipt by the Administrator of duly executed counterparts
of each of (a) this Amendment, (b) the PNC Fee Letter and (c) the Regions Fee
Letter and (II) payment by Seller of all fees payable on the date hereof under
(and in accordance with) the Fee Letters.
SECTION 6.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.
SECTION 7.    Governing Law. This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of New York (including for
such purposes Sections 5-1401 and 5-1402 of the General Obligations Law of the
State of New York).
SECTION 8.    Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.
SECTION 9.    Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.


729566654 15494375
2
 




--------------------------------------------------------------------------------





SECTION 10.    Ratification. After giving effect to this Amendment and the
transactions contemplated by this Amendment, all of the provisions of the
Performance Guaranty shall remain in full force and effect and the Performance
Guarantor hereby ratifies and affirms the Performance Guaranty and acknowledges
that the Performance Guaranty has continued and shall continue in full force and
effect in accordance with its terms.
SECTION 11.    Transaction Document. For the avoidance of doubt, each party
hereto agrees that this Amendment constitutes a Transaction Document.
SECTION 12.    Severability. Each provision of this Amendment shall be severable
from every other provision of this Amendment for the purpose of determining the
legal enforceability of any provision hereof, and the unenforceability of one or
more provisions of this Amendment in one jurisdiction shall not have the effect
of rendering such provision or provisions unenforceable in any other
jurisdiction.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






729566654 15494375
3
 




--------------------------------------------------------------------------------


Exhibit 10.7


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.


ARCH RECEIVABLE COMPANY, LLC,
as Seller




By:_/s/ Matthew C. Giljum_________________
Name:    Matthew C. Giljum
Title:    Vice President and Treasurer




ARCH COAL SALES COMPANY, INC.,
as Servicer




By:_/s/ Robert G. Jones____________________
Name:    Robert G. Jones
Title:    Secretary






ARCH COAL INC.,
as Performance Guarantor




By:_/s/ Robert G. Jones___________________
Name:    Robert G. Jones
Title: Senior Vice President – Law, General Counsel and Secretary


 


729565239 15494375

--------------------------------------------------------------------------------

Exhibit 10.7


PNC BANK, NATIONAL ASSOCIATION,
as Administrator




By:__/s/ Michael Brown______________________
Name:    Michael Brown
Title:    Senior Vice President








PNC BANK, NATIONAL ASSOCIATION,
as a Purchaser Agent




By:_/s/ Michael Brown______________________
Name:    Michael Brown
Title: Senior Vice President







PNC BANK, NATIONAL ASSOCIATION,
as the LC Bank and as an LC Participant




By:__/s/ Michael Brown_____________________
Name:    Michael Brown
Title: Senior Vice President





PNC BANK, NATIONAL ASSOCIATION,
as a Related Committed Purchaser




By:___/s/ Michael Brown____________________
Name: Michael Brown    
Title: Senior Vice President



REGIONS BANK,
as a Purchaser Agent





729565239 15494375

--------------------------------------------------------------------------------

Exhibit 10.7


By: /s/ Mark. A. Kassis    
Name: Mark A. Kassis
Title: Senior Vice President

REGIONS BANK,
as a Related Committed Purchaser


By: /s/ Mark A. Kassis    
Name: Mark A. Kassis
Title: Senior Vice President


REGIONS BANK,
as an LC Participant


By:/s/ Mark A. Kassis    
Name: Mark A. Kassis
Title: Senior Vice President








729565239 15494375

--------------------------------------------------------------------------------

Exhibit 10.7


EXHIBIT A


(attached)
THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
DATED AS OF OCTOBER 5, 2016
BY AND AMONG
ARCH RECEIVABLE COMPANY, LLC,
as Seller,
ARCH COAL SALES COMPANY, INC.,
as initial Servicer,
THE VARIOUS CONDUIT PURCHASERS, RELATED COMMITTED PURCHASERS, LC PARTICIPANTS
AND PURCHASER AGENTS FROM TIME TO TIME PARTY HERETO,

AND
PNC BANK, NATIONAL ASSOCIATION,
as Administrator and as LC Bank




729565239 15494375

--------------------------------------------------------------------------------


Exhibit 10.7


ARTICLE I.
AMOUNTS AND TERMS OF THE PURCHASES    2

Section 1.1
Purchase Facility    2

Section 1.2
Making Purchases; Assignment and Assumption    3

Section 1.3
Purchased Interest Computation    6

Section 1.4
Settlement Procedures    6

Section 1.5
Fees    12

Section 1.6
Payments and Computations, Etc    12

Section 1.7
Increased Costs    13

Section 1.8
Requirements of Law; Funding Losses    14

Section 1.9
Inability to Determine Euro-Rate    16

Section 1.10
Taxes    16

Section 1.11
Letters of Credit    17

Section 1.12
Issuance of Letters of Credit    17

Section 1.13
Requirements For Issuance of Letters of Credit    18

Section 1.14
Disbursements, Reimbursement    18

Section 1.15
Repayment of Participation Advances    19

Section 1.16
Documentation    20

Section 1.17
Determination to Honor Drawing Request    20



 
i
 

729565239 15494375

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Section 1.18
Nature of Participation and Reimbursement Obligations    20

Section 1.19
Indemnity    22

Section 1.20
Liability for Acts and Omissions    22

ARTICLE II.
REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION EVENTS    24

Section 2.1
Representations and Warranties; Covenants    24

Section 2.2
Termination Events    24

ARTICLE III.
INDEMNIFICATION    24

Section 3.1
Indemnities by the Seller    24

Section 3.2
Indemnities by the Servicer    26

ARTICLE IV.
ADMINISTRATION AND COLLECTIONS    27

Section 4.1
Appointment of the Servicer    27

Section 4.2
Duties of the Servicer    28

Section 4.3
Lock-Box Account and LC Collateral Account Arrangements    29

Section 4.4
Enforcement Rights    30

Section 4.5
Responsibilities of the Seller    31

Section 4.6
Servicing Fee    31

Section 4.7
Authorization and Action of the Administrator and Purchaser Agents    31



 
ii
 

729565239 15494375

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Section 4.8
Nature of Administrator’s Duties; Delegation of Administrator’s Duties;
Exculpatory Duties    33

Section 4.9
UCC Filings    34

Section 4.10
Agent’s Reliance, Etc    34

Section 4.11
Administrator and Affiliates    35

Section 4.12
Notice of Termination Events    35

Section 4.13
Non-Reliance on Administrator, Purchaser Agents and other Purchasers;
Administrators and Affiliates    36

Section 4.14
Indemnification    36

Section 4.15
Successor Administrator    37

ARTICLE V.
MISCELLANEOUS    37

Section 5.1
Amendments, Etc    37

Section 5.2
Notices, Etc    38

Section 5.3
Successors and Assigns; Assignability; Participations    38

Section 5.4
Costs, Expenses and Taxes    41

Section 5.5
No Proceedings; Limitation on Payments    43

Section 5.6
Confidentiality    43

Section 5.7
GOVERNING LAW AND JURISDICTION    44

Section 5.8
Execution in Counterparts    45

Section 5.9
Survival of Termination; Non-Waiver    45



 
iii
 

729565239 15494375

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Section 5.10
WAIVER OF JURY TRIAL    45

Section 5.11
Entire Agreement    45

Section 5.12
Headings    46

Section 5.13
Right of Setoff    46

Section 5.14
Purchaser Groups’ Liabilities    46

Section 5.15
Sharing of Recoveries    46

Section 5.16
USA Patriot Act    46

Section 5.17
Tax Matters    47

Section 5.18
Severability    47

Section 5.19
Mutual Negotiations    47





 
iv
 

729565239 15494375

--------------------------------------------------------------------------------


Exhibit 10.7









EXHIBIT I    DEFINITIONS
EXHIBIT II    CONDITIONS PRECEDENT
EXHIBIT III    REPRESENTATIONS AND WARRANTIES
EXHIBIT IV    COVENANTS
EXHIBIT V    TERMINATION EVENTS

SCHEDULE I    CREDIT AND COLLECTION POLICY
SCHEDULE II    LOCK-BOX BANK, BLOCKED ACCOUNT AND LOCK-BOX
ACCOUNT    
SCHEDULE III    ACTIONS AND PROCEEDINGS
SCHEDULE IV    GROUP COMMITMENTS


ANNEX A    FORM OF INFORMATION PACKAGE
ANNEX B-1    FORM OF PURCHASE NOTICE
ANNEX B-2    FORM OF ISSUANCE NOTICE
ANNEX C    FORM OF PAYDOWN NOTICE
ANNEX D    FORM OF COMPLIANCE CERTIFICATE
ANNEX E    FORM OF LETTER OF CREDIT APPLICATION
ANNEX F    FORM OF ASSUMPTION AGREEMENT
ANNEX G    FORM OF TRANSFER SUPPLEMENT
ANNEX H-1    FORM OF WEEKLY REPORT
ANNEX H-2    FORM OF DAILY REPORT
ANNEX I    [RESERVED]
ANNEX J    FORM OF CASH FLOW FORECAST








729565239 15494375    -i-

--------------------------------------------------------------------------------


Exhibit 10.7


This THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”) is entered into as of October 5, 2016, by and among ARCH RECEIVABLE
COMPANY, LLC, a Delaware limited liability company, as seller (the “Seller”),
ARCH COAL SALES COMPANY, INC., a Delaware corporation (“Arch Sales”), as initial
servicer (in such capacity, together with its successors and permitted assigns
in such capacity, the “Servicer”), the various CONDUIT PURCHASERS, RELATED
COMMITTED PURCHASERS, LC PARTICIPANTS and PURCHASER AGENTS from time to time
party hereto and PNC BANK, NATIONAL ASSOCIATION, a national banking association
(“PNC”), as administrator (in such capacity, together with its successors and
assigns in such capacity, the “Administrator”) and as issuer of Letters of
Credit (in such capacity, together with its successors and assigns in such
capacity, the “LC Bank”).
PRELIMINARY STATEMENTS. Certain terms that are capitalized and used throughout
this Agreement are defined in Exhibit I. References in the Exhibits hereto to
the “Agreement” refer to this Agreement, as amended, supplemented or otherwise
modified from time to time.
This Agreement amends and restates in its entirety, as of the Closing Date, the
Second Amended and Restated Receivables Purchase Agreement, dated as of January
13, 2016 (as amended, restated, supplemented or otherwise modified prior to the
date hereof, the “Prior Agreement”), among each of the parties hereto. Upon the
effectiveness of this Agreement, the terms and provisions of the Prior Agreement
shall, subject to this paragraph, be superseded hereby in their entirety.
Notwithstanding the amendment and restatement of the Prior Agreement by this
Agreement, (i) the Seller and Servicer shall continue to be liable to PNC,
Regions and any other Indemnified Party or Affected Person (as such terms are
defined in the Prior Agreement) for fees and expenses which are accrued and
unpaid under the Prior Agreement on the date hereof (collectively, the “Prior
Agreement Outstanding Amounts”) and all agreements to indemnify such parties in
connection with events or conditions arising or existing prior to the effective
date of this Agreement and (ii) the security interest created under the Prior
Agreement shall remain in full force and effect as security for such Prior
Agreement Outstanding Amounts until such Prior Agreement Outstanding Amounts
shall have been paid in full. Upon the effectiveness of this Agreement, each
reference to the Prior Agreement in any other document, instrument or agreement
shall mean and be a reference to this Agreement. Nothing contained herein,
unless expressly herein stated to the contrary, is intended to amend, modify or
otherwise affect any other instrument, document or agreement executed and/or
delivered in connection with the Prior Agreement.
The Seller (i) desires to sell, transfer and assign an undivided percentage
interest in a pool of receivables, and the Purchasers desire to acquire such
undivided percentage interest, as such percentage interest shall be adjusted
from time to time based upon, in part, reinvestment payments that are made by
such Purchasers and (ii) may, subject to the terms and conditions hereof,
request that the LC Bank issue or cause the issuance of one or more Letters of
Credit.
In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:








729565239 15494375

--------------------------------------------------------------------------------





ARTICLE I.
AMOUNTS AND TERMS OF THE PURCHASES
Section 1.1    Purchase Facility.
(a)    On the terms and subject to the conditions hereof, the Seller may, from
time to time before the Facility Termination Date, (i) ratably (based on the
aggregate Commitments of the Related Committed Purchasers in their respective
Purchaser Groups) request that the Conduit Purchasers, or, only if a Conduit
Purchaser denies such request or is unable to fund, ratably request that the
Related Committed Purchasers, make purchases of and reinvestments in undivided
percentage ownership interests with regard to the Purchased Interest from the
Seller pursuant to Section 1.1(b) and (ii) request that the LC Bank issue or
cause the issuance of Letters of Credit, in each case subject to the terms
hereof (each such purchase, reinvestment or issuance is referred to herein as a
“Purchase”). Subject to Section 1.4(b) concerning reinvestments, at no time will
a Conduit Purchaser have any obligation to make a Purchase. Each Related
Committed Purchaser severally hereby agrees, on the terms and subject to the
conditions hereof, to make purchases of and reinvestments in undivided
percentage ownership interests with regard to the Purchased Interest from the
Seller from time to time from the date hereof to the Facility Termination Date,
based on the applicable Purchaser Group’s Ratable Share of each Purchase (and,
in the case of each Related Committed Purchaser, its Commitment Percentage of
its Purchaser Group’s Ratable Share of such Purchase) and, on the terms of and
subject to the conditions of this Agreement, the LC Bank hereby agrees to issue
Letters of Credit in return for (and each LC Participant hereby severally agrees
to make participation advances in connection with any draws under such Letters
of Credit equal to such LC Participant’s Pro Rata Share of such draws),
undivided percentage ownership interests with regard to the Purchased Interest
from the Seller from time to time from the date hereof to the Facility
Termination Date. Notwithstanding anything set forth in this paragraph (a) or
otherwise herein to the contrary, under no circumstances shall any Purchaser
make any purchase or reinvestment (including, without limitation, any mandatory
deemed Purchases pursuant to Section 1.1(b)) or issue any Letters of Credit
hereunder, as applicable, if, after giving effect to such Purchase, the (i)
aggregate outstanding amount of the Capital funded by such Purchaser, when added
to all other Capital funded by all other Purchasers in such Purchaser’s
Purchaser Group would exceed (A) its Purchaser Group’s Group Commitment (as the
same may be reduced from time to time pursuant to Section 1.1(c)) minus (B) the
related LC Participant’s Pro Rata Share of the LC Participation Amount, (ii) the
Aggregate Capital plus the LC Participation Amount would exceed the Purchase
Limit or (iii) the LC Participation Amount would exceed the aggregate of the
Commitments of the LC Participants.
The Seller may, subject to this paragraph (a) and the other requirements and
conditions herein, use the proceeds of any purchase by the Purchasers hereunder
to satisfy its Reimbursement Obligation to the LC Bank and the LC Participants
(ratably, based on the outstanding amounts funded by the LC Bank and each such
LC Participant) pursuant to Section 1.14 below.


Each of the parties hereto hereby acknowledges and agrees that from and after
the Closing Date, the Purchaser Groups that includes PNC and Regions, as a
Purchaser Agent and as


729565239 15494375    2

--------------------------------------------------------------------------------





a Purchaser, shall not include a Conduit Purchaser, and each request by the
Seller for ratable Purchases by the Conduit Purchasers pursuant to Section
1.1(a)(i) shall be deemed to be a request that the Related Committed Purchasers
in PNC’s and Regions’ Purchaser Group make their ratable share of such
Purchases.


(b)    In the event the Seller fails to reimburse the LC Bank for the full
amount of any drawing under any Letter of Credit on the applicable Drawing Date
(out of its own funds available therefor) pursuant to Section 1.14, then the
Seller shall, automatically (and without the requirement of any further action
on the part of any Person hereunder), be deemed to have requested a new purchase
from the Conduit Purchasers or Related Committed Purchasers, as applicable, on
such date, on the terms and subject to the conditions hereof, in an amount equal
to the amount of such Reimbursement Obligation at such time. Subject to the
limitations on funding set forth in paragraph (a) above (and the other
requirements and conditions herein), the Conduit Purchasers or Related Committed
Purchasers, as applicable, shall fund such deemed purchase request and deliver
the proceeds thereof directly to the Administrator to be immediately distributed
(ratably) to the LC Bank and the applicable LC Participants in satisfaction of
the Seller’s Reimbursement Obligation pursuant to Section 1.14, below, to the
extent of the amounts permitted to be funded by the Conduit Purchasers or
Related Committed Purchasers, as applicable, at such time, hereunder.
(c)    The Seller may, upon at least 15 days’ written notice to the
Administrator, terminate the Purchase Facility in whole or, upon at least 15
days’ written notice to the Administrator, from time to time, irrevocably reduce
in part the unused portion of the Purchase Limit (but not below the amount that
would cause the Aggregate Capital plus the LC Participation Amount to exceed the
Purchase Limit or would cause the Group Capital of any Purchaser Group to exceed
its Group Commitment, in each case after giving effect to such reduction);
provided, that each partial reduction shall be in the amount of at least
$5,000,000, or an integral multiple of $1,000,000 in excess thereof, and that,
unless terminated in whole, the Purchase Limit shall in no event be reduced
below $50,000,000. Each reduction in the Commitments hereunder shall be made
ratably among the Purchasers in accordance with their respective Commitment
Percentages and their respective Commitments. The Administrator shall promptly
advise the Purchaser Agents of any notice received by it pursuant to this
Section 1.1(c); it being understood that (in addition to and without limiting
any other requirements for termination, prepayment and/or the funding of the LC
Collateral Account hereunder) no such termination or reduction shall be
effective unless and until (i) in the case of a termination, the amount on
deposit in the LC Collateral Account is at least equal to the then outstanding
LC Participation Amount and (ii) in the case of a partial reduction, the amount
on deposit in the LC Collateral Account is at least equal to the positive
difference between the then outstanding LC Participation Amount and the Purchase
Limit as so reduced by such partial reduction.
Section 1.2    Making Purchases; Assignment and Assumption.
(a)    Each Funded Purchase (but not reinvestment) of undivided percentage
ownership interests with regard to the Purchased Interest hereunder may be made
on any day upon the Seller’s irrevocable written notice in the form of Annex B-1
(each, a “Purchase Notice”) delivered to the Administrator and each Purchaser
Agent in accordance with Section 5.2 (which notice must be received by the
Administrator and each Purchaser Agent before 11:00 a.m., New York City time)


729565239 15494375    3

--------------------------------------------------------------------------------





at least two Business Days before the requested Purchase Date, which notice
shall specify: (A) solely in the case of a Funded Purchase maintained by Capital
(other than one made pursuant to Section 1.14(b)), the amount requested to be
paid to the Seller (such amount, which shall not be less than $300,000 (or such
lesser amount as agreed to by the Administrator and each Purchaser Agent) and
shall be in integral multiples of $100,000 in excess thereof, being the Capital
relating to the undivided percentage ownership interest then being purchased
with respect to each Purchaser Group), (B) the date of such Funded Purchase
(which shall be a Business Day), and (C) the pro forma calculation of the
Purchased Interest after giving effect to the increase in the Aggregate Capital.
(b)    Subject to the following paragraphs of this Section 1.2(b), on the date
of each Funded Purchase (but not reinvestment, issuance of a Letter of Credit or
a Funded Purchase pursuant to Section 1.2(e)) of undivided percentage ownership
interests with regard to the Purchased Interest hereunder, each applicable
Conduit Purchaser or Related Committed Purchaser, as the case may be, shall,
upon satisfaction of the applicable conditions set forth in Exhibit II, make
available to the Seller in same day funds, at such account as may from time to
time be designated in writing by the Seller to the Administrator and each
Purchaser Agent), an amount equal to the portion of Capital relating to the
undivided percentage ownership interest then being purchased by such Purchaser.
(c)    Effective on the date of each Funded Purchase or other Purchase pursuant
to this Section 1.2 and each reinvestment pursuant to Section 1.4, other than as
provided under Section 5.17(a), the Seller hereby sells and assigns to the
Administrator for the benefit of the Purchasers (ratably, based on the sum of
the Capital plus the LC Participation Amount outstanding at such time for each
such Purchaser’s Capital) an undivided percentage ownership interest in:
(i) each Pool Receivable then existing, (ii) all Related Security with respect
to such Pool Receivables, and (iii) all Collections with respect to, and other
proceeds of, such Pool Receivables and Related Security.
(d)    To secure all of the Seller’s obligations (monetary or otherwise) under
this Agreement and the other Transaction Documents to which it is a party,
whether now or hereafter existing or arising, due or to become due, direct or
indirect, absolute or contingent, the Seller hereby grants to the Administrator
(for the benefit of the Secured Parties) a security interest in all of the
Seller’s right, title and interest (including any undivided interest of the
Seller) in, to and under all of the following, whether now or hereafter owned,
existing or arising: (i) all Pool Receivables, (ii) all Related Security with
respect to such Pool Receivables, (iii) all Collections with respect to such
Pool Receivables, (iv) the Lock-Box Accounts and all amounts on deposit therein,
and all certificates and instruments, if any, from time to time evidencing such
Lock-Box Accounts and amounts on deposit therein, (v) the LC Collateral Account
and all amounts on deposit therein, and all certificates and instruments, if
any, from time to time evidencing such LC Collateral Account and amounts on
deposit therein, (vi) all rights (but none of the obligations) of the Seller
under the Sale Agreements, (vii) all proceeds of, and all amounts received or
receivable under any or all of, the foregoing (other than Seller's Permitted
Payments) and (viii) all of its other property (collectively, the “Pool
Assets”). For the avoidance of doubt, Seller’s Permitted Payments when made
shall be automatically excluded and released from the Pool Assets. The Seller
hereby authorizes the Administrator to file financing statements describing the
collateral covered thereby as “all of the debtor’s personal property or assets”
or words to that effect, notwithstanding that such wording may be broader in
scope than the


729565239 15494375    4

--------------------------------------------------------------------------------





collateral described in this Agreement. The Administrator (on behalf of the
Secured Parties) shall have, with respect to the Pool Assets, and in addition to
all the other rights and remedies available to the Administrator and the
Purchasers, all the rights and remedies of a secured party under any applicable
UCC. The Seller hereby acknowledges and agrees that pursuant to the Prior
Agreement, the Seller granted to the Administrator a security interest in all of
the Seller’s right, title and interest in, to and under the Pool Assets (as
defined in the Prior Agreement). The Seller hereby confirms such security
interest and acknowledges and agrees that such security interest is continuing
and is supplemented and restated by the security interest granted by the Seller
pursuant to this Section 1.2(d).
(e)    Whenever the LC Bank issues a Letter of Credit pursuant to Section 1.12
hereof, each LC Participant shall, automatically and without further action of
any kind upon the effective date of issuance of such Letter of Credit, have
irrevocably been deemed to make a Funded Purchase hereunder in the event that
such Letter of Credit is subsequently drawn and such drawn amount shall not have
been reimbursed pursuant to Section 1.14 upon such draw in an amount equal to
its Pro Rata Share of such unreimbursed draw. All such Funded Purchases shall be
made ratably by the LC Participants according to their Pro Rata Shares and shall
accrue Discount from the date of such draw. In the event that any Letter of
Credit expires or is surrendered without being drawn (in whole or in part) then,
in such event, the foregoing commitment to make Funded Purchases shall expire
with respect to such Letter of Credit and the LC Participation Amount shall
automatically reduce by the amount of the Letter of Credit which is no longer
outstanding.
(f)    The Seller may, with the prior written consent of the Administrator and
each Purchaser Agent (and, in the case of a new related LC Participant, the LC
Bank), which consent may be granted or withheld in their sole and absolute
discretion, add additional Persons as Purchasers (either to an existing
Purchaser Group or by creating new Purchaser Groups) or cause an existing
Related Committed Purchaser or related LC Participant to increase its
Commitment; provided, that the Commitment of any Related Committed Purchaser or
related LC Participant may only be increased with the prior written consent of
such Purchaser; provided, further, that neither the Commitment of any new
Purchaser Group nor the aggregate increase in the Commitment of existing Related
Committed Purchasers shall exceed $50,000,000 and in connection with any such
increase or addition shall be a corresponding increase in the Purchase Limit.
Each new Conduit Purchaser, Related Committed Purchaser or related LC
Participant (or Purchaser Group) shall become a party hereto, by executing and
delivering to the Administrator, each Purchaser Agent and the Seller, an
Assumption Agreement in the form of Annex F hereto (which Assumption Agreement
shall, in the case of any new Conduit Purchaser, Related Committed Purchaser or
related LC Participant, be executed by each Person in such new Purchaser’s
Purchaser Group).
(g)    Each Related Committed Purchaser’s and related LC Participant’s
obligations hereunder shall be several, such that the failure of any Related
Committed Purchaser or related LC Participant to make a payment in connection
with any purchase hereunder, or drawing under a Letter of Credit hereunder, as
the case may be, shall not relieve any other Related Committed Purchaser or
related LC Participant of its obligation hereunder to make payment for any
Funded Purchase or such drawing. Further, in the event any Related Committed
Purchaser or related LC Participant fails to satisfy its obligation to make a
purchase or payment with respect to such drawing as required


729565239 15494375    5

--------------------------------------------------------------------------------





hereunder, upon receipt of notice of such failure from the Administrator (or any
relevant Purchaser Agent), subject to the limitations set forth herein, the
non-defaulting Related Committed Purchasers or related LC Participants in such
defaulting Related Committed Purchaser’s or related LC Participant’s Purchaser
Group shall fund the defaulting Related Committed Purchaser’s or related LC
Participant’s Commitment Percentage of the related Purchase or drawing pro rata
in proportion to their relative Commitment Percentages (determined without
regard to the Commitment Percentage of the defaulting Related Committed
Purchaser or related LC Participant; it being understood that a defaulting
Related Committed Purchaser’s or related LC Participant’s Commitment Percentage
of any Purchase or drawing shall be first funded by the Related Committed
Purchasers or related LC Participants in such defaulting Related Committed
Purchaser’s or related LC Participant’s Purchaser Group and thereafter if there
are no other Related Committed Purchasers or related LC Participants in such
Purchaser Group or if such other Related Committed Purchasers or related LC
Participants are also defaulting Related Committed Purchasers or related LC
Participants, then such defaulting Related Committed Purchaser’s or related LC
Participant’s Commitment Percentage of such Purchase or drawing shall be funded
by each other Purchaser Group ratably and applied in accordance with this
paragraph (g)). Notwithstanding anything in this paragraph (g) to the contrary
and for the avoidance of doubt, each Related Committed Purchaser’s and LC
Participant’s obligation to make a Purchase or payment with respect to any
drawing shall be subject in all respects to the limitations set forth in the
last sentence of the first paragraph of Section 1.1(a).
Section 1.3    Purchased Interest Computation. The Purchased Interest shall be
initially computed on the Closing Date. Thereafter, until the Facility
Termination Date, such Purchased Interest shall be automatically recomputed (or
deemed to be recomputed) on each Business Day other than a Termination Day. From
and after the occurrence of any Termination Day, the Purchased Interest shall
(until the event(s) giving rise to such Termination Day are satisfied or are
waived by the Administrator in accordance with Section 5.1) be deemed to be
100%. The Purchased Interest shall become zero when (a) the Aggregate Capital
thereof and Aggregate Discount thereon shall have been paid in full, (b) an
amount equal to 100% of the LC Participation Amount and the LC Fee Expectation
shall have been deposited in the LC Collateral Account, or all Letters of Credit
shall have expired or otherwise been terminated and (c) all the amounts owed by
the Seller and the Servicer hereunder to each Purchaser, the Administrator and
any other Indemnified Party or Affected Person are paid in full (other than
indemnification and other contingent obligations not yet due and owing), and the
Servicer shall have received the accrued Servicing Fee thereon.
Section 1.4    Settlement Procedures.
(a)    The collection of the Pool Receivables shall be administered by the
Servicer in accordance with this Agreement. The Seller shall provide to the
Servicer on a timely basis all information needed for such administration,
including notice of the occurrence of any Termination Day and current
computations of the Purchased Interest.


729565239 15494375    6

--------------------------------------------------------------------------------





(b)    The Servicer shall, on each day on which Collections of Pool Receivables
are received (or deemed received) by the Seller or the Servicer in accordance
with this Agreement, including Section 1.4(g):
(i)    set aside and hold in trust (and shall, at the request of the
Administrator, segregate in a separate account approved by the Administrator)
for the benefit of the Secured Parties, out of such Collections, first, an
amount equal to the Aggregate Discount accrued through such day for each Portion
of Capital and not previously set aside, second, an amount equal to the fees set
forth in each Fee Letter accrued and unpaid through such day, and third, to the
extent funds are available therefor, an amount equal to the aggregate of the
Purchasers’ Share of the Servicing Fee accrued through such day and not
previously set aside;
(ii)    subject to Section 1.4(f), if such day is not a Termination Day, remit
to the Seller, ratably, on behalf of the Purchasers, the remainder of such
Collections. Such remainder shall, to the extent representing a return on the
Aggregate Capital, be automatically reinvested, ratably, according to each
Purchaser’s Capital, in Pool Receivables and in the Related Security,
Collections and other proceeds with respect thereto; provided, that if the
Purchased Interest would exceed 100%, then the Servicer shall not remit such
remainder to the Seller or reinvest, but shall set aside and hold in trust for
the Administrator (for the benefit of the Secured Parties) (and shall, at the
request of the Administrator, segregate in a separate account approved by the
Administrator) a portion of such Collections that, together with the other
Collections set aside pursuant to this paragraph, shall equal the amount
necessary to reduce the Purchased Interest to 100% (determined as if such
Collections set aside had been applied to reduce the Aggregate Capital or LC
Participation Amount, as applicable, at such time), which amount shall either
(x) be deposited ratably to each Purchaser Agent’s account (for the benefit of
its related Purchasers) or (y) be deposited in the LC Collateral Account, in
each case, as applicable, on the next Settlement Date in accordance with Section
1.4(c); provided, further, that (x) in the case of any Purchaser that is a
Conduit Purchaser, if such Purchaser has provided notice (a “Declining Notice”)
to its Purchaser Agent and the Administrator that such Purchaser (a “Declining
Conduit Purchaser”) no longer wishes Collections with respect to any Portion of
Capital funded or maintained by such Purchaser to be reinvested pursuant to this
clause (ii) or (y) in the case of any Purchaser that has provided notice (an
“Exiting Notice”) to its Purchaser Agent and the Administrator of its refusal,
following any request by the Seller to extend the then Facility Termination
Date, to extend its Commitment hereunder (an “Exiting Purchaser”), then in
either case set forth in clause (x) or (y) above, such Purchaser’s ratable share
(determined according to outstanding Capital) of Collections shall not be
reinvested or remitted to the Seller and shall instead be held in trust for the
benefit of such Purchaser and applied in accordance with clause (iii) below;
(iii)    if such day is a Termination Day (or any day following the provision of
a Declining Notice or an Exiting Notice), set aside, segregate and hold in trust
for the benefit of the Purchasers (and shall, at the request of the
Administrator, segregate in a separate account approved by the Administrator),
the entire remainder of such Collections (or in the


729565239 15494375    7

--------------------------------------------------------------------------------





case of a Declining Conduit Purchaser or an Exiting Purchaser, an amount equal
to such Purchaser’s ratable share of such Collections based on its Capital;
provided, that solely for purposes of determining such Purchaser’s ratable share
of such Collections, such Purchaser’s Capital shall be deemed to remain constant
from the date of the provision of a Declining Notice or an Exiting Notice, as
the case may be, until the date such Purchaser’s Capital has been paid in full;
it being understood that if such day is also a Termination Day, such Declining
Conduit Purchaser’s or Exiting Purchaser’s Capital shall be recalculated taking
into account amounts received by such Purchasers in respect of this
parenthetical and thereafter Collections shall be set aside for such Purchaser
ratably in respect of its Capital (as recalculated)); provided, further, that if
amounts are set aside and held in trust on any Termination Day of the type
described in clause (a) of the definition of “Termination Day” (or any day
following the provision of a Declining Notice or an Exiting Notice) and,
thereafter, the conditions set forth in Section 2 of Exhibit II are satisfied or
waived by the Administrator and the Majority Purchaser Agents (or, in the case
of a Declining Notice or an Exiting Notice, such Declining Notice or Exiting
Notice, as the case may be, has been revoked by the related Declining Conduit
Purchaser or Exiting Purchaser, respectively, and written notice thereof has
been provided to the Administrator, the related Purchaser Agent and the
Servicer), such previously set-aside amounts shall, to the extent representing a
return on the Aggregate Capital (or the Capital of the Declining Conduit
Purchaser or Exiting Purchaser, as the case may be) and ratably in accordance
with each Purchaser’s Capital, be reinvested in accordance with clause (ii) on
the day of such subsequent satisfaction or waiver of conditions or revocation of
Declining Notice or Exiting Notice, as the case may be; and
(iv)    release to the Seller (subject to Section 1.4(f)) for its own account
any Collections in excess of: (w) amounts required to be reinvested in
accordance with clause (ii) or the proviso to clause (iii) plus (x) the amounts
that are required to be set aside pursuant to clause (i), the provisos to clause
(ii) and clause (iii) plus (y) the Seller’s Share of the Servicing Fee accrued
and unpaid through such day and all reasonable and appropriate out-of-pocket
costs and expenses of the Servicer for servicing, collecting and administering
the Pool Receivables plus (z) all other amounts then due and payable by the
Seller under this Agreement to the Purchasers, the Purchaser Agents, the
Administrator, and any other Indemnified Party or Affected Person.
(c)    The Servicer shall, in accordance with the priorities set forth in
Section 1.4(d), deposit into each Purchaser Agent’s account, on each Settlement
Date, Collections held for such Purchaser Agent (for the benefit of its related
Purchasers) pursuant to clause (b)(i) or (f) plus the amount of Collections then
held for such Purchaser Agent (for the benefit of its related Purchasers)
pursuant to clauses (b)(ii) and (iii) of Section 1.4; provided, that if Arch
Sales or an Affiliate thereof is the Servicer, such day is not a Termination Day
and the Administrator has not notified Arch Sales (or such Affiliate) that such
right is revoked, Arch Sales (or such Affiliate) may retain the portion of the
Collections set aside pursuant to clause (b)(i) that represents the aggregate of
each Purchasers’ Share of the Servicing Fee. On or prior to the last day of each
Settlement Period, each Purchaser Agent will notify the Servicer by facsimile of
the amount of Discount accrued with respect to each Portion of Capital during
such Settlement Period or portion thereof.


729565239 15494375    8

--------------------------------------------------------------------------------





(d)    The Servicer shall distribute the amounts described (and at the times set
forth) in clause (c) above as follows:
(i)    if such distribution occurs on a day that is not a Termination Day and
the Purchased Interest does not exceed 100%, first to each Purchaser Agent
ratably according to the Discount accrued during such Yield Period (for the
benefit of the relevant Purchasers within such Purchaser Agent’s Purchaser
Group) in payment in full of all accrued Discount with respect to each Portion
of Capital maintained by such Purchasers and all accrued Fees; it being
understood that each Purchaser Agent shall distribute such amounts to the
Purchasers within such Purchaser Agent’s Purchaser Group ratably according to
Discount and Fees, respectively, and second, if the Servicer has set aside
amounts in respect of the Servicing Fee pursuant to clause (b)(i) and has not
retained such amounts pursuant to clause (c), to the Servicer (payable in
arrears on each Settlement Date) in payment in full of the aggregate of the
Purchasers’ Share of accrued Servicing Fees so set aside, and
(ii)    if such distribution occurs on a Termination Day or on a day when the
Purchased Interest exceeds 100%, first, if Arch Sales or an Affiliate thereof is
not the Servicer, to the Servicer in payment in full of the Purchasers’ Share of
all accrued Servicing Fees, second, to each Purchaser Agent ratably (based on
the aggregate accrued and unpaid Discount and Fees payable to all Purchasers at
such time) (for the benefit of the relevant Purchasers in such Purchaser Agent’s
Purchaser Group) in payment in full of all accrued Discount with respect to each
Portion of Capital funded or maintained by the Purchasers within such Purchaser
Agent’s Purchaser Group and all accrued Fees, third, to each Purchaser Agent
ratably according to the aggregate of the Capital of each Purchaser in each such
Purchaser Agent’s Purchaser Group (for the benefit of the relevant Purchasers in
such Purchaser Agent’s Purchaser Group) in payment in full of each Purchaser’s
Capital (or, if such day is not a Termination Day, the amount necessary to
reduce the Purchased Interest to 100%) (determined as if such Collections had
been applied to reduce the Aggregate Capital); it being understood that each
Purchaser Agent shall distribute the amounts described in the first, second and
third clauses of this Section 1.4(d)(ii) to the Purchasers within such Purchaser
Agent’s Purchaser Group ratably according to Discount, Fees and Capital,
respectively, fourth, to the LC Collateral Account for the benefit of the LC
Bank and the LC Participants (x) the amount necessary to cash collateralize the
LC Participation Amount until the amount of cash collateral held in such LC
Collateral Account (other than amount representing LC Fee Expectation) equals
100% of the LC Participation Amount (or, if such day is not a Termination Day,
the amount necessary to reduce the Purchased Interest to 100%) (determined as if
such Collections had been applied to reduce the aggregate outstanding amount of
the LC Participation Amount) and (y) if such day is a Termination Day of the
type described in clause (b) of the definition thereof or a Termination Event is
continuing, an amount equal to the LC Fee Expectation at such time (or such
portion thereof not currently on deposit in the LC Collateral Account), fifth,
if the Aggregate Capital and accrued Aggregate Discount with respect to each
Portion of Capital for all Purchaser Groups have been reduced to zero, and the
aggregate of the Purchasers’ Share of all accrued Servicing Fees payable to the
Servicer (if other than Arch Sales or an Affiliate thereof) have been paid in
full, to each Purchaser Agent ratably, based on the amounts payable to each
Purchaser in


729565239 15494375    9

--------------------------------------------------------------------------------





such Purchaser Agent’s Purchaser Group (for the benefit of the relevant
Purchasers in such Purchaser Agent’s Purchaser Group), the Administrator and any
other Secured Party in payment in full of any other amounts owed thereto by the
Seller or the Servicer hereunder, and sixth, to the Servicer (if the Servicer is
Arch Sales or an Affiliate thereof) in payment in full of the aggregate of the
Purchasers’ Share of all accrued Servicing Fees.
After the Aggregate Capital, Aggregate Discount, fees payable pursuant to the
Fee Letters and Servicing Fees with respect to the Purchased Interest, and any
other amounts payable by the Seller and the Servicer to each Purchaser Group,
the Administrator or any other Indemnified Party or Affected Person hereunder,
have been paid in full, and (on and after a Termination Day) after an amount
equal to 100% of the LC Participation Amount and the LC Fee Expectation has been
deposited in the LC Collateral Account, all additional Collections with respect
to the Purchased Interest shall be paid to the Seller for its own account.
(e)    For the purposes of this Section 1.4:
(i)    if on any day the Outstanding Balance of any Pool Receivable is reduced
or adjusted as a result of any defective, rejected, returned, repossessed or
foreclosed goods or services, or any revision, cancellation, allowance, rebate,
discount or other adjustment made by the Seller, any Affiliate of the Seller,
any Originator, the Transferor, the Servicer or any Affiliate of the Servicer,
or any setoff, netting of obligations or dispute between the Seller, any
Affiliate of the Seller, any Originator, the Transferor, the Servicer or any
Affiliate of the Servicer and an Obligor, the Seller shall be deemed to have
received on such day a Collection of such Pool Receivable in the amount of such
reduction or adjustment and shall immediately pay any and all such amounts in
respect thereof to a Lock-Box Account for the benefit of the Secured Parties
pursuant to Section 1.4;
(ii)    if on any day any of the representations or warranties in Sections l(j)
or 3(a) of Exhibit III is not true with respect to any Pool Receivable, the
Seller shall be deemed to have received on such day a Collection of such Pool
Receivable in full and shall immediately pay any and all such amounts in respect
thereof to a Lock-Box Account (or as otherwise directed by the Administrator at
such time) for the benefit of the Secured Parties and for application pursuant
to Section 1.4;
(iii)    except as provided in clause (i) or (ii), or as otherwise required by
Applicable Law or the relevant Contract, all Collections of any Receivable shall
be applied to the Receivables of the applicable Obligor in the order of the age
of such
Receivables, starting with the oldest such Receivable, unless such Obligor
designates in writing its payment for application to specific Receivables; and
(iv)    if and to the extent the Administrator, any Purchaser Agent or any
Purchaser shall be required for any reason to pay over to an Obligor (or any
trustee, receiver, custodian or similar official in any Insolvency Proceeding)
any amount received by it hereunder, such amount shall be deemed not to have
been so received by such Person but rather to have been retained by the Seller
and, accordingly, such Person shall have a claim


729565239 15494375    10

--------------------------------------------------------------------------------





against the Seller for such amount, payable when and to the extent that any
distribution from or on behalf of such Obligor is made in respect thereof.
(f)    If at any time the Seller shall wish to cause the reduction of Aggregate
Capital (but not to commence the liquidation, or reduction to zero, of the
entire Aggregate Capital), the Seller may do so as follows:
(i)    the Seller shall give the Administrator, each Purchaser Agent and the
Servicer written notice in substantially the form of Annex C (each, a “Paydown
Notice”) (A) at least two Business Days prior to the date of such reduction for
any reduction of the Aggregate Capital less than or equal to $20,000,000 and
(B) at least five Business Days prior to the date of such reduction for any
reduction of the Aggregate Capital greater than $20,000,000, in each case such
Paydown Notice shall include, among other things, the amount of such proposed
reduction and the proposed date on which such reduction will commence;
(ii)    (A) on the proposed date of the commencement of such reduction and on
each day thereafter, the Servicer shall cause Collections not to be reinvested
until the amount thereof not so reinvested shall equal the desired amount of
reduction or (B) the Seller shall remit to each Purchaser Agent’s account (for
the benefit of the relevant Purchasers in such Purchaser Agent’s Purchaser
Group), in immediately available funds, an amount equal to the desired amount of
such reduction together with accrued and unpaid Aggregate Discount, and
Aggregate Discount to accrue through the next Settlement Date, with respect to
such Aggregate Capital, ratably (based on such Purchaser Agent’s Purchasers’
portion of the Aggregate Capital reduced thereby and portion of the related
Aggregate Discount); and
(iii)    the Servicer shall hold such Collections in trust for the benefit of
the Purchasers ratably (based on their respective Portions of Capital funded
thereby) for payment to each such Purchaser Agent (for the benefit of the
relevant Purchasers in such Purchaser Agent’s Purchaser Group) on the next
Settlement Date immediately following the current Settlement Period or such
other date approved by the Administrator and each such Purchaser Agent, and the
Aggregate Capital (together with the Capital of any related Purchaser) shall be
deemed reduced in the amount to be paid to each such Purchaser Agent (on behalf
of its related Purchasers) only when in fact finally so paid;
provided, that the amount of any such reduction shall be not less than $300,000
and shall be an integral multiple of $100,000 in excess thereof.
(g)    The Servicer may, in its sole discretion, and shall at the direction of
the Administrator or any Purchaser Agent (which direction may be given no more
than once per week unless a Termination Event has occurred and is continuing),
deliver an Interim Report to the Administrator on any Business Day during a
Minimum Liquidity Period. Upon receipt of such Interim Report, the Administrator
shall promptly review such Interim Report to determine if such Interim Report
constitutes a Qualifying Interim Report. In the event that the Administrator
reasonably determines that such Interim Report constitutes a Qualifying Interim
Report, so long as no Termination Event or Unmatured Termination Event has
occurred and is continuing and the Administrator is then exercising exclusive
dominion and control over the Lock-Box Accounts, the Administrator shall


729565239 15494375    11

--------------------------------------------------------------------------------





promptly remit to the Servicer from the Lock-Box Accounts (or the LC Collateral
Account, if applicable) the lesser of (i) the amount identified on such
Qualifying Interim Report as Collections on deposit in the Lock-Box Accounts
and/or LC Collateral Account in excess of the amount necessary to ensure that
the Purchased Interest does not exceed 100% and (ii) the aggregate amount of
available Collections then on deposit in the Lock-Box Accounts and the LC
Collateral Account. For purposes of this clause (g), “Qualifying Interim Report”
shall mean any Interim Report that satisfies each of the following conditions:
(A) the Purchased Interest as set forth in such Interim Report shall not exceed
100%; (B) such Interim Report is calculated as of the immediately prior Business
Day and (C) the Administrator does not in good faith reasonably believe that any
of the information or calculations set forth in such Interim Report are false or
incorrect in any material respect (and notice of any such determination shall be
provided promptly to the Servicer).
Section 1.5    Fees.
The Seller shall pay to the Administrator, the Purchaser Agents and the
Purchasers certain fees in the amounts and on the dates set forth in one or more
fee letter agreements for each Purchaser Group, in each case entered into from
time to time by and among the Servicer, the Seller and the applicable Purchaser
Agent and/or the Administrator (as any such fee letter agreement may be amended,
restated, supplemented or otherwise modified from time to time, each, a “Fee
Letter”).
Section 1.6    Payments and Computations, Etc.
(a)    All amounts to be paid or deposited by the Seller or the Servicer
hereunder or under any other Transaction Document shall be made without
reduction for offset or counterclaim and shall be paid or deposited no later
than 2:00 p.m. (New York City time) on the day when due in same day funds to
each account designated by the Purchaser Agents (for the benefit of the
Purchasers in such Purchaser Agent’s Purchaser Group) and/or the Administration
Account, as applicable. All amounts received after 2:00 p.m.(New York City time)
will be deemed to have been received on the next Business Day. Amounts payable
hereunder to or for the benefit of the Administrator, the Purchasers or the
Purchaser Agents (or their related Affected Persons or Indemnified Parties)
shall be distributed as follows:
(i)    Any amounts to be distributed by or on behalf of the Administrator
hereunder to any Purchaser Agent, Purchaser or Purchaser Group shall be
distributed to the account specified in writing from time to time by the
applicable Purchaser Agent to the Administrator, and the Administrator shall
have no obligation to distribute any such amounts unless and until it actually
receives payment of such amounts by the Seller or the Servicer, as applicable,
in the Administration Account. Except as expressly set forth herein (including,
without limitation, as set forth in Section 1.4(b)(iii) with respect to
Collections held in trust for Declining Conduit Purchasers and Exiting
Purchasers), the Administrator shall distribute (or cause to be distributed)
such amounts to the Purchaser Agents for the Purchasers within their respective
Purchaser Groups ratably (x) in the case of such amounts paid in respect of
Discount and Fees, according to the Discount and Fees payable to the Purchasers
and (y) in the case of such amounts paid in respect of Capital (or in respect of
any other obligations other than Discount and Fees), according to the
outstanding Capital funded by the Purchasers.


729565239 15494375    12

--------------------------------------------------------------------------------





(ii)    Except as expressly set forth herein (including, without limitation, as
set forth in Section 1.4(b)(iii) with respect to Collections held in trust for
Declining Conduit Purchasers and Exiting Purchasers), each Purchaser Agent shall
distribute the amounts paid to it hereunder for the benefit of the Purchasers in
its Purchaser Group to the Purchasers within its Purchaser Group ratably (x) in
the case of such amounts paid in respect of Discount and Fees, according to the
Discount and Fees payable to such Purchasers and (y) in the case of such amounts
paid in respect of Capital (or in respect of any other obligations other than
Discount and Fees), according to the outstanding Capital funded by such
Purchasers.
(b)    The Seller or the Servicer, as the case may be, shall, to the extent
permitted by law, pay interest on any amount not paid or deposited by the Seller
or the Servicer, as the case may be, when due hereunder, at an interest rate
equal to 2.0% per annum above the Base Rate, payable on demand.
(c)    All computations of interest under clause (b) and all computations of
Discount, fees and other amounts hereunder shall be made on the basis of a year
of 360 (or 365 or 366, as applicable, with respect to Discount or other amounts
calculated by reference to the Base Rate) days for the actual number of days
elapsed. Whenever any payment or deposit to be made hereunder shall be due on a
day other than a Business Day, such payment or deposit shall be made on the next
Business Day and such extension of time shall be included in the computation of
such payment or deposit.
Section 1.7    Increased Costs.
(a)    If the Administrator, any Purchaser Agent, any Purchaser, any Liquidity
Provider or any other Program Support Provider or any of their respective
Affiliates (each an “Affected Person”) reasonably determines that the existence
of or compliance with: (i) any law, rule, regulation or generally accepted
accounting principle or any change therein or in the interpretation or
application thereof, or (ii) any request, guideline or directive from Financial
Accounting Standards Board (“FASB”) (including, without limitation, FAS
166/167), or any central bank or other Governmental Authority (whether or not
having the force of law), affects or would affect the amount of capital required
or expected to be maintained by such Affected Person, and such Affected Person
determines that the amount of such capital is increased by or based upon the
existence of any commitment to make purchases of (or otherwise to maintain the
investment in) Pool Receivables or issue any Letter of Credit related to this
Agreement or any related liquidity facility, credit enhancement facility and
other commitments of the same type, then, upon demand by such Affected Person
(with a copy to the Administrator), the Seller shall promptly pay to the
Administrator, for the account of such Affected Person, from time to time as
specified by such Affected Person, additional amounts sufficient to compensate
such Affected Person for increased costs in the light of such circumstances, to
the extent that such Affected Person reasonably determines such increase in
capital to be allocable to the existence of any of such commitments. A
certificate as to such amounts submitted to the Seller and the Administrator by
such Affected Person shall be conclusive and binding for all purposes, absent
manifest error.
(b)    If, due to either: (i) the introduction of or any change in or in the
interpretation of any law, rule, regulation or generally accepted accounting
principle or (ii) compliance with any


729565239 15494375    13

--------------------------------------------------------------------------------





request, guideline or directive from FASB (including, without limitation, FAS
166/167) or any central bank or other Governmental Authority (whether or not
having the force of law), there shall be any increase in the cost to any
Affected Person of agreeing to purchase or purchasing, or maintaining the
ownership of, the Purchased Interest (or its portion thereof) in respect of
which Discount is computed by reference to the Euro-Rate or LMIR, then, upon
demand by such Affected Person, the Seller shall promptly pay to such Affected
Person, from time to time as specified by such Affected Person, additional
amounts sufficient to compensate such Affected Person for increased costs. A
certificate as to such amounts submitted to the Seller and the Administrator by
such Affected Person shall be conclusive and binding for all purposes, absent
manifest error.
(c)    For the avoidance of doubt, and not in limitation of the foregoing, any
increase in cost and/or reduction in yield caused by regulatory capital
allocation adjustments due to Statements of Financial Accounting Standards Nos.
166 and 167 (or any future statements or interpretations issued by FASB or any
successor thereto) (collectively, “FAS 166/167”) shall be covered by this
Section 1.7.
(d)    Notwithstanding anything to the contrary, for purposes of this Section
1.7, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act, and all
requests, rules, guidelines and directives promulgated thereunder and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or any Governmental Authority, any central bank
of any jurisdiction, comparable agency or other Person, in each case pursuant
to, or implementing, the accord known as Basel III, are, in the case of each of
clause (i) and clause (ii) above, deemed to have been introduced or adopted
after the date hereof, regardless of the date enacted, adopted, issued,
promulgated or implemented.
Section 1.8    Requirements of Law; Funding Losses.
(I)    If any Affected Person reasonably determines that the existence of or
compliance with: (a) any law, rule or regulation or any change therein or in the
interpretation or application thereof, or (b) any guideline, request or
directive from any central bank or other Governmental Authority (whether or not
having the force of law), in either case, adopted, issued or occurring after the
date hereof:
(i)    does or shall subject such Affected Person to any tax of any kind
whatsoever with respect to this Agreement, any increase in the Purchased
Interest (or its portion thereof) or in the amount of Capital relating thereto,
or does or shall change the basis of taxation of payments to such Affected
Person on account of Collections, Discount or any other amounts payable
hereunder (excluding taxes imposed on the overall income of such Affected
Person, and franchise taxes imposed on such Affected Person, by the jurisdiction
under the laws of which such Affected Person is organized or a political
subdivision thereof), or
(ii)    does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, purchases, advances or
loans by, or other credit extended by, or any other acquisition of funds by, any
office of such Affected Person that are not


729565239 15494375    14

--------------------------------------------------------------------------------





otherwise included in the determination of the Euro-Rate or LMIR or the Base
Rate hereunder, or
(iii)    does or shall impose on such Affected Person any other condition,
and the result of any of the foregoing is: (A) to increase the cost to such
Affected Person of acting as Administrator, or of agreeing to purchase or
purchasing or maintaining the ownership of undivided percentage ownership
interests with regard to, or issuing any Letter of Credit in respect of, the
Purchased Interest (or interests therein) or any Portion of Capital, or (B) to
reduce any amount receivable hereunder (whether directly or indirectly), then,
in any such case, upon demand by such Affected Person, the Seller shall promptly
pay to such Affected Person additional amounts necessary to compensate such
Affected Person for such additional cost or reduced amount receivable. All such
amounts shall be payable as incurred. A certificate as to such amounts from such
Affected Person to the Seller and the Administrator shall be conclusive and
binding for all purposes, absent manifest error; provided, however, that
notwithstanding anything to the contrary, for purposes of this Section 1.8, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act, and all requests,
rules, guidelines and directives promulgated thereunder, and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or any Governmental Authority, any central bank of any
jurisdiction, comparable agency or other Person, in each case pursuant to, or
implementing, the accord known as Basel III, are, in the case of each of clause
(i) and clause (ii) above, deemed to have been introduced or adopted after the
date hereof, regardless of the date enacted, adopted, issued, promulgated or
implemented.
(II)    The Seller shall compensate each Affected Person, upon written request
by such Person for all losses, expenses and liabilities (including any interest
paid by such Affected Person to lenders of funds borrowed by it to fund or
maintain any Portion of Capital hereunder at an interest rate determined by
reference to the Euro-Rate or LMIR and any loss sustained by such Person in
connection with the re-employment of such funds), which such Affected Person
may sustain with respect to funding or maintaining such Portion of Capital at
the Euro-Rate or LMIR if, for any reason, funding or maintaining such Portion of
Capital at an interest rate determined by reference to the Euro-Rate or LMIR
does not occur on a date specified therefor.
Section 1.9    Inability to Determine Euro-Rate.
(a)    If the Administrator (or any Purchaser Agent) determines before the first
day of any Settlement Period (or solely with respect to LMIR, on any day) (which
determination shall be final and conclusive) that, by reason of circumstances
affecting the interbank eurodollar market generally, (i) deposits in dollars (in
the relevant amounts for such Settlement Period) are not being offered to banks
in the interbank eurodollar market for such Settlement Period, (ii) adequate
means do not exist for ascertaining the Euro-Rate or LMIR for such Settlement
Period (or portion thereof) or (iii) the Euro-Rate or LMIR does not accurately
reflect the cost to any Purchaser (as determined by such Purchaser or such
Purchaser’s Purchaser Agent) of maintaining any Portion of Capital during such
Settlement Period (or portion thereof), then the Administrator shall give notice
thereof to the Seller. Thereafter, until the Administrator or such Purchaser
Agent notifies the Seller that the circumstances giving rise to such suspension
no longer exist, (a) no Portion of Capital shall be funded at the


729565239 15494375    15

--------------------------------------------------------------------------------





Alternate Rate determined by reference to the Euro-Rate or LMIR and (b) the
Discount for any outstanding Portions of Capital then funded at the Alternate
Rate determined by reference to the Euro-Rate or LMIR shall, on the last day of
the then current Settlement Period (or solely with respect to LMIR,
immediately), be converted to the Alternate Rate determined by reference to the
Base Rate.
(b)    If, on or before the first day of any Settlement Period (or solely with
respect to LMIR, on any day), the Administrator shall have been notified by any
Affected Person that such Affected Person has determined (which determination
shall be final and conclusive) that, any enactment, promulgation or adoption of
or any change in any Applicable Law, or any change in the interpretation or
administration thereof by a governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by such Affected Person with any guideline, request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency shall make it unlawful or impossible for such Affected Person to fund or
maintain any Portion of Capital at the Alternate Rate and based upon the
Euro-Rate or LMIR, the Administrator shall notify the Seller thereof. Upon
receipt of such notice, until the Administrator notifies the Seller that the
circumstances giving rise to such determination no longer apply, (a) no Portion
of Capital shall be funded at the Alternate Rate determined by reference to the
Euro-Rate or LMIR and (b) the Discount for any outstanding Portions of Capital
then funded at the Alternate Rate determined by reference to the Euro-Rate or
LMIR shall be converted to the Alternate Rate determined by reference to the
Base Rate either (i) on the last day of the then current Settlement Period (or
solely with respect to LMIR, immediately) if such Affected Person may lawfully
continue to maintain such Portion of Capital at the Alternate Rate determined by
reference to the Euro-Rate or LMIR to such day, or (ii) immediately, if such
Affected Person may not lawfully continue to maintain such Portion of Capital at
the Alternate Rate determined by reference to the Euro-Rate or LMIR to such day.
Section 1.10    Taxes.
The Seller agrees that any and all payments by the Seller under this Agreement
shall be made free and clear of and without deduction for any and all current or
future taxes, stamp or other taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding overall income
or franchise taxes, in either case, imposed on the Person receiving such payment
by the Seller hereunder by the jurisdiction under whose laws such Person is
organized, operates or where its principal executive office is located or any
political subdivision thereof (all such nonexcluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”). If the Seller shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder to any Purchaser, Purchaser Agent,
Liquidity Provider, Program Support Provider or the Administrator, then the sum
payable shall be increased by the amount necessary to yield to such Person
(after payment of all Taxes) an amount equal to the sum it would have received
had no such deductions been made. Whenever any Taxes are payable by the Seller,
the Seller agrees that, as promptly as possible thereafter, the Seller shall
send to the Administrator for its own account or for the account of any
Purchaser, Purchaser Agent, Liquidity Provider or other Program Support
Provider, as the case may be, a certified copy of an original official receipt
showing payment thereof or such other evidence of such payment as may be
available


729565239 15494375    16

--------------------------------------------------------------------------------





to the Seller and acceptable to the taxing authorities having jurisdiction over
such Person. If the Seller fails to pay any Taxes when due to the appropriate
taxing authority or fails to remit to the Administrator the required receipts or
other required documentary evidence, the Seller shall indemnify the
Administrator and/or any other Affected Person, as applicable, for any
incremental taxes, interest or penalties that may become payable by such party
as a result of any such failure.
Section 1.11    Letters of Credit.
Subject to the terms and conditions hereof and the satisfaction of the
applicable conditions set forth in Exhibit II, the LC Bank shall issue or cause
the issuance of Letters of Credit (“Letters of Credit”) on behalf of Seller
(and, if applicable, on behalf of, or for the account of, the Transferor or any
Subsidiary thereof) in favor of such beneficiaries as the Seller or the
Transferor, as applicable may elect. All amounts drawn upon Letters of Credit
shall accrue Discount. Letters of Credit that have not been drawn upon shall not
accrue Discount.
Section 1.12    Issuance of Letters of Credit.
(a)    The Seller may request the LC Bank, upon two (2) Business Days’ prior
written notice submitted on or before 11:00 a.m., New York time, to issue a
Letter of Credit by delivering to the Administrator, the LC Bank’s form of
Letter of Credit Application (the “Letter of Credit Application”), substantially
in the form of Annex E attached hereto and an Issuance Notice, substantially in
the form of Annex B-2 (each, an “Issuance Notice”), in each case completed to
the satisfaction of the Administrator and the LC Bank; and, such other
certificates, documents and other papers and information as the Administrator
may reasonably request. The Seller also has the right to give instructions and
make agreements with respect to any Letter of Credit Application and the
disposition of documents, and to agree with the Administrator upon any
amendment, extension or renewal of any Letter of Credit.
(b)    Each Letter of Credit shall, among other things, (i) provide for the
payment of sight drafts or other written demands for payment when presented for
honor thereunder in accordance with the terms thereof and when accompanied by
the documents described therein and (ii) have an expiry date not later than
twelve (12) months after such Letter of Credit’s date of issuance, extension or
renewal, as the case may be, and in no event later than twelve (12) months after
the Facility Termination Date. For the avoidance of doubt, no Letter of Credit
may be extended or renewed to a date that is later than twelve (12) months after
the Facility Termination Date. Each Letter of Credit shall be subject either to
the Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600, and any amendments or
revisions thereof adhered to by the LC Bank or the International Standby
Practices (ISP98-International Chamber of Commerce Publication Number 590), and
any amendments or revisions thereof adhered to by the LC Bank, as determined by
the LC Bank.
(c)    The Administrator shall promptly notify the LC Bank and each LC
Participant, at such Person’s address for notices hereunder, of the request by
the Seller for a Letter of Credit hereunder, and shall provide the LC Bank and
LC Participants with the Letter of Credit Application and Issuance Notice
delivered to the Administrator by the Seller pursuant to paragraph (a) above,


729565239 15494375    17

--------------------------------------------------------------------------------





by the close of business on the day received or if received on a day that is not
a Business Day or on any Business Day after 11:00 a.m., New York time, on such
day, on the next Business Day.
Section 1.13    Requirements For Issuance of Letters of Credit.
The Seller shall authorize and direct the LC Bank to name the Seller or the
Transferor as the “Applicant” or “Account Party” of each Letter of Credit.
Section 1.14    Disbursements, Reimbursement.
(a)    Immediately upon the issuance of each Letter of Credit, each LC
Participant shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the LC Bank a participation in such Letter of Credit
and each drawing thereunder in an amount equal to such LC Participant’s Pro Rata
Share of the face amount of such Letter of Credit and the amount of such
drawing, respectively.
(b)    In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the LC Bank will promptly notify the
Administrator and the Seller of such request. Provided that it shall have
received such notice prior to 10:00 a.m., New York time, the Seller shall
reimburse (such obligation to reimburse the LC Bank shall sometimes be referred
to as a “Reimbursement Obligation” and the required date of reimbursement, the
“Reimbursement Date”) the LC Bank prior to 12:00 p.m., New York time, on each
Business Day that an amount is paid by the LC Bank under any Letter of Credit
(each such date, a “Drawing Date”) (or, otherwise, by 12:00 p.m., New York time,
on the Business Day immediately following such notice) in an amount equal to the
amount so paid by the LC Bank. Such Reimbursement Obligation shall be satisfied
by the Seller (i) first, by the remittance by the Administrator to the LC Bank
of any available amounts then on deposit in the LC Collateral Account and (ii)
second, by the remittance by or on behalf of the Seller to the LC Bank of any
other funds of the Seller then available for disbursement. In the event the
Seller fails to reimburse the LC Bank for the full amount of any drawing under
any Letter of Credit by the applicable time on the Reimbursement Date, the LC
Bank will promptly notify each LC Participant thereof, and the Seller shall be
deemed to have requested that a Funded Purchase be made by the Purchasers in the
Purchaser Groups for the LC Bank and the LC Participants to be disbursed on the
Drawing Date under such Letter of Credit, subject to the amount of the
unutilized portion of the Purchase Limit. Any notice given by the LC Bank
pursuant to this Section may be oral if immediately confirmed in writing;
provided that the lack of such an immediate written confirmation shall not
affect the conclusiveness or binding effect of such oral notice.
(c)    Each LC Participant shall upon any notice pursuant to subclause (b) above
make available to the LC Bank an amount in immediately available funds equal to
its Pro Rata Share of the amount of the drawing, whereupon the LC Participants
shall each be deemed to have made a Funded Purchase in that amount. If any LC
Participant so notified fails to make available to the LC Bank the amount of
such LC Participant’s Pro Rata Share of such amount by no later than 2:00 p.m.,
New York time on the Drawing Date, then interest shall accrue on such LC
Participant’s obligation to make such payment, from the Drawing Date to the date
on which such LC Participant makes such payment (i) at a rate per annum equal to
the Federal Funds Rate during the first three


729565239 15494375    18

--------------------------------------------------------------------------------





days following the Drawing Date and (ii) at a rate per annum equal to the rate
applicable to Capital on and after the fourth day following the Drawing Date.
The LC Bank will promptly give notice of the occurrence of the Drawing Date, but
failure of the LC Bank to give any such notice on the Drawing Date or in
sufficient time to enable any LC Participant to effect such payment on such date
shall not relieve such LC Participant from its obligation under this subclause
(c), provided that such LC Participant shall not be obligated to pay interest as
provided in subclauses (i) and (ii) above until and commencing from the date of
receipt of notice from the LC Bank or the Administrator of a drawing. Each LC
Participant’s Commitment shall continue until the last to occur of any of the
following events: (A) the LC Bank ceases to be obligated to issue or cause to be
issued Letters of Credit hereunder; (B) no Letter of Credit issued hereunder
remains outstanding and uncancelled or (C) all Persons (other than the Seller)
have been fully reimbursed for all payments made under or relating to Letters of
Credit.
Section 1.15    Repayment of Participation Advances.
(a)    Upon (and only upon) receipt by the LC Bank for its account of
immediately available funds from or for the account of the Seller (i) in
reimbursement of any payment made by the LC Bank under a Letter of Credit with
respect to which any LC Participant has made a participation advance to the LC
Bank, or (ii) in payment of Discount on the Funded Purchases made or deemed to
have been made in connection with any such draw, the LC Bank will pay to each LC
Participant, ratably (based on the outstanding drawn amounts funded by each such
LC Participant in respect of such Letter of Credit), in the same funds as those
received by the LC Bank; it being understood, that the LC Bank shall retain a
ratable amount of such funds that were not the subject of any payment in respect
of such Letter of Credit by any LC Participant.
(b)    If the LC Bank is required at any time to return to the Seller, or to a
trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by the Seller to the LC Bank
pursuant to this Agreement in reimbursement of a payment made under the Letter
of Credit or interest or fee thereon, each LC Participant shall, on demand of
the LC Bank, forthwith return to the LC Bank the amount of its Pro Rata Share of
any amounts so returned by the LC Bank plus interest at the Federal Funds Rate,
from the date the payment was first made to such LC Participant through, but not
including, the date the payment is returned by such LC Participant.
(c)    If any Letters of Credit are outstanding and undrawn on the Facility
Termination Date, the LC Collateral Account shall be funded from Collections
(or, in the Seller’s sole discretion, by other cash available to the Seller) in
an amount equal to the aggregate undrawn face amount of such Letters of Credit
plus all applicable fees to accrue through the stated expiration dates thereof
(such fees to accrue, as reasonably estimated by the LC Bank, the “LC Fee
Expectation”).
Section 1.16    Documentation.
The Seller agrees to be bound by the terms of the Letter of Credit Application
and by the LC Bank’s interpretations of any Letter of Credit issued for the
Seller and by the LC Bank’s written regulations and customary practices relating
to letters of credit, though the LC Bank’s interpretation of such regulations
and practices may be different from the Seller’s own. In the event


729565239 15494375    19

--------------------------------------------------------------------------------





of a conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct by the LC Bank, the LC Bank shall not be
liable for any error, negligence and/or mistakes, whether of omission or
commission, in following the Seller’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.
Section 1.17    Determination to Honor Drawing Request.
In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the LC Bank shall be responsible only to
determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit and that any other drawing
condition appearing on the face of such Letter of Credit has been satisfied in
the manner so set forth.
Section 1.18    Nature of Participation and Reimbursement Obligations.
Each LC Participant’s obligation in accordance with this Agreement to make
participation advances as a result of a drawing under a Letter of Credit, and
the obligations of the Seller to reimburse the LC Bank upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Article I under all
circumstances, including the following circumstances:
(i)    any set-off, counterclaim, recoupment, defense or other right which such
LC Participant may have against the LC Bank, the Administrator, the Purchaser
Agents, the Purchasers, the Seller or any other Person for any reason
whatsoever;
(ii)    the failure of the Seller or any other Person to comply with the
conditions set forth in this Agreement for the making of a purchase,
reinvestments, requests for Letters of Credit or otherwise, it being
acknowledged that such conditions are not required for the making of
participation advances hereunder;
(iii)    any lack of validity or enforceability of any Letter of Credit or any
set-off, counterclaim, recoupment, defense or other right which Seller, an
Originator, the Transferor or any Affiliate thereof on behalf of which a Letter
of Credit has been issued may have against the LC Bank, the Administrator, any
Purchaser, any Purchaser Agent or any other Person for any reason whatsoever;
(iv)    any claim of breach of warranty that might be made by the Seller, the
Transferor, an Originator or an Affiliate thereof, the LC Bank or any LC
Participant against the beneficiary of a Letter of Credit, or the existence of
any claim, set-off, defense or other right which the Seller, the LC Bank or any
LC Participant may have at any time against a beneficiary, any successor
beneficiary or any transferee of any Letter of Credit or the proceeds thereof
(or any Persons for whom any such transferee may be acting), the LC Bank, any LC
Participant, the Administrator, any Purchaser or any Purchaser Agent or any
other Person, whether in connection with this Agreement, the transactions
contemplated herein or any unrelated transaction (including any underlying
transaction between the Seller or any


729565239 15494375    20

--------------------------------------------------------------------------------





Subsidiaries of the Seller or any Affiliates of the Seller and the beneficiary
for which any Letter of Credit was procured);
(v)    the lack of power or authority of any signer of, or lack of validity,
sufficiency, accuracy, enforceability or genuineness of, any draft, demand,
instrument, certificate or other document presented under any Letter of Credit,
or any such draft, demand, instrument, certificate or other document proving to
be forged, fraudulent, invalid, defective or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect, even if the
Administrator or the LC Bank has been notified thereof;
(vi)    payment by the LC Bank under any Letter of Credit against presentation
of a demand, draft or certificate or other document which does not comply with
the terms of such Letter of Credit other than as a result of the gross
negligence or willful misconduct of the LC Bank;
(vii)    the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
(viii)    any failure by the LC Bank or any of the LC Bank’s Affiliates to issue
any Letter of Credit in the form requested by the Seller, unless the LC Bank has
received written notice from the Seller of such failure within three Business
Days after the LC Bank shall have furnished the Seller a copy of such Letter of
Credit and such error is material and no drawing has been made thereon prior to
receipt of such notice;
(ix)    any Material Adverse Effect on the Seller, the Transferor, any
Originator or any Affiliates thereof;
(x)    any breach of this Agreement or any Transaction Document by any party
thereto;
(xi)    the occurrence or continuance of an Insolvency Proceeding with respect
to the Seller, the Transferor, any Originator or any Affiliate thereof;
(xii)    the fact that a Termination Event or an Unmatured Termination Event
shall have occurred and be continuing;
(xiii)    the fact that this Agreement or the obligations of Seller or Servicer
hereunder shall have been terminated; and
(xiv)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.
Section 1.19    Indemnity.


729565239 15494375    21

--------------------------------------------------------------------------------





In addition to other amounts payable hereunder, the Seller hereby agrees to
protect, indemnify, pay and save harmless the Administrator, the LC Bank, each
LC Participant and any of the LC Bank’s Affiliates that have issued a Letter of
Credit from and against any and all claims, demands, liabilities, damages,
taxes, penalties, interest, judgments, losses, costs, charges and expenses
(including Attorney Costs) which the Administrator, the LC Bank, any LC
Participant or any of their respective Affiliates may incur or be subject to as
a consequence, direct or indirect, of the issuance of any Letter of Credit,
except to the extent resulting from (a) the gross negligence or willful
misconduct of the party to be indemnified as determined by a final
non-appealable judgment of a court of competent jurisdiction or (b) the wrongful
dishonor by the LC Bank of a proper demand for payment made under any Letter of
Credit, except if such dishonor resulted from any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Authority (all such acts or omissions herein called “Governmental Acts”).
Section 1.20    Liability for Acts and Omissions.
As between the Seller, on the one hand, and the Administrator, the LC Bank, the
LC Participants, the Purchaser Agents and the Purchasers, on the other, the
Seller assumes all risks of the acts and omissions of, or misuse of any Letter
of Credit by, the respective beneficiaries of such Letter of Credit. In
furtherance and not in limitation of the respective foregoing, none of the
Administrator, the LC Bank, the LC Participants, the Purchaser Agents or the
Purchasers shall be responsible for: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the LC Bank or any LC
Participant shall have been notified thereof); (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) the failure of the beneficiary of any such Letter of Credit,
or any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of the Seller against any beneficiary of such Letter of
Credit, or any such transferee, or any dispute between or among the Seller and
any beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, electronic mail, cable, telegraph, telex, facsimile or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any such Letter
of Credit of the proceeds of any drawing under such Letter of Credit; or (viii)
any consequences arising from causes beyond the control of the Administrator,
the LC Bank, the LC Participants, the Purchaser Agents and the Purchasers,
including any Governmental Acts, and none of the above shall affect or impair,
or prevent the vesting of, any of the LC Bank’s rights or powers hereunder.
Nothing in the preceding sentence shall relieve the LC Bank from liability for
its gross negligence or willful misconduct, as determined by a final
non-appealable judgment of a court of competent jurisdiction, in connection with
actions or omissions described in such clauses (i) through (viii) of such
sentence. In no event shall the Administrator, the LC Bank, the LC Participants,
the Purchaser Agents or the Purchasers or their respective Affiliates, be liable
to the Seller or any other Person


729565239 15494375    22

--------------------------------------------------------------------------------





for any indirect, consequential, incidental, punitive, exemplary or special
damages or expenses (including without limitation attorneys’ fees), or for any
damages resulting from any change in the value of any property relating to a
Letter of Credit.
Without limiting the generality of the foregoing, the Administrator, the LC
Bank, the LC Participants, the Purchaser Agents and the Purchasers and each of
its Affiliates (i) may rely on any written communication believed in good faith
by such Person to have been authorized or given by or on behalf of the applicant
for a Letter of Credit; (ii) may honor any presentation if the documents
presented appear on their face to comply with the terms and conditions of the
relevant Letter of Credit; (iii) may honor a previously dishonored presentation
under a Letter of Credit, whether such dishonor was pursuant to a court order,
to settle or compromise any claim of wrongful dishonor, or otherwise, and shall
be entitled to reimbursement to the same extent as if such presentation had
initially been honored, together with any interest paid by the LC Bank or its
Affiliates; (iv) may honor any drawing that is payable upon presentation of a
statement advising negotiation or payment, upon receipt of such statement (even
if such statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Letter of Credit;
(v) may pay any paying or negotiating bank claiming that it rightfully honored
under the laws or practices of the place where such bank is located; and (vi)
may settle or adjust any claim or demand made on the Administrator, the LC Bank,
the LC Participants, the Purchaser Agents or the Purchasers or their respective
Affiliates, in any way related to any order issued at the applicant’s request to
an air carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each an “Order”) and may honor any drawing in connection with
any Letter of Credit that is the subject of such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the LC Bank under or in
connection with any Letter of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction, shall not put the LC Bank under
any resulting liability to the Seller, any LC Participant or any other Person.
Section 1.21    Successor to Euro-Rate or LMIR
(a)
If the Administrator determines (which determination shall be final and
conclusive, absent manifest error) that either (a) (i) the circumstances set
forth in Section 1.9 have arisen and are unlikely to be temporary, or (ii) the
circumstances set forth in Section 1.9 have not arisen but the applicable
supervisor or administrator (if any) of the Euro-Rate or LMIR or a Governmental
Authority having jurisdiction over the Administrator has made a public statement
identifying the specific date after which the Euro-Rate or LMIR shall no longer
be used for determining interest rates for loans (either such date, a “Euro-Rate
Termination Date”), or (b) a rate other than the Euro-Rate or LMIR, as
applicable, has become a widely recognized benchmark rate for newly originated
loans in Dollars in the U.S. market, then the Administrator may (with the
consent of the Seller, such consent not to be unreasonably



729565239 15494375    23

--------------------------------------------------------------------------------





withheld, conditioned or delayed) choose a replacement index for the Euro-Rate
or LMIR, as applicable, and make adjustments to applicable margins and related
amendments to this Agreement as referred to below such that, to the extent
practicable, the all-in interest rate based on the replacement index will be
substantially equivalent to the all-in Euro-Rate or LMIR, as applicable, based
interest rate in effect prior to its replacement.
(b)
The Administrator and the Seller shall enter into an amendment to this Agreement
to reflect the replacement index, the adjusted margins and such other related
amendments as may be appropriate, in the determination of the Administrator
(with the consent of the Seller, not to be unreasonably withheld, conditioned or
delayed), for the implementation and administration of the replacement
index-based rate. Notwithstanding anything to the contrary in this Agreement or
the other Transaction Documents (including, without limitation, Section 5.1),
such amendment shall become effective without any further action or consent of
any other party to this Agreement at 5:00 p.m. New York City time on the tenth
(10th) Business Day after the date a draft of the amendment is provided to each
Purchaser Agent, unless the Administrator receives, on or before such tenth
(10th) Business Day, a written notice from a Purchaser Agent stating that such
Purchaser Agent objects to such amendment.

(c)
Selection of the replacement index, adjustments to the applicable margins, and
amendments to this Agreement (i) will be determined with due consideration to
the then-current market practices for determining and implementing a rate of
interest for newly originated loans in the United States and loans converted
from a Euro-Rate or LMIR, as applicable, based rate to a replacement index-based
rate, and (ii) may also reflect adjustments to account for (x) the effects of
the transition from the Euro-Rate or LMIR, as applicable, to the replacement
index and (y) yield- or risk-based differences between the Euro-Rate or LMIR, as
applicable, and the replacement index.

(d)
Until an amendment reflecting a new replacement index in accordance with this
Section 1.10 is effective, each Portion of Capital accruing Discount with
reference to the Euro-Rate or LMIR will continue to bear interest with reference
to the Euro-Rate or LMIR, as applicable; provided however, that if the
Administrator determines (which determination shall be final and conclusive,
absent manifest error) that a Euro-Rate Termination Date has occurred, then
following the Euro-Rate Termination Date, each Portion of Capital that would
otherwise accrue Discount with reference to the Euro-Rate or LMIR shall
automatically begin accruing Discount with reference to the Base Rate until such
time as an amendment reflecting a replacement index and related matters as
described above is implemented.

(e)
Notwithstanding anything to the contrary contained herein, (i) if at any time
the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement and (ii) the “LC Participation
Fee” (as defined in the applicable Fee Letter) shall not be amended solely in
connection with selecting any replacement index in accordance with this Section
1.21.



729565239 15494375    24

--------------------------------------------------------------------------------





ARTICLE II.
REPRESENTATIONS AND WARRANTIES; COVENANTS;
TERMINATION EVENTS
Section 2.1    Representations and Warranties; Covenants.
Each of the Seller and the Servicer hereby makes the representations and
warranties, and hereby agrees to perform and observe the covenants, applicable
to it as set forth in Exhibits III and IV, respectively.
Section 2.2    Termination Events.
If any of the Termination Events set forth in Exhibit V shall occur, the
Administrator may (with the consent of the Majority Purchaser Agents) and shall
(at the direction of the Majority Purchaser Agents), by notice to the Seller,
declare the Facility Termination Date to have occurred (in which case the
Facility Termination Date shall be deemed to have occurred); provided, that
automatically upon the occurrence of any event (without any requirement for the
passage of time or the giving of notice) described in paragraph (f) of Exhibit
V, the Facility Termination Date shall occur. Upon any such declaration,
occurrence or deemed occurrence of the Facility Termination Date, the
Purchasers, the Purchaser Agents and the Administrator shall have, in addition
to the rights and remedies that they may have under this Agreement, all other
rights and remedies provided after default under the UCC and under other
Applicable Law, which rights and remedies shall be cumulative.
ARTICLE III.
INDEMNIFICATION
Section 3.1    Indemnities by the Seller.
Without limiting any other rights that the Administrator, the Purchasers, the
Purchaser Agents, the Liquidity Providers, any Program Support Provider or any
of their respective Affiliates, employees, officers, directors, agents, counsel,
successors, transferees or permitted assigns (each, an “Indemnified Party”) may
have hereunder or under Applicable Law, the Seller hereby agrees to indemnify
each Indemnified Party from and against any and all claims, damages, expenses,
costs, losses, liabilities, penalties and taxes (including Attorney Costs) (all
of the foregoing being collectively referred to as “Indemnified Amounts”) at any
time imposed on or incurred by any Indemnified Party arising out of or otherwise
relating to any Transaction Document, the transactions contemplated thereby or
the acquisition of any portion of the Purchased Interest, or any action taken or
omitted by any of the Indemnified Parties (including any action taken by the
Administrator as attorney-in-fact for the Seller, the Transferor or any
Originator hereunder or under any other Transaction Document) whether arising by
reason of the acts to be performed by the Seller hereunder or otherwise,
excluding only Indemnified Amounts to the extent: (a) a final judgment of a
court of competent jurisdiction holds that such Indemnified Amounts resulted
from gross negligence or willful misconduct of the Indemnified Party seeking
indemnification, (b) due to the credit risk of the Obligor and for which
reimbursement would constitute recourse to the Transferor, any Originator or the
Servicer for uncollectible Receivables or (c) other than in the case of clause


729565239 15494375    25

--------------------------------------------------------------------------------





(xiii) below, such Indemnified Amounts include taxes imposed or based on, or
measured by, the gross or net income or receipts of such Indemnified Party by
the jurisdiction under the laws of which such Indemnified Party is organized,
operates or where its principal executive office is located (or any political
subdivision thereof); provided, however, that nothing contained in this sentence
shall limit the liability of the Seller or the Servicer or limit the recourse of
any Indemnified Party to the Seller or the Servicer for any amounts otherwise
specifically provided to be paid by the Seller or the Servicer hereunder.
Without limiting the foregoing indemnification, and subject to the exclusions in
the preceding sentence, the Seller shall indemnify each Indemnified Party for
Indemnified Amounts (including losses in respect of uncollectible Receivables
regardless for purposes of these specific matters whether reimbursement therefor
would constitute recourse to the Seller or the Servicer, except as set forth in
subclause (viii) below) relating to or resulting from any of the following:
(i)    the failure of any Receivable included in the calculation of the Net
Receivables Pool Balance as an Eligible Receivable to be an Eligible Receivable,
the failure of any information contained in any Information Package or any
Interim Report to be true and correct, or the failure of any other information
provided in writing to any Purchaser or the Administrator with respect to the
Receivables or this Agreement to be true and correct;
(ii)    the failure of any representation, warranty or statement made or deemed
made by the Seller (or any employee, officer or agent of the Seller) under or in
connection with this Agreement, any other Transaction Document, any Information
Package, any Interim Report or any other information or report delivered by or
on behalf of the Seller pursuant hereto to have been true and correct as of the
date made or deemed made when made;
(iii)    the failure by the Seller to comply with any Applicable Law related to
any Receivable or the related Contract or the non-conformity of any Receivable
or the related Contract with any such Applicable Law;
(iv)    the failure of the Seller to vest and maintain vested in the
Administrator (on behalf of the Secured Parties) a first priority perfected
ownership interest or security interest in the Purchased Interest and the
property conveyed hereunder, free and clear of any Lien;
(v)    any commingling of funds to which the Administrator, any Purchaser Agent
or any Purchaser is entitled hereunder with any other funds;
(vi)    the failure to have filed, in accordance with the requirements of this
Agreement or any other Transaction Document, financing statements (including
as-extracted collateral filings) or other similar instruments or documents under
the UCC of each applicable jurisdiction or other Applicable Laws with respect to
any Receivables in, or purporting to be in, the Receivables Pool and the other
Pool Assets, whether at the time of any Purchase or at any subsequent time;


729565239 15494375    26

--------------------------------------------------------------------------------





(vii)    any failure of a Lock-Box Bank to comply with the terms of the
applicable Lock-Box Agreement;
(viii)    any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
(including without limitation a defense based on such Receivable or the related
Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale or lease of goods or the rendering of services related
to such Receivable or the furnishing or failure to furnish any such goods or
services or other similar claim or defense not arising from the financial
inability of any Obligor to pay undisputed indebtedness;
(ix)    any failure of the Seller to perform its duties or obligations in
accordance with the provisions of this Agreement or any other Transaction
Document to which it is a party;
(x)    any action taken by the Administrator as attorney-in-fact for the Seller,
the Transferor or any Originator pursuant to this Agreement or any other
Transaction Document;
(xi)    any environmental liability claim or products liability claim or other
claim, investigation, litigation or proceeding, arising out of or in connection
with merchandise, insurance or services that are the subject of any Contract;
(xii)    the failure by the Seller to pay when due any taxes, including, without
limitation, sales, excise or personal property taxes;
(xiii)    any taxes arising because a Purchase or the Purchased Interest is not
treated for U.S. federal, state and local income and franchise tax purposes as
intended under Section 5.17(a);
(xiv)    the use of proceeds of purchases or reinvestments or the issuance of
any Letter of Credit;
(xv)    any reduction in Capital as a result of the distribution of Collections
pursuant to Section 1.4(d), if all or a portion of such distributions shall
thereafter be rescinded or otherwise must be returned for any reason;
(xvi)    any failure by the Seller to pay any premium or other amount when due
under the terms of any Credit Insurance Policy in respect of Insured
Receivables, to keep any Credit Insurance Policy in respect of Insured
Receivables in force or to make or perfect any claim for reimbursement under any
Credit Insurance Policy in respect of Insured Receivables; or
(xvii)    any insurance premium payments paid by the Administrator on any Credit
Insurance Policy in respect of Insured Receivables in accordance with this
Agreement.


729565239 15494375    27

--------------------------------------------------------------------------------





Section 3.2    Indemnities by the Servicer.
Without limiting any other rights that any Indemnified Party may have hereunder
or under Applicable Law, the Servicer hereby agrees to indemnify each
Indemnified Party from and against any and all Indemnified Amounts arising out
of or resulting from (whether directly or indirectly): (a) the failure of any
information contained in an Information Package or any Interim Report to be true
and correct, or the failure of any other information provided to any such
Indemnified Party by, or on behalf of, the Servicer to be true and correct,
(b) the failure of any representation, warranty or statement made or deemed made
by the Servicer (or any of its officers) under or in connection with this
Agreement or any other Transaction Document to which it is a party to have been
true and correct as of the date made or deemed made when made, (c) the failure
by the Servicer to comply with any Applicable Law with respect to any Pool
Receivable or the related Contract, (d) any dispute, claim, offset or defense of
the Obligor (other than as a result of discharge in bankruptcy with respect to
such Obligor) to the payment of any Receivable in, or purporting to be in, the
Receivables Pool resulting from or related to the collection activities with
respect to such Receivable, (e) any commingling (other than as a result of
actions taken by the Administrator, any Purchaser Agent or any Purchaser) of
funds to which the Administrator, any Purchaser Agent or any Purchaser is
entitled hereunder with any other funds or (f) any failure of the Servicer to
perform its duties or obligations in accordance with the provisions hereof or
any other Transaction Document to which it is a party.
ARTICLE IV.
ADMINISTRATION, COLLECTIONS AND INSURANCE RECEIVABLES
Section 4.1    Appointment of the Servicer.
(a)    The servicing, administering and collection of the Pool Receivables shall
be conducted by the Person so designated from time to time as the Servicer in
accordance with this Section. Until the Administrator gives notice to Arch Sales
(in accordance with this Section) of the designation of a new Servicer, Arch
Sales is hereby designated as, and hereby agrees to perform the duties and
obligations of, the Servicer pursuant to the terms hereof. Upon the occurrence
of a Termination Event, the Administrator may (with the consent of the Majority
Purchaser Agents) and shall (at the direction of the Majority Purchaser Agents)
designate as Servicer any Person (including itself) to succeed Arch Sales or any
successor Servicer, on the condition in each case that any such Person so
designated shall agree to perform the duties and obligations of the Servicer
pursuant to the terms hereof.
(b)    Upon the designation of a successor Servicer as set forth in clause (a),
Arch Sales agrees that it will terminate its activities as Servicer hereunder in
a manner that the Administrator determines will facilitate the transition of the
performance of such activities to the new Servicer, and Arch Sales shall
cooperate with and assist such new Servicer. Such cooperation shall include
access to and transfer of related records (including all Contracts) and use by
the new Servicer of all licenses, hardware or software necessary or desirable to
collect the Pool Receivables and the Related Security.
(c)    Arch Sales acknowledges that, in making their decision to execute and
deliver this Agreement, the Administrator, the Purchaser Agents and the
Purchasers have relied on Arch Sales’


729565239 15494375    28

--------------------------------------------------------------------------------





agreement to act as Servicer hereunder. Accordingly, Arch Sales agrees that it
will not voluntarily resign as Servicer without the prior written consent of the
Administrator and the Purchasers.
(d)    The Servicer may delegate its duties and obligations hereunder to any
subservicer (each a “Sub-Servicer”); provided, that, in each such delegation:
(i) each such Sub-Servicer shall agree in writing to perform the delegated
duties and obligations of the Servicer pursuant to the terms hereof, (ii) the
Servicer shall remain liable for the performance of the duties and obligations
so delegated, (iii) the Seller, the Administrator, the Purchaser Agents and the
Purchasers shall have the right to look solely to the Servicer for performance,
and (iv) the terms of any agreement with any Sub-Servicer shall provide that the
Administrator may terminate such agreement upon the termination of the Servicer
hereunder by giving notice of its desire to terminate such agreement to the
Servicer (and the Servicer shall provide appropriate notice to each such
Sub-Servicer); provided, however, that if any such delegation is to any Person
other than an Originator or the Transferor, the Administrator and the Majority
Purchaser Agents shall have consented in writing in advance to such delegation.


Section 4.2    Duties of the Servicer.
(a)    The Servicer shall take or cause to be taken all such action as may be
necessary or advisable to service, administer and collect each Pool Receivable
from time to time, all in accordance with this Agreement and all Applicable Law,
with reasonable care and diligence, and in accordance with the Credit and
Collection Policies. The Servicer shall set aside, for the accounts of the
Seller and the Purchasers, the amount of the Collections to which each is
entitled in accordance with Article I. The Servicer may, in accordance with the
applicable Credit and Collection Policy, take such action, including
modifications, waivers or restructurings of Pool Receivables and the related
Contracts as the Servicer may determine to be appropriate to maximize
Collections thereof or reflect adjustments permitted under the Credit and
Collection Policy or required under Applicable Laws or the applicable Contract;
provided, however, that for the purposes of this Agreement (i) such action shall
not change the number of days such Pool Receivable has remained unpaid from the
date of the original due date related to such Pool Receivable, (ii) such action
shall not alter the status of such Pool Receivable as a Delinquent Receivable or
a Defaulted Receivable under this Agreement or limit the rights of any of the
Purchasers, Purchaser Agents or the Administrator under this Agreement or any
other Transaction Document and (iii) if a Termination Event has occurred and is
continuing and Arch Sales or an Affiliate thereof is serving as the Servicer,
Arch Sales or such Affiliate may take such action only upon the prior written
approval of the Administrator. The Seller shall deliver to the Servicer and the
Servicer shall hold for the benefit of the Seller and the Administrator
(individually and for the benefit of the Purchasers), in accordance with their
respective interests, all records and documents (including computer tapes or
disks) with respect to each Pool Receivable. Notwithstanding anything to the
contrary contained herein, if a Termination Event has occurred and is
continuing, the Administrator may direct the Servicer (whether the Servicer is
Arch Sales or any other Person) to commence or settle any legal action to
enforce collection of any Pool Receivable or to foreclose upon or repossess any
Related Security.


729565239 15494375    29

--------------------------------------------------------------------------------





(b)    The Servicer shall, as soon as practicable following actual receipt of
collected funds, turn over to the Seller the collections of any indebtedness
that is not a Pool Receivable, less, if Arch Sales or an Affiliate thereof is
not the Servicer, all reasonable and appropriate out-of-pocket costs and
expenses of such Servicer of servicing, collecting and administering such
collections. The Servicer, if other than Arch Sales or an Affiliate thereof,
shall, as soon as practicable upon demand, deliver to the Seller all records in
its possession that evidence or relate to any indebtedness that is not a Pool
Receivable, and copies of records in its possession that evidence or relate to
any indebtedness that is a Pool Receivable.
(c)    The Servicer’s obligations hereunder shall terminate on the Final Payout
Date. After such termination, if Arch Sales or an Affiliate thereof was not the
Servicer on the date of such termination, the Servicer shall promptly deliver to
the Seller all books, records and related materials that the Seller previously
provided to the Servicer, or that have been obtained by the Servicer, in
connection with this Agreement.
Section 4.3    Lock-Box Account and LC Collateral Account Arrangements.
Prior to the Closing Date, the Seller shall have entered into Lock-Box
Agreements with all of the Lock-Box Banks and delivered original counterparts
thereof to the Administrator. During the continuance of a Termination Event or
Unmatured Termination Event or during a Minimum Liquidity Period, the
Administrator may (and shall, at the direction of the Majority Purchaser
Agents), at any time give notice to each Lock-Box Bank that the Administrator is
exercising its rights under the Lock-Box Agreements to do any or all of the
following: (a) to exercise exclusive dominion and control (for the benefit of
the Secured Parties) over each of the Lock-Box Accounts and all funds on deposit
therein and (b) to take any or all other actions permitted under the applicable
Lock-Box Agreement. The Seller and the Servicer each hereby agree that if the
Administrator at any time takes any action set forth in the preceding sentence,
the Administrator shall have exclusive control (for the benefit of the Secured
Parties) of each Lock-Box Account and of the proceeds (including Collections) of
all Pool Receivables in such Lock-Box Accounts and the Seller and the Servicer
hereby further agree to take any other action that the Administrator may
reasonably request to transfer such control or to ensure that the Administrator
maintains such control. Any proceeds of Pool Receivables received by the Seller
or the Servicer thereafter shall be sent immediately to, or as otherwise
instructed by, the Administrator. The Seller and the Servicer hereby irrevocably
instruct the Administrator on each Business Day during the Minimum Liquidity
Period, so long as the Administrator has taken exclusive dominion and control
over each of the Lock-Box Accounts and no Termination Event or Unmatured
Termination Event exists, to transfer all available amounts on deposit in the
Lock-Box Accounts as of the end of each Business Day and after giving effect to
any distributions to the Servicer on such day pursuant to Section 1.4(g), to the
LC Collateral Account. The parties hereto hereby acknowledge that if it at any
time takes control of any Lock-Box Accounts, the Administrator shall not have
any rights to the funds therein in excess of the unpaid amounts due to the
Administrator, the Purchaser Agents, the Purchasers, any Indemnified Party, any
Affected Person or any other Person hereunder or under any other Transaction
Document, and the Administrator shall distribute or cause to be distributed such
funds in accordance with Section 4.2(b) and Article I (in each case as if such
funds were held by the Servicer thereunder).


729565239 15494375    30

--------------------------------------------------------------------------------





The Administrator shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the LC Collateral Account and the Seller
hereby grants the Administrator a security interest in the LC Collateral Account
and all money or other assets on deposit therein or credited thereto. Other than
any interest earned on the investment of such deposits, which investments shall
be made at the option and sole discretion of the Administrator and at the
Seller’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in the LC Collateral
Account. Moneys in the LC Collateral Account shall be applied by the
Administrator to reimburse the LC Bank for each drawing under a Letter of Credit
and for repayment of amounts owing by the Seller hereunder and under each of the
other Transaction Documents to each of the other Secured Parties, it being
understood and agreed that certain amounts on deposit in the LC Collateral
Account may, from time to time, be remitted to the Servicer pursuant to Section
1.4(g). Amounts, if any, on deposit in the LC Collateral Account on the Final
Payout Date shall be remitted by the Administrator to the Seller.
The Administrator shall, on each Settlement Date (if such date occurs on a
Termination Day), remove any available amounts then on deposit in the LC
Collateral Account and deposit such amounts into each Purchaser Agent’s account
in accordance with the priorities set forth in Section 1.4(d), to the extent
that any amounts are then due and owing under clauses first through third of
Section 1.4(d)(ii) after giving effect to the distribution, if any, by the
Servicer on such date in accordance with Section 1.4(d).
Section 4.4    Enforcement Rights.
(a)    At any time following the occurrence and during the continuation of a
Termination Event:
(i)    the Administrator (at the Seller’s expense) may direct the Obligors that
payment of all amounts payable under any Pool Receivable is to be made directly
to the Administrator or its designee;
(ii)    the Administrator may instruct the Seller or the Servicer to give notice
of the Purchasers’ interest in Pool Receivables to each Obligor, which notice
shall direct that payments be made directly to the Administrator or its designee
(on behalf of the Secured Parties), and the Seller or the Servicer, as the case
may be, shall give such notice at the expense of the Seller or the Servicer, as
the case may be; provided, that if the Seller or the Servicer, as the case may
be, fails to so notify each Obligor within two (2) Business Days following
instruction by the Administrator, the Administrator (at the Seller’s or the
Servicer’s, as the case may be, expense) may so notify the Obligors;
(iii)    the Administrator may request the Servicer to, and upon such request
the Servicer shall: (A) assemble all of the records necessary or desirable to
collect the Pool Receivables and the Related Security, and transfer or license
to a successor Servicer the use of all software necessary or desirable to
collect the Pool Receivables and the Related Security, and make the same
available to the Administrator or its designee (for the benefit of the
Purchasers) at a place selected by the Administrator, and (B) segregate all
cash, checks and other instruments received by it from time to time constituting
Collections in a manner


729565239 15494375    31

--------------------------------------------------------------------------------





acceptable to the Administrator and, promptly upon receipt, remit all such cash,
checks and instruments, duly endorsed or with duly executed instruments of
transfer, to the Administrator or its designee; and
(iv)    the Administrator may replace the Person then acting as Servicer.
(b)    The Seller hereby authorizes the Administrator (on behalf of each
Purchaser Group), and irrevocably appoints the Administrator as its
attorney-in-fact with full power of substitution and with full authority in the
place and stead of the Seller, which appointment is coupled with an interest, to
take any and all steps in the name of the Seller and on behalf of the Seller
necessary or desirable, in the determination of the Administrator, following the
occurrence and during the continuation of a Termination Event, to collect any
and all amounts or portions thereof due under any and all Pool Assets, including
endorsing the name of the Seller on checks and other instruments representing
Collections and enforcing such Pool Assets. Notwithstanding anything to the
contrary contained in this subsection, none of the powers conferred upon such
attorney-in-fact pursuant to the preceding sentence shall subject such
attorney-in-fact to any liability if any action taken by it shall prove to be
inadequate or invalid, nor shall they confer any obligations upon such
attorney-in-fact in any manner whatsoever.
Section 4.5    Responsibilities of the Seller.
(a)    Anything herein to the contrary notwithstanding, the Seller shall:
(i) perform all of its obligations, if any, under the Contracts related to the
Pool Receivables to the same extent as if interests in such Pool Receivables had
not been transferred hereunder, and the exercise by the Administrator, any
Purchaser Agent or any Purchaser of their respective rights hereunder shall not
relieve the Seller from such obligations, and (ii) pay when due any taxes,
including any sales taxes payable in connection with the Pool Receivables and
their creation and satisfaction. None of the Administrator, the Purchaser Agents
and the Purchasers shall have any obligation or liability with respect to any
Pool Asset, nor shall any of them be obligated to perform any of the obligations
of the Seller, the Transferor, ACI or any Originator thereunder.
(b)    Arch Sales hereby irrevocably agrees that if at any time it shall cease
to be the Servicer hereunder, it shall act (if the then-current Servicer so
requests) as the data-processing agent of the Servicer and, in such capacity,
Arch Sales shall conduct the data-processing functions of the administration of
the Receivables and the Collections thereon in substantially the same way that
Arch Sales conducted such data-processing functions while it acted as the
Servicer.
Section 4.6    Servicing Fee.
(a)    Subject to clause (b), the Servicer shall be paid a fee (the “Servicing
Fee”) equal to 1.00% per annum (the “Servicing Fee Rate”) of the daily average
aggregate Outstanding Balance of the Pool Receivables. The Purchasers’ Share of
such fee shall be paid through the distributions contemplated by Section 1.4(d),
and the Seller’s Share of such fee shall be paid by the Seller on each
Settlement Date.


729565239 15494375    32

--------------------------------------------------------------------------------





(b)    If the Servicer ceases to be Arch Sales or an Affiliate thereof, the
servicing fee shall be the greater of: (i) the amount calculated pursuant to
clause (a), and (ii) an alternative amount specified by the successor Servicer
not to exceed 110% of the aggregate reasonable costs and expenses incurred by
such successor Servicer in connection with the performance of its obligations as
Servicer hereunder.
Section 4.7    Authorization and Action of the Administrator and Purchaser
Agents.
(a)    Each Purchaser and Purchaser Agent hereby accepts the appointment of and
irrevocably authorizes the Administrator to take such actions as agent on its
behalf and to exercise such powers as are delegated to the Administrator hereby
and to exercise such other powers as are reasonably incidental thereto
(including, without limitation, the Administrator's entry into and execution of
the No Proceedings Agreements). The Administrator shall hold, in its name, for
the benefit of each Purchaser, ratably, the Purchased Interest. The
Administrator shall not have any duties other than those expressly set forth
herein or any fiduciary relationship with any Purchaser or Purchaser Agent, and
no implied obligations or liabilities shall be read into this Agreement, or
otherwise exist, against the Administrator. The Administrator does not assume,
nor shall it be deemed to have assumed, any obligation to, or relationship of
trust or agency with, the Seller or Servicer. Notwithstanding any provision of
this Agreement or any other Transaction Document to the contrary, in no event
shall the Administrator ever be required to take any action which exposes the
Administrator to personal liability or which is contrary to the provisions of
this Agreement, any other Transaction Document or Applicable Law. The
appointment and authority of the Administrator hereunder shall terminate on the
Final Payout Date.
(b)    Each Purchaser hereby accepts the appointment of the respective
institution identified as the Purchaser Agent for such Purchaser’s Purchaser
Group on Schedule IV hereto or in the Assumption Agreement or Transfer
Supplement pursuant to which such Purchaser becomes a party hereto, and
irrevocably authorizes such Purchaser Agent to take such action on its behalf
under the provisions of this Agreement and to exercise such powers and perform
such duties as are expressly delegated to such Purchaser Agent by the terms of
this Agreement, if any, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, no Purchaser Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Purchaser or other Purchaser Agent or the Administrator, and no implied
obligations or liabilities shall be read into this Agreement, or otherwise
exist, against any Purchaser Agent.
(c)    Except as otherwise specifically provided in this Agreement, the
provisions of this Section 4.7 are solely for the benefit of the Administrator,
the Purchaser Agents and the Purchasers, and none of the Seller or the Servicer
shall have any rights as a third party beneficiary or otherwise under any of the
provisions of this Section 4.7, except that this Section 4.7 shall not affect
any obligations which the Administrator, any Purchaser Agent or any Purchaser
may have to the Seller or the Servicer under the other provisions of this
Agreement. Furthermore, no Purchaser shall have any rights as a third-party
beneficiary or otherwise under any of the provisions hereof in respect of a
Purchaser Agent that is not the Purchaser Agent for such Purchaser.


729565239 15494375    33

--------------------------------------------------------------------------------





(d)    In performing its functions and duties hereunder, the Administrator shall
act solely as the agent of the Purchasers and the Purchaser Agents and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Seller or Servicer or any of their successors
and assigns. In performing its functions and duties hereunder, each Purchaser
Agent shall act solely as the agent of its respective Purchasers and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Seller, the Servicer, any Purchaser not in such
Purchaser Agent’s Purchaser Group, any other Purchaser Agent or the
Administrator, or any of their respective successors and assigns.
Section 4.8    Nature of Administrator’s Duties; Delegation of Administrator’s
Duties; Exculpatory Duties.
(a)    The Administrator shall have no duties or responsibilities except those
expressly set forth in this Agreement or in the other Transaction Documents. The
duties of the Administrator shall be mechanical and administrative in nature.
The Administrator shall not have, by reason of this Agreement, a fiduciary
relationship in respect of any Purchaser. Nothing in this Agreement or any of
the Transaction Documents, express or implied, is intended to or shall be
construed to impose upon the Administrator any obligations in respect of this
Agreement or any of the Transaction Documents except as expressly set forth
herein or therein. The Administrator shall not have any duty or responsibility,
either initially or on a continuing basis, to provide any Purchaser or Purchaser
Agent with any credit or other information with respect to the Seller, any
Originator, the Transferor, any Sub-Servicer or the Servicer, whether coming
into its possession before the date hereof or at any time or times thereafter.
If the Administrator seeks the consent or approval of the Purchasers or the
Purchaser Agents to the taking or refraining from taking any action hereunder,
the Administrator shall send notice thereof to each Purchaser (or such
Purchaser’s Purchaser Agent, on its behalf) or each Purchaser Agent, as
applicable. The Administrator shall promptly notify each Purchaser Agent any
time that the Purchasers and/or Purchaser Agents, as the case may be, have
instructed the Administrator to act or refrain from acting pursuant hereto.
(b)    The Administrator may execute any of its duties through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrator shall not be responsible
for the negligence or misconduct of any agents or attorneys-in-fact selected by
it with reasonable care.
(c)    None of the Administrator and the Purchaser Agent, nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted (i) with the consent or at the direction of the Majority
Purchaser Agents (or, in the case of any Purchaser Agent, the Purchasers within
such Purchaser Agent’s Purchaser Group that have a majority of the aggregate
Commitments of such Purchaser Group) or (ii) in the absence of such Person’s
gross negligence or willful misconduct. The Administrator shall not be
responsible to any Purchaser, Purchaser Agent or other Person for (i) any
recitals, representations, warranties or other statements made by the Seller,
any Sub-Servicer, the Servicer, the Transferor, any Originator or any of their
Affiliates, (ii) the value, validity, effectiveness, genuineness, enforceability
or sufficiency of any Transaction Document, (iii) any failure of the Seller, any
Sub-Servicer, the Servicer, the Transferor, any Originator or any of their
Affiliates to perform any obligation hereunder or under the other


729565239 15494375    34

--------------------------------------------------------------------------------





Transaction Documents to which it is a party (or under any Contract), or (iv)
the satisfaction of any condition specified in Exhibit II. The Administrator
shall not have any obligation to any Purchaser Agent or Purchaser to ascertain
or inquire about the observance or performance of any agreement contained in any
Transaction Document or to inspect the properties, books or records of the
Seller, the Servicer, the Transferor, any Originator or any of their respective
Affiliates.
Section 4.9    UCC Filings.
Each of the Seller and the Purchasers expressly recognizes and agrees that the
Administrator may be listed as the assignee or secured party of record on the
various UCC filings required to be made hereunder in order to perfect the
transfer of the Purchased Interest from the Seller to the Purchasers, that such
listing shall be for administrative convenience only in creating a record or
nominee owner to take certain actions hereunder on behalf of the Purchasers and
that such listing will not affect in any way the status of the Purchasers as the
beneficial owners of the Purchased Interest. In addition, such listing shall
impose no duties on the Administrator other than those expressly and
specifically undertaken in accordance with this Section 4.9.
Section 4.10    Agent’s Reliance, Etc.
None of the Administrator and the Purchaser Agents, nor any of their respective
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it as Administrator or as Purchaser Agent, as the case
may be, under or in connection with this Agreement except for such Person’s own
gross negligence or willful misconduct. Each of the Administrator and each
Purchaser Agent: (i) may consult with legal counsel (including counsel for the
Seller), independent public accountants and other experts selected by the
Administrator and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (ii) makes no warranty or representation to any
Purchaser or Purchaser Agent and shall not be responsible to any Purchaser or
Purchaser Agent for any statements, warranties or representations made in or in
connection with this Agreement; (iii) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of the Seller, the Servicer, any
Sub-Servicer, the Transferor or any Originator or to inspect the property
(including the books and records) of the Seller, the Servicer, any Sub-Servicer,
the Transferor or any Originator; (iv) shall not be responsible to any Purchaser
or Purchaser Agent for the due execution, legality, validity, enforceability,
genuineness, sufficiency, or value of this Agreement, or any other instrument or
document furnished pursuant hereto; and (v) shall incur no liability under or in
respect of this Agreement or any other Transaction Document by acting upon any
notice (including notice by telephone), consent, certificate or other instrument
or writing (which may be by telex) believed by it to be genuine and signed or
sent by the proper party or parties. The Administrator may at any time request
instructions from the Purchasers and/or Purchaser Agents, and the Purchaser
Agents may at any time request instructions from the Purchasers in their
Purchaser Groups, with respect to any actions or approvals which by the terms of
this Agreement or of any of the other Transaction Documents the Administrator or
such Purchaser Agent is permitted or required to take or to grant, and if such
instructions are promptly requested, the Administrator and/or such Purchaser
Agent shall be absolutely entitled to refrain from taking any action or to
withhold any approval and shall


729565239 15494375    35

--------------------------------------------------------------------------------





not be under any liability whatsoever to any Person for refraining from any
action or withholding any approval under any of the Transaction Documents until
it shall have received such instructions from the Majority Purchaser Agents, in
the case of the Administrator or Purchasers holding the majority of the
aggregate of the Commitments in such Purchaser Agent’s Purchaser Group, in the
case of any Purchaser Agent (or, in either case, where expressly required
hereunder, from the Majority LC Participants, the LC Bank, all of the Purchasers
and/or all of the LC Participants). Without limiting the foregoing, (x) none of
the Purchasers and the Purchaser Agents shall have any right of action
whatsoever against the Administrator as a result of the Administrator acting or
refraining from acting under this Agreement or any of the other Transaction
Documents in accordance with the instructions of the Majority Purchaser Agents
and (y) none of the Purchasers in a Purchaser Agent’s Purchaser Group shall have
any right of action whatsoever against such Purchaser Agent as a result of such
Purchaser Agent acting or refraining from acting under this Agreement or any of
the other Transaction Documents in accordance with the instructions of the
Purchasers within such Purchaser Agent’s Purchaser Group with a majority of the
Commitments of such Purchaser Group. The Administrator shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the required Purchasers or required Purchaser
Agents, and such request and any action taken or failure to act pursuant thereto
shall be binding upon all Purchasers, all Purchaser Agents and the
Administrator. Each Purchaser Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement in accordance with a
request of the Purchasers in such Purchaser Agent’s Purchaser Group with a
majority of the Commitments of such Purchaser Group, and any such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Purchasers in such Purchaser Agent’s Purchaser Group and such Purchaser
Agent.
Section 4.11    Administrator and Affiliates.
To the extent that the Administrator or any of its Affiliates is or shall become
an LC Participant hereunder, the Administrator or such Affiliate, in such
capacity, shall have the same rights and powers under this Agreement as would
any other LC Participant hereunder and may exercise the same as though it were
not the Administrator. The Administrator and its Affiliates may generally engage
in any kind of business with the Seller, the Transferor, any Originator, ACI,
any Sub-Servicer or the Servicer, any of their respective Affiliates and any
Person who may do business with or own securities of the Seller, the Transferor,
any Originator, ACI, any Sub-Servicer or the Servicer or any of their respective
Affiliates, all as if it were not the Administrator hereunder and without any
duty to account therefor to any Purchaser Agent, or Purchaser.
Section 4.12    Notice of Termination Events.
Neither the Administrator nor any Purchaser Agent shall be deemed to have
knowledge or notice of the occurrence of any Termination Event or Unmatured
Termination Event unless it has received notice from, in the case of the
Administrator, any Purchaser Agent, any Purchaser, the Servicer or the Seller
and, in the case of any Purchaser Agent, the Administrator, any other Purchaser
Agent, any Purchaser, the Servicer or the Seller, in each case stating that a
Termination Event or an Unmatured Termination Event has occurred hereunder and
describing such Termination Event or Unmatured Termination Event. In the event
that the Administrator receives


729565239 15494375    36

--------------------------------------------------------------------------------





such a notice, it shall promptly give notice thereof to each Purchaser Agent. In
the event that a Purchaser Agent receives such a notice, it shall promptly give
notice thereof to the Administrator (unless such Purchaser Agent first received
notice of such Termination Event or Unmatured Termination Event from the
Administrator) and to each of its related Purchasers. The Administrator shall
take such action concerning a Termination Event or an Unmatured Termination
Event as may be directed by the Majority Purchaser Agents (unless such action
otherwise requires the consent of the required Purchasers, all Purchaser Agents
or the LC Bank), but until the Administrator receives such directions, the
Administrator may (but shall not be obligated to) take such action, or refrain
from taking such action, as the Administrator deems advisable and in the best
interests of the Purchasers and Purchaser Agents.
Section 4.13    Non-Reliance on Administrator, Purchaser Agents and other
Purchasers; Administrators and Affiliates.
(a)    Each Purchaser and Purchaser Agent expressly acknowledges that none of
the Administrator and the Purchaser Agents, in the case of such Purchaser, and
none of the Administrator or any other Purchaser Agent, in the case of such
Purchaser Agent, nor in either case any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by the Administrator or any Purchaser Agent
hereafter taken, including any review of the affairs of the Seller, the
Transferor, ACI, the Servicer or any Originator, shall be deemed to constitute
any representation or warranty by the Administrator or such Purchaser Agent.
Each Purchaser and Purchaser Agent represents and warrants to the Administrator
and such Purchaser’s Purchaser Agent, in the case of such Purchaser, and
Administrator, in the case of such Purchaser Agent, that it has, independently
and without reliance upon the Administrator, the LC Bank, any Purchaser Agent or
any Purchaser and based on such documents and information as it has deemed
appropriate, made and will continue to make its own appraisal of any
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Seller, the Transferor, ACI, the
Servicer or the Originators, and made its own evaluation and decision to enter
into this Agreement. Except for terms specifically required to be delivered
hereunder, the Administrator shall not have any duty or responsibility to
provide any Purchaser or Purchaser Agent, and no Purchaser Agent have any duty
or responsibility to provide any Purchaser, with any information concerning the
Seller, the Transferor, ACI, the Servicer or the Originators or any of their
Affiliates that comes into the possession of the Administrator or such Purchaser
Agent, respectively, or any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates.
(b)    Each of the Purchasers, the Purchaser Agents and the Administrator and
any of their respective Affiliates may extend credit to, accept deposits from
and generally engage in any kind of banking, trust, debt, entity or other
business with the Seller, the Transferor, ACI, the Servicer or any Originator or
any of their Affiliates. With respect to the acquisition of the Eligible
Receivables pursuant to this Agreement, each of the Purchaser Agents and the
Administrator shall have the same rights and powers under this Agreement as any
Purchaser and may exercise the same as though it were not such an agent, and the
terms “Purchaser” and “Purchasers” shall include, to the extent applicable, each
of the Purchaser Agents and the Administrator in their individual capacities.


729565239 15494375    37

--------------------------------------------------------------------------------





Section 4.14    Indemnification.
Each LC Participant and Related Committed Purchaser agrees to indemnify and hold
harmless the Administrator and its officers, directors, employees,
representatives and agents and the LC Bank (to the extent not reimbursed by the
Seller, the Transferor, the Servicer or any Originator and without limiting the
obligation of the Seller, the Transferor, the Servicer, or any Originator to do
so), ratably according to its Pro Rata Share, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments,
settlements, costs, expenses and, or disbursements of any kind or nature
whatsoever (including, in connection with any investigative or threatened
proceeding, whether or not the Administrator, the LC Bank or such Person shall
be designated a party thereto) that may at any time be imposed on, incurred by,
or asserted against the Administrator, LC Bank or such Person as a result of, or
related to, any of the transactions contemplated by the Transaction Documents or
the execution, delivery or performance of the Transaction Documents or any other
document furnished in connection therewith; provided, however, that no LC
Participant or Related Committed Purchaser shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses, or disbursements resulting from the Administrator’s or
the LC Bank’s gross negligence or willful misconduct, as determined by a final
non-appealable judgment of a court of competent jurisdiction. Without limiting
the generality of the foregoing, each LC Participant agrees to reimburse the
Administrator and the LC Bank, ratably according to their Pro Rata Shares,
promptly upon demand, for any out-of-pocket expenses (including reasonable
counsel fees) incurred by the Administrator or the LC Bank in connection with
the administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
its rights or responsibilities under, this Agreement.
Section 4.15    Successor Administrator.
The Administrator may, upon at least thirty (30) days’ notice to the Seller, the
Purchaser Agents and the Servicer, resign as Administrator. Such resignation
shall not become effective until a successor Administrator is appointed by the
Majority Purchaser Agents and the LC Bank (subject to the consent of the Seller,
so long as no Termination Event exists, such consent not to be unreasonably
withheld, conditioned or delayed) and has accepted such appointment. If no
successor Administrator shall have been so appointed by the Majority Purchaser
Agents and the LC Bank within sixty (60) days after the resigning
Administrator’s giving of notice of resignation, the resigning Administrator
may, on behalf of the Secured Parties, petition a court of competent
jurisdiction to appoint a successor Administrator. Upon such acceptance of its
appointment as Administrator hereunder by a successor Administrator, such
successor Administrator shall succeed to and become vested with all the rights
and duties of the resigning Administrator, and the resigning Administrator shall
be discharged from its duties and obligations under the Transaction Documents.
After any resigning Administrator’s resignation hereunder, the provisions of
Sections 3.1 and 3.2 and this Article IV shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrator.
Section 4.16    Credit Insurance Policies.


729565239 15494375    38

--------------------------------------------------------------------------------





(a)
At all times prior to the Final Payout Date while any Pool Receivables are being
reported as Insured Receivables:

(i)
the Seller shall maintain the Credit Insurance Policy with respect thereto in
full force and effect;

(ii)
the Seller shall pay all premiums and other amounts due by the Seller from time
to time under such Credit Insurance Policy when due in accordance with the terms
thereof;

(iii)
the Seller and the Servicer shall refrain from taking any action or omitting to
take any action which could reasonably be expected to prejudice or limit the
Seller’s or the Administrator’s rights to payment under such Credit Insurance
Policy with respect to the Pool Receivables insured thereby;

(iv)
the Seller and the Servicer shall enforce the obligations of the applicable
Credit Insurer under such Credit Insurance Policy;

(v)
the Seller and the Servicer shall maintain all records and documents that may be
necessary to make claims for reimbursement under such Credit Insurance Policy;

(vi)
the Seller and the Servicer shall, and the Servicer shall cause the Seller to,
perform all its other obligations under such Credit Insurance Policy in
accordance with the terms thereof (including, without limitation, delivering
information regarding the relevant Pool Receivables and notices of insolvency
with respect to Obligors when required pursuant to the terms of such Credit
Insurance Policy);

(vii)
the Seller and Servicer shall advise promptly the Administrator of any payment
the Seller receives directly under any Credit Insurance Policy, any denial of
coverage under any such policy, any cancelation of such policy or any other
information received in connection with any such policy which is material to the
payment of any claim thereunder;

(viii)
neither the Seller nor Servicer shall amend, modify or waive (or consent to any
such amendment, modification or waiver of) any provision of any Credit Insurance
Policy in respect of Insured Receivables, which is material to the payment of
any claim thereunder, without the prior written consent of the Administrator and
Majority Purchaser Agents; and

(ix)
the Seller and Servicer shall deliver any additional instruments, certificates
and documents, provide such other information and take such other actions as may
be necessary or desirable, in the reasonable opinion of the Administrator, to
give further assurances of any of the rights granted or provided for herein or
under any Credit Insurance Policy (including, without limitation, providing
copies of invoices, purchase orders, and the proof of delivery of products as
may be requested by the insurer thereunder).



729565239 15494375    39

--------------------------------------------------------------------------------





(b)
If the Seller fails to pay any premium or other amount due under any Credit
Insurance Policy, the Administrator may (in its sole discretion) pay such
premium or other amount from the Pool Assets or Collections thereon or from its
own funds in order to keep such Credit Insurance Policy in force. Any amount so
paid by the Administrator from its own funds shall constitute an Indemnified
Amount payable by the Seller to the Administrator hereunder.

(c)
As to any Insured Designated Receivables only, in the event that any Obligor
defaults on the payment of any of its Pool Receivables, becomes subject to an
Insolvency Proceeding or becomes subject to any other event that gives rise to a
claim for reimbursement under a Credit Insurance Policy, the Seller and the
Servicer shall, promptly (but not later than the later of (x) ten (10) Business
Days after such event or (y) the first date on which such a claim may be filed
pursuant to the terms of such Credit Insurance Policy), file a claim for such
reimbursement (with a copy thereof to the Administrator) in accordance with the
terms of such Credit Insurance Policy and shall take any other actions required
under the terms of such Credit Insurance Policy to obtain such reimbursement
(including, without limitation, providing the applicable Credit Insurer with
itemized statements, invoices, bills of lading, purchase orders, summaries of
collections efforts, evidence of debt or other documentation that may be
required under the terms of such Credit Insurance Policy). The Seller and the
Servicer shall cause any amounts paid by a Credit Insurer under any Credit
Insurance Policy to be paid directly to a Lock-Box Account owned by the Seller
and to be applied as a Collection in accordance with the terms of this
Agreement.

(d)
In the event that a Credit Insurer pays a claim under a Credit Insurance Policy
with respect to a Pool Receivable and the Seller is required to subrogate its
rights, claims, guaranties, security, collateral or defenses to such Credit
Insurer in respect of such Pool Receivable, the Seller shall (and the Servicer
shall cause Seller to) so subrogate such rights, claims, guaranties, security,
collateral or defenses in accordance with the terms of such Credit Insurance
Policy. Simultaneously with receipt of such a payment in a Lock-Box Account and
upon such subrogation, the Administrator shall be automatically deemed to have
released to the Seller any ownership or security interest it may have hereunder
(on behalf of itself and the Purchasers) in such rights, claims, guaranties,
security, collateral or defenses so subrogated, to the extent necessary to
permit such subrogation; provided, however, that the Administrator shall not be
deemed to have released any such ownership or security interest it may have in
related rights under such Credit Insurance Policy (including, without
limitation, any right of the Seller to receive ratable or other allocations of
Collections or other recoveries in respect of the related Pool Receivables).

(e)
If any Credit Insurance Policy ceases to be Eligible Credit Insurance, the
Seller and the Servicer shall furnish to the Administrator and each Purchaser
Agent written notice thereof, together with a statement of the actions the
Seller plans to take to remedy such situation, if any, promptly but not later
than five (5) Business Days thereafter.

(f)
Any Collections received by the Administrator pursuant to the Credit Insurance
Policy (including as an additional insured thereunder) shall be distributed in
accordance with the priority of payments set forth in Section 1.4(d).



729565239 15494375    40

--------------------------------------------------------------------------------





ARTICLE V.
MISCELLANEOUS
Section 5.1    Amendments, Etc.
No amendment or waiver of any provision of this Agreement or any other
Transaction Document, or consent to any departure by the Seller or the Servicer
therefrom, shall be effective unless in a writing signed by the Administrator,
the Majority Purchaser Agents and the LC Bank and, in the case of an amendment,
by the other parties thereto (other than the Secured Parties); provided,
however, that no such amendment shall, (a) without the consent of each affected
Purchaser, (i) extend the date of any payment or deposit of Collections by the
Seller or the Servicer or decrease the outstanding amount of or rate of Discount
or extend the repayment of or any scheduled payment date for the payment of any
Discount in respect of any Portion of Capital or any fees owed to a Purchaser;
(ii) reduce any fees payable pursuant to the applicable Fee Letter, (iii)
forgive or waive or otherwise excuse any repayment of Capital or change either
the amount of Capital of any Purchaser or any Purchaser’s pro rata share of the
Purchased Interest; (iii) increase the Commitment of any Purchaser; (iv) amend
or modify the Pro Rata Share of any LC Participant; (v) amend or modify the
provisions of this Section 5.1 or of Section 4.3, Exhibit V or the definition of
“Eligible Receivables”, “Eligible Credit Insurance”, “Eligible Supporting Letter
of Credit”, “Net Receivables Pool Balance”, “Majority LC Participants”,
“Majority Purchaser Agents”, “Minimum Liquidity”, “Minimum Liquidity Period”,
“Purchased Interest”, “Scheduled Commitment Termination Date”, “Termination
Day”, “Termination Event” or “Total Reserves” or (vi) amend or modify any
defined term (or any term used directly or indirectly in such defined term) used
in clauses (i) through (v) above in a manner that would circumvent the intention
of the restrictions set forth in such clauses and (b) without the consent of the
Majority Purchaser Agents and/or Majority LC Participants, as applicable, amend,
waive or modify any provision expressly requiring the consent of such Majority
Purchaser Agents and/or Majority LC Participant. Each such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. The Administrator hereby agrees to provide
executed copies of any material amendment or waiver of any provision of this
Agreement or any other Transaction Document to the Rating Agencies if requested
by any party hereto. No failure on the part of any Purchaser Agent, any
Purchaser or the Administrator to exercise, and no delay in exercising any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.
Section 5.2    Notices, Etc.
All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including facsimile or electronic mail
communication) and shall be personally delivered or sent by facsimile,
electronic mail or by overnight mail, to the intended party at the mailing
address or electronic mail address or facsimile number of such party set forth
under its name on the signature pages hereof (or in any other document or
agreement pursuant to which it is or became a party hereto), or at such other
address or facsimile number as shall be designated by such party in a written
notice to the other parties hereto. All such notices and communications


729565239 15494375    41

--------------------------------------------------------------------------------





shall be effective (i) if delivered by overnight mail, when received, and (ii)
if transmitted by facsimile or electronic mail, when sent, receipt confirmed by
telephone or electronic means.
Section 5.3    Successors and Assigns; Assignability; Participations.
(a)    Successors and Assigns. Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the successors
and assigns of such party; all covenants, promises and agreements by or on
behalf of any parties hereto that are contained in this Agreement shall bind and
inure to the benefit of the parties hereto and their respective successors and
assigns. Except as otherwise provided in Section 4.1(d) or Section 4.4(a)(iv),
neither the Seller nor the Servicer may assign or transfer any of its rights or
delegate any of its duties hereunder or under any Transaction Document without
the prior written consent of the Administrator, each Purchaser Agent and the LC
Bank.
(b)    Participations. (i) Except as otherwise specifically provided herein, any
Purchaser may sell to one or more Persons (each a “Participant”) participating
interests in the interests of such Purchaser hereunder; provided, that no
Purchaser shall grant any participation under which the Participant shall have
rights to approve any amendment to or waiver of this Agreement or any other
Transaction Document. Such Purchaser shall remain solely responsible for
performing its obligations hereunder, and the Seller, the Servicer, each
Purchaser Agent and the Administrator shall continue to deal solely and directly
with such Purchaser in connection with such Purchaser’s rights and obligations
hereunder. A Purchaser shall not agree with a Participant to restrict such
Purchaser’s right to agree to any amendment, waiver or modification hereto,
except amendments, waivers or modifications that require the consent of all
Purchasers. (ii) Notwithstanding anything contained in paragraph (a) or clause
(i) of paragraph (b) of this Section 5.3, each of the LC Bank and each LC
Participant may sell participations in all or any part of any Funded Purchase
made by such LC Participant to another bank or other entity so long as (x) no
such grant of a participation shall, without the consent of the Seller, require
the Seller to file a registration statement with the SEC and (y) no holder of
any such participation shall be entitled to require such LC Participant to take
or omit to take any action hereunder except that such LC Participant may agree
with such participant that, without such Participant’s consent, such LC
Participant will not consent to an amendment, modification or waiver that
requires the consent of all LC Participants. Any such Participant shall not have
any rights hereunder or under the Transaction Documents. (iii) Each Purchaser
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Seller, maintain a register on which it enters the
name and address of each Participant and the interest in a Purchased Interest
(and Discount, fees and other similar amounts under this Agreement) of each
Participant’s interest in a Purchased Interest or other obligations under the
Transaction Documents (the “Participant Register”); provided that no Purchaser
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant's interest in a Purchased Interest) to any Person except to the
extent that such disclosure is necessary to establish that a Purchased Interest
is in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Purchaser shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of


729565239 15494375    42

--------------------------------------------------------------------------------





doubt, the Administrator (in its capacity as Administrator) shall have no
responsibility for maintaining a Participant Register.
(c)    Assignments by Related Committed Purchasers. Any Related Committed
Purchaser may assign to one or more Persons (each a “Purchasing Related
Committed Purchaser”), reasonably acceptable to each of the Administrator, the
LC Bank and the related Purchaser Agent in each such Person’s sole and absolute
discretion, its rights and obligations herein (including its Commitment (which
shall be inclusive of its Commitment as an LC Participant)) in whole or in part,
pursuant to a supplement hereto, substantially in the form of Annex G with any
changes as have been approved by the parties thereto (each, a “Transfer
Supplement”), executed by each such Purchasing Related Committed Purchaser, such
selling Related Committed Purchaser, such related Purchaser Agent and the
Administrator and with the consent of the Seller (provided, that the consent of
the Seller shall not be unreasonably withheld, conditioned or delayed and that
no such consent shall be required if (i) a Termination Event or Unmatured
Termination Event has occurred and is continuing or (ii) such assignment is made
by any Related Committed Purchaser to (A) the Administrator, (B) any other
Related Committed Purchaser, (C) any Affiliate of the Administrator or any
Related Committed Purchaser, (D) any commercial paper conduit or similar
financing vehicle sponsored or administered by such Purchaser and for whom such
Purchaser acts as a program support provider or through which (directly or
indirectly) such Purchaser does or may fund Purchases hereunder (each, a
“Conduit”), (E) any Liquidity Provider, (F) any Program Support Provider or (G)
any Person that (1) is in the business of issuing commercial paper notes and (2)
is associated with or administered by the Administrator or such Related
Committed Purchaser or any Affiliate of the Administrator or such Related
Committed Purchaser). Upon (i) the execution of the Transfer Supplement, (ii)
delivery of an executed copy thereof to the Seller, the Servicer, such related
Purchaser Agent and the Administrator and (iii) payment by the Purchasing
Related Committed Purchaser to the selling Related Committed Purchaser of the
agreed purchase price, if any, such selling Related Committed Purchaser shall be
released from its obligations hereunder to the extent of such assignment and
such Purchasing Related Committed Purchaser shall for all purposes be a Related
Committed Purchaser party hereto and shall have all the rights and obligations
of a Related Committed Purchaser hereunder to the same extent as if it were an
original party hereto. The amount of the Commitment of the selling Related
Committed Purchaser allocable to such Purchasing Related Committed Purchaser
shall be equal to the amount of the Commitment of the selling Related Committed
Purchaser transferred regardless of the purchase price, if any, paid therefor.
The Transfer Supplement shall be an amendment hereof only to the extent
necessary to reflect the addition of such Purchasing Related Committed Purchaser
as a “Related Committed Purchaser” and a related “LC Participant” and any
resulting adjustment of the selling Related Committed Purchaser’s Commitment
and, if applicable, selling related LC Participant’s Pro Rata Share of the LC
Participation Amount.
(d)    Assignments to Liquidity Providers and other Program Support Providers.
Any Conduit Purchaser may at any time grant to one or more of its Liquidity
Providers or other Program Support Providers participating interests in its
portion of the Purchased Interest. In the event of any such grant by such
Conduit Purchaser of a participating interest to a Liquidity Provider or other
Program Support Provider, such Conduit Purchaser shall remain responsible for
the performance of its obligations hereunder. The Seller agrees that each
Liquidity Provider and Program Support Provider shall be entitled to the
benefits of Sections 1.7 and 1.8.


729565239 15494375    43

--------------------------------------------------------------------------------





(e)    Other Assignment by Conduit Purchasers. Each party hereto agrees and
consents (i) to any Conduit Purchaser’s assignment, participation, grant of
security interests in or other transfers of any portion of, or any of its
beneficial interest in, the Purchased Interest (or portion thereof), including
without limitation to any collateral agent in connection with its commercial
paper program and (ii) to the complete assignment by any Conduit Purchaser of
all of its rights and obligations hereunder to any other Person, and upon such
assignment such Conduit Purchaser shall be released from all obligations and
duties, if any, hereunder; provided, that such Conduit Purchaser may not,
without the prior consent of its Related Committed Purchasers, make any such
transfer of its rights hereunder unless the assignee (x) is a Conduit or (y) (i)
is principally engaged in the purchase of assets similar to the assets being
purchased hereunder, (ii) has as its Purchaser Agent the Purchaser Agent of the
assigning Conduit Purchaser and (iii) issues commercial paper or other Notes
with credit ratings substantially comparable to the ratings of the assigning
Conduit Purchaser. Any assigning Conduit Purchaser shall deliver to any assignee
a Transfer Supplement with any changes as have been approved by the parties
thereto, duly executed by such Conduit Purchaser, assigning any portion of its
interest in the Purchased Interest to its assignee. Such Conduit Purchaser shall
promptly (i) notify each of the other parties hereto of such assignment and (ii)
take all further action that the assignee reasonably requests in order to
evidence the assignee’s right, title and interest in such interest in the
Purchased Interest and to enable the assignee to exercise or enforce any rights
of such Conduit Purchaser hereunder. Upon the assignment of any portion of its
interest in the Purchased Interest, the assignee shall have all of the rights
hereunder with respect to such interest (except that the Discount therefor shall
thereafter accrue at the rate, determined with respect to the assigning Conduit
Purchaser unless the Seller, the related Purchaser Agent and the assignee shall
have agreed upon a different Discount).
(f)    Certain Pledges. Without limiting the right of any Purchaser to sell or
grant interests, security interests or participations to any Person as otherwise
described in this Article V, above, any Purchaser may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure its obligations as a Purchaser hereunder, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment  shall release such Purchaser from any of its
obligations hereunder or substitute any such pledge or assignee for such
Purchaser as a party hereto.
(g)    Assignment by Administrator. Subject to Section 4.15 (if applicable),
this Agreement and the rights and obligations of the Administrator hereunder
shall be assignable, in whole or in part, by the Administrator and its
successors and assigns; provided, that unless: (i) such assignment is to an
Affiliate of PNC, (ii) it becomes unlawful for PNC to serve as the Administrator
or (iii) a Termination Event exists, the Seller has consented to such
assignment, which consent shall not be unreasonably withheld, conditioned or
delayed.
(h)    Agents. Without limiting any other rights that may be available under
Applicable Law, the rights of the Purchasers and each Liquidity Provider may be
enforced through it or by its agents.
(i)    Disclosure; Notice. Each assignor may, in connection with an assignment
permitted hereunder, disclose to the applicable assignee (that shall have agreed
to be bound by Section 5.6)


729565239 15494375    44

--------------------------------------------------------------------------------





any information relating to the Servicer, the Seller or the Pool Receivables
furnished to such assignor by or on behalf of the Servicer, the Seller, any
Purchaser, any Purchaser Agent or the Administrator. Such assignor shall give
prior written notice to Seller of any assignment of such assignor’s rights and
obligations (including ownership of the Purchased Interest) to any Person other
than a Program Support Provider.
(j)    Opinions of Counsel. If required by the Administrator or the applicable
Purchaser Agent or to maintain the ratings of the Notes of any Conduit
Purchaser, each Transfer Supplement or other assignment and acceptance agreement
must be accompanied by an opinion of counsel of the assignee as to matters as
the Administrator or such Purchaser Agent may reasonably request.
Section 5.4    Costs, Expenses and Taxes.
(a)    By way of clarification, and not of limitation, of Sections 1.7, 1.19
or 3.1, the Seller shall pay to the Administrator, any Purchaser Agent and/or
any Purchaser on demand all costs and expenses in connection with (i) the
preparation, execution, delivery and administration (including amendments or
waivers of any provision) of this Agreement and the other Transaction Documents
along with all related documents and agreements (including the Confirmation
Order and any other court filings in connection therewith), (ii) the sale of the
Purchased Interest (or any portion thereof), (iii) the perfection (and
continuation) of the Administrator’s rights (on behalf of the Secured Parties)
in the Receivables, Collections and other Pool Assets, (iv) the enforcement by
the Administrator, the Purchaser Agents or the Purchasers of the obligations of
the Seller, the Transferor, the Servicer or the Originators under the
Transaction Documents or of any Obligor under a Receivable and (v) the
maintenance by the Administrator of the Lock-Box Accounts (and any related
lock-box or post office box), including Attorney Costs relating to any of the
foregoing or to advising the Administrator, any Purchaser Agent, any Purchaser,
any Liquidity Provider or any other Program Support Provider about its rights
and remedies under any Transaction Document and all costs and expenses
(including Attorney Costs) of the Administrator, the Purchaser Agents, the
Purchasers, any Liquidity Provider or Program Support Provider in connection
with the enforcement of the Transaction Documents and in connection with the
administration of the Transaction Documents. Subject to Section 1(e) of Exhibit
IV of this Agreement, the Seller shall reimburse the Administrator, each
Purchaser Agent and each Purchaser for the cost of such Person’s auditors (which
may be employees of such Person) auditing the books, records and procedures of
the Seller or the Servicer. The Seller shall reimburse each Conduit Purchaser
for any amounts such Conduit Purchaser must pay to any Liquidity Provider or
other Program Support Provider on account of any Tax. The Seller shall reimburse
each Conduit Purchaser on demand for all reasonable costs and expenses incurred
by such Conduit Purchaser or any holder of membership interests of such Conduit
Purchaser in connection with the Transaction Documents or the transactions
contemplated thereby, including costs related to the auditing of the Conduit
Purchaser’s books by certified public accountants, Rating Agency fees and fees
and out of pocket expenses of counsel of the Administrator, any Purchaser Agent
and any Purchaser, or any membership interest holder, or administrator, of such
for advice relating to such Conduit Purchaser’s operation.
(b)    All payments made by the Seller to the Administrator, any Purchaser
Agent, any Purchaser, Liquidity Provider or other Program Support Provider
hereunder shall be made without


729565239 15494375    45

--------------------------------------------------------------------------------





withholding for or on account of any present or future taxes (other than those
imposed or based on the gross or net income or receipts of the recipient by the
jurisdiction under the laws of which such Person is organized, operates or where
its principal executive office is located or any political subdivision thereof).
If any such withholding is so required, the Seller shall make the withholding,
pay the amount withheld to the appropriate authority before penalties attach
thereto or interest accrues thereon and pay such additional amount as may be
necessary to ensure that the net amount actually received by such Person free
and clear of such taxes (including such taxes on such additional amount) is
equal to the amount that such Person would have received had such withholding
not been made. If any such Person pays any such taxes, penalties or interest the
Seller shall reimburse such Person for that payment on demand. If the Seller
pays any such taxes, penalties or interest, it shall deliver official tax
receipts evidencing that payment or certified copies thereof to such Person on
whose account such withholding was made on or before the thirtieth day after
payment.
(c)    In addition, the Seller shall pay on demand any and all stamp and other
taxes and fees payable in connection with the execution, delivery, filing and
recording of this Agreement, the other Transaction Documents or the other
documents or agreements to be delivered hereunder or thereunder, and agrees to
save each Indemnified Party and Affected Person harmless from and against any
liabilities with respect to or resulting from any delay in paying or omission to
pay such taxes and fees.
Section 5.5    No Proceedings; Limitation on Payments.
(a)    Each of the Seller, ACI, the Servicer, the Administrator, the LC Bank,
the Purchaser Agents and the Purchasers and each assignee of the Purchased
Interest or any interest therein, and each Person that enters into a commitment
to purchase the Purchased Interest or interests therein, hereby covenants and
agrees that it will not institute against, or join any other Person in
instituting against, any Conduit Purchaser any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding, or other proceeding under any
federal or state bankruptcy or similar law, for one year and one day after the
latest maturing Note issued by such Conduit Purchaser is paid in full. The
provisions of this paragraph shall survive any termination of this Agreement.
(b)    Each of the Seller, ACI, the Servicer, the Administrator, the LC Bank,
the Purchaser Agents and the Purchasers and each assignee of the Purchased
Interest or any interest therein, and each Person that enters into a commitment
to purchase the Purchased Interest or interests therein, hereby covenants and
agrees that it will not institute against, or join any other Person in
instituting against, the Seller any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding, or other proceeding under any federal or
state bankruptcy or similar law, for one year and one day after the Final Payout
Date; provided, that the Administrator may take any such action with the prior
written consent of the Majority Purchaser Agents and the LC Bank. The provisions
of this paragraph shall survive any termination of this Agreement.
(c)    Notwithstanding any provisions contained in this Agreement to the
contrary, no Conduit Purchaser shall, or shall be obligated to, pay any amount,
if any, payable by it pursuant to this Agreement or any other Transaction
Document unless (i) such Conduit Purchaser has received funds which may be used
to make such payment and which funds are not required to repay such Conduit
Purchaser’s Notes when due and (ii) after giving effect to such payment, either
(x) such


729565239 15494375    46

--------------------------------------------------------------------------------





Conduit Purchaser could issue Notes to refinance all of its outstanding Notes
(assuming such outstanding Notes matured at such time) in accordance with the
program documents governing such Conduit Purchaser’s securitization program or
(y) all such Conduit Purchaser’s Notes are paid in full. Any amount which a
Conduit Purchaser does not pay pursuant to the operation of the preceding
sentence shall not constitute a claim (as defined in §101 of the Bankruptcy
Code) against or company obligation of such Conduit Purchaser for any such
insufficiency unless and until such Conduit Purchaser satisfies the provisions
of clauses (i) and (ii) above. The provisions of this paragraph shall survive
any termination of this Agreement.
Section 5.6    Confidentiality.
Unless otherwise required by Applicable Law, each of the Seller and the Servicer
agrees to maintain the confidentiality of this Agreement and the other
Transaction Documents (and all drafts thereof) in communications with third
parties and otherwise; provided, that this Agreement may be disclosed: (a) to
third parties to the extent such disclosure is made pursuant to a written
agreement of confidentiality in form and substance reasonably satisfactory to
the Administrator and each Purchaser Agent, (b) to the Seller’s legal counsel
and auditors if they agree to hold it confidential, subject to Applicable Law,
(c) in connection with any legal proceeding arising out of or in connection with
this Agreement or any other Transaction Document or the preservation or
maintenance of that party’s rights hereunder or thereunder, (d) if required to
do so by a court of competent jurisdiction whether in pursuance of any procedure
for discovering documents or otherwise, (e) pursuant to any law in accordance
with which that party is required or accustomed to act (including applicable SEC
requirements), (f) to any Governmental Authority, and (g) to any Person in
connection with any credit agreement or other financing transaction. The
restrictions in the preceding sentence shall not apply to disclosures to any
party to this Agreement by any other party hereto, information already known to
a recipient otherwise than in breach of this Section, information also received
from another source on terms not requiring it to be kept confidential, or
information that is or becomes publicly available otherwise than in breach of
this Section. Unless otherwise required by Applicable Law, each of the
Administrator, the Purchaser Agents and the Purchasers agrees to maintain the
confidentiality of non-public financial information regarding ACI, the Seller,
the Transferor, the Servicer and the Originators; provided, that such
information may be disclosed to: (i) third parties to the extent such disclosure
is made pursuant to a written agreement of confidentiality in form and substance
reasonably satisfactory to ACI, (ii) legal counsel and auditors of the
Purchasers, the Purchaser Agents or the Administrator if they agree to hold it
confidential, (iii) any nationally recognized statistical rating organization or
if applicable, the Rating Agencies rating the Notes of any Conduit Purchaser,
(iv) any Program Support Provider or potential Program Support Provider (if they
agree to hold it confidential), (v) any placement agency placing the Notes and
(vi) any regulatory authorities or Governmental Authority having jurisdiction
over the Administrator, any Purchaser Agent, any Purchaser, any Program Support
Provider or any Liquidity Provider.
Section 5.7    GOVERNING LAW AND JURISDICTION.
(a)    THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF NEW YORK


729565239 15494375    47

--------------------------------------------------------------------------------





(INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK) EXCEPT TO THE EXTENT THAT THE VALIDITY
OR PERFECTION OF A SECURITY INTEREST OR REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK.
(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK; AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE MAY BE MADE BY ANY OTHER
MEANS PERMITTED BY NEW YORK LAW.
Section 5.8    Execution in Counterparts.
This Agreement may be executed in any number of counterparts, each of which,
when so executed, shall be deemed to be an original, and all of which, when
taken together, shall constitute one and the same agreement. Delivery of an
executed counterpart hereof by facsimile or other electronic means shall be
equally effective as delivery of an originally executed counterpart.
Section 5.9    Survival of Termination; Non-Waiver.
The provisions of Sections 1.7, 1.8, 1.18, 1.19, 3.1, 3.2, 5.4, 5.5, 5.6, 5.7,
5.10 and 5.14 shall survive any termination of this Agreement.
Section 5.10    WAIVER OF JURY TRIAL.
EACH OF THE PARTIES HERETO WAIVES ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR
OTHERWISE. EACH OF THE PARTIES HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, EACH OF THE PARTIES HERETO FURTHER AGREES THAT ITS RESPECTIVE RIGHT
TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION,
COUNTERCLAIM OR OTHER PROCEEDING THAT SEEKS, IN


729565239 15494375    48

--------------------------------------------------------------------------------





WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT
OR ANY PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.
Section 5.11    Entire Agreement.
This Agreement and the other Transaction Documents embody the entire agreement
and understanding between the parties hereto, and supersede all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof.
Section 5.12    Headings.
The captions and headings of this Agreement and any Exhibit, Schedule or Annex
hereto are for convenience of reference only and shall not affect the
interpretation hereof or thereof.
Section 5.13    Right of Setoff.
Each Secured Party is hereby authorized (in addition to any other rights it may
have) to setoff, appropriate and apply (without presentment, demand, protest or
other notice which are hereby expressly waived) any deposits and any other
indebtedness held or owing by such Secured Party (including by any branches or
agencies of such Secured Party) to, or for the account of, (i) the Seller
against amounts owing by the Seller hereunder (even if contingent or unmatured)
and (ii) the Servicer against amounts owing by the Servicer hereunder (even if
contingent or unmatured); provided that such Secured Party shall notify the
Seller or the Servicer, as applicable, promptly following such setoff; provided
further, that no Secured Party shall exercise any setoff against the Servicer
pursuant to this Agreement with respect to any deposits of the Servicer held by
such Secured Party, if such exercise is in contravention of any deposit account
control agreement or other similar agreement with the Servicer that is then in
effect and to which such Secured Party or an Affiliate of such Secured Party is
a party in the capacity of the bank maintaining the Servicer’s relevant account.
Section 5.14    Purchaser Groups’ Liabilities.
The obligations of each Purchaser Agent and each Purchaser under the Transaction
Documents are solely the corporate obligations of such Person. No recourse shall
be had for any obligation or claim arising out of or based upon any Transaction
Document against any member, employee, officer, director or incorporator of any
such Person; provided, however, that this Section shall not relieve any such
Person of any liability it might otherwise have for its own gross negligence or
willful misconduct.
Section 5.15    Sharing of Recoveries.
Each Purchaser agrees that if it receives any recovery, through set-off,
judicial action or otherwise, on any amount payable or recoverable hereunder in
a greater proportion than should


729565239 15494375    49

--------------------------------------------------------------------------------





have been received hereunder or otherwise inconsistent with the provisions
hereof, then the recipient of such recovery shall purchase for cash an interest
in amounts owing to the other Purchasers (as return of Capital or otherwise),
without representation or warranty except for the representation and warranty
that such interest is being sold by each such other Purchaser free and clear of
any Adverse Claim created or granted by such other Purchaser, in the amount
necessary to create proportional participation by the Purchaser in such
recovery. If all or any portion of such amount is thereafter recovered from the
recipient, such purchase shall be rescinded and the purchase price restored to
the extent of such recovery, but without interest.
Section 5.16    USA Patriot Act.
Each of the Administrator and each of the other Secured Parties hereby notifies
the Seller and the Servicer that pursuant to the requirements of the USA Patriot
Act, the Administrator and the other Secured Parties may be required to obtain,
verify and record information that identifies the Seller, the Originators, the
Transferor, the Servicer and the Performance Guarantor, which information
includes the name, address, tax identification number and other information
regarding the Seller, the Originators, the Transferor, the Servicer and the
Performance Guarantor that will allow the Administrator and the other Secured
Parties to identify the Seller, the Originators, the Transferor, the Servicer
and the Performance Guarantor in accordance with the USA Patriot Act. This
notice is given in accordance with the requirements of the USA Patriot Act. Each
of the Seller and the Servicer agrees to provide the Administrator and each
other Secured Parties, from time to time, with all documentation and other
information required by bank regulatory authorities under “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the USA Patriot Act.
Section 5.17    Tax Matters.
(a)    It is the intention of the parties hereto that for U.S. federal, state
and local income and franchise tax purposes, each Purchase is not treated as a
sale of the Purchased Interest or otherwise.
(b)    The Administrator, on Seller’s behalf, shall maintain a register for the
recordation of the names and addresses of the Purchasers, and the Purchases (and
Discount, fees and other similar amounts under this Agreement) pursuant to the
terms hereof from time to time (the “Register”), including any assignee. The
entries in the Register shall be conclusive absent manifest error, and to the
extent applicable, the parties hereto shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a lender solely for
U.S. federal income tax purposes. The Register shall be available for inspection
by each Purchaser, at any reasonable time and from time to time upon reasonable
prior notice.
Section 5.18    Severability.
Any provisions of this Agreement which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


729565239 15494375    50

--------------------------------------------------------------------------------





Section 5.19    Mutual Negotiations.
This Agreement and the other Transaction Documents are the product of mutual
negotiations by the parties thereto and their counsel, and no party shall be
deemed the
draftsperson of this Agreement or any other Transaction Document or any
provision hereof or thereof or to have provided the same. Accordingly, in the
event of any inconsistency or ambiguity of any provision of this Agreement or
any other Transaction Document, such inconsistency or ambiguity shall not be
interpreted against any party because of such party’s involvement in the
drafting thereof.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
ARCH RECEIVABLE COMPANY, LLC,
as Seller


By:        
Name:        
Title:        

Address:    One CityPlace Drive, Suite 300
    St. Louis, MO 63141
Attention: Robert G. Jones
Telephone: 314-994-2716
Facsimile: 314-994-2736
Email:    bjones@archcoal.com


ARCH COAL SALES COMPANY, INC.,
as initial Servicer


By:        
Name:        
Title:        




729565239 15494375    51

--------------------------------------------------------------------------------





Address:    One CityPlace Drive, Suite 300
    St. Louis, MO 63141
Attention: Robert G. Jones
Telephone: 314-994-2716
Facsimile: 314-994-2736
Email:    bjones@archcoal.com
 


729565239 15494375    S-0    Third A&R RPA
(Arch)

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION,
as Administrator


By:        
Name: Michael Brown
Title: Senior Vice President

Address:    PNC Bank, National Association
    300 Fifth Avenue
                11th Floor
                Pittsburgh, Pennsylvania 15222

Attention:      Brian Stanley
Telephone:     412-768-2001
Facsimile:      412-768-5151








729565239 15494375    S-1    Third A&R RPA
(Arch)

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION,
as a Related Committed Purchaser


By:        
Name: Michael Brown
Title: Senior Vice President

Address:    PNC Bank, National Association
    300 Fifth Avenue
                11th Floor
                Pittsburgh, Pennsylvania 15222

Attention:      Brian Stanley
Telephone:     412-768-2001
Facsimile:      412-768-5151






729565239 15494375    S-2    Third A&R RPA
(Arch)

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION,
as the LC Bank and as an LC Participant


By:        
Name: Michael Brown
Title: Senior Vice President

Address:    PNC Bank, National Association
    300 Fifth Avenue
                11th Floor
                Pittsburgh, Pennsylvania 15222

Attention:      Brian Stanley
Telephone:     412-768-2001
Facsimile:      412-768-5151




729565239 15494375    S-3    Third A&R RPA
(Arch)

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION,
as a Purchaser Agent


By:        
Name: Michael Brown
Title: Senior Vice President


Address:    PNC Bank, National Association
    300 Fifth Avenue
                11th Floor
                Pittsburgh, Pennsylvania 15222

Attention:      Brian Stanley
Telephone:     412-768-2001
Facsimile:      412-768-5151




729565239 15494375    S-4    Third A&R RPA
(Arch)

--------------------------------------------------------------------------------







REGIONS BANK,
as a Purchaser Agent


By:        
Name:        
Title:        

Address:    Regions Bank
    1180 West Peachtree Street NW
    Suite 1000
    Atlanta, GA 30309
    
Attention:     Mark Kassis or Linda Harris
    Telephone:     404-221-4366 or 404-221-4354
    Facsimile: 404-805-0841








REGIONS BANK,
as a Related Committed Purchaser


By:        
Name:        
Title:        

Address:    Regions Bank
    1180 West Peachtree Street NW
    Suite 1000
    Atlanta, GA 30309
    
Attention:     Mark Kassis or Linda Harris
    Telephone:     404-221-4366 or 404-221-4354
    Facsimile: 404-805-0841






729565239 15494375    S-5    Third A&R RPA
(Arch)

--------------------------------------------------------------------------------







REGIONS BANK,
as an LC Participant


By:        
Name:        
Title:        

Address:    Regions Bank
    1180 West Peachtree Street NW
    Suite 1000
    Atlanta, GA 30309
    
Attention:     Mark Kassis or Linda Harris
    Telephone:     404-221-4366 or 404-221-4354
    Facsimile: 404-805-0841




729565239 15494375    S-6    Third A&R RPA
(Arch)

--------------------------------------------------------------------------------


Exhibit 10.7


EXHIBIT I
DEFINITIONS
As used in the Agreement (including its Exhibits, Schedules and Annexes), the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined). Unless
otherwise indicated, all Section, Annex, Exhibit and Schedule references in this
Exhibit are to Sections of and Annexes, Exhibits and Schedules to the Agreement.


“ABL Agent” has the meaning set forth in the definition of Credit Agreement.


“ACI” means Arch Coal, Inc., a Delaware corporation.


“Adjusted LC Participation Amount” means, at any time, the greater of (i) LC
Participation Amount less the amount of cash collateral held in the LC
Collateral Account at such time and (ii) zero ($0).


“Administration Account” means the account number 1002422076 of the
Administrator maintained at the office of PNC at 300 Fifth Avenue, Pittsburgh,
Pennsylvania 15222, or such other account as may be so designated in writing by
the Administrator to the Servicer.


“Administrator” has the meaning set forth in the preamble to the Agreement.


“Adverse Claim” means any Lien other than a Permitted Lien; it being understood
that any Lien in favor of, or assigned to, the Administrator (for the benefit of
the Secured Parties) shall not constitute an Adverse Claim.


“Affected Person” has the meaning set forth in Section 1.7 of the Agreement.


“Affiliate” means, as to any Person: (a) any Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person, or (b) who is a director or officer: (i) of such Person or (ii) of
any Person described in clause (a), except that, in the case of each Conduit
Purchaser, Affiliate shall mean the holder(s) of its capital stock or membership
interests, as the case may be. For purposes of this definition, control of a
Person shall mean the power, direct or indirect: (x) to vote 25% or more of the
securities having ordinary voting power for the election of directors or
managers of such Person, or (y) to direct or cause the direction of the
management and policies of such Person, in either case whether by ownership of
securities, contract, proxy or otherwise.


“Agents” has the meaning set forth in the definition of Credit Agreement.


“Aggregate Capital” means at any time the aggregate outstanding Capital of all
Purchasers at such time
.


729565239 15494375    I-1

--------------------------------------------------------------------------------

Exhibit 10.7


“Aggregate Discount” means, at any time, the sum of the aggregate for each
Purchaser of the accrued and unpaid Discount with respect to each such
Purchaser’s Capital at such time.


“Agreement” has the meaning set forth in the preamble to the Agreement.


“Alternate Rate” for any Settlement Period for any Capital (or portion thereof)
funded by any Purchaser other than through the issuance of Notes means an
interest rate per annum equal to: (a) solely with respect to PNC and Regions, as
Purchasers, (i) the daily average LMIR for such Settlement Period, or (ii) if
LMIR is unavailable pursuant to Section 1.9 or 1.21, the Base Rate for such
Settlement Period or (b) with respect to any Purchaser other than PNC or
Regions, the Euro-Rate for such Settlement Period, or, in the sole and absolute
discretion of the applicable Purchaser Agent, the Base Rate for such Settlement
Period; provided, however, that the “Alternate Rate” for any day while a
Termination Event exists shall be an interest rate equal to the greater of
(i) 3.0% per annum above the Base Rate as in effect on such day and (ii) the
“Alternate Rate” as calculated in clause (a) or (b) above, as applicable.


“Anti-Terrorism Laws” means any applicable laws or regulation relating to
terrorism, trade sanctions programs and embargoes, import/export licensing,
money laundering or bribery, and any regulation, order, or directive
promulgated, issued or enforced pursuant to such applicable laws or regulations,
all as amended, supplemented or replaced from time to time.


“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, constitution, ordinance, rule, regulation, ordinance,
requirement, restriction, permit, executive order, certificate, decision,
directive or order of any Governmental Authority applicable to such Person or
any of its property and (y) all judgments, injunctions, orders, writs, decrees
and awards of all courts and arbitrators in proceedings or actions in which such
Person is a party or by which any of its property is bound.


“Arch Group” has the meaning set forth in paragraph 3(c) of Exhibit IV to the
Agreement.


“Arch Sales” has the meaning set forth in the preamble to the Agreement.


“Assumption Agreement” means an agreement substantially in the form set forth in
Annex F to this Agreement.


“Attorney Costs” means and includes all reasonable fees, costs, expenses and
disbursements of (i) prior to the occurrence of a Termination Event, one law
firm for the Administrator, the Indemnified Parties and the Secured Parties (and
one local law firm in each applicable jurisdiction), taken as a whole, and, in
the case of any actual conflict of interest, one additional law firm to the
affected parties similarly situated (and one local law firm in each applicable
jurisdiction), taken as a whole and (ii) on and after the occurrence of any
Termination Event, any law firm or other external counsel and all reasonable
disbursements of internal counsel.


“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.


729565239 15494375    I-2

--------------------------------------------------------------------------------

Exhibit 10.7




“Bankruptcy Court” means the United States Bankruptcy Court for the Eastern
District of Missouri or such other court as shall have jurisdiction over the
Chapter 11 Cases.
“Base Rate” means, with respect to any Purchaser, for any day, a fluctuating
interest rate per annum as shall be in effect from time to time, which rate
shall be at all times equal to the higher of:
(a)    the rate of interest in effect for such day as publicly announced from
time to time by the applicable Purchaser Agent (or applicable Related Committed
Purchaser or, in the case of determining the Base Rate for purposes of
calculating the Yield Reserve, the Administrator) as its “reference rate” or
“prime rate”, as applicable. Such “reference rate” or “prime rate” is set by the
applicable Purchaser Agent (or the applicable Related Committed Purchaser or the
Administrator) based upon various factors, including such Person’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above or below
such announced rate), and
(b)    0.50% per annum above the latest Federal Funds Rate.


“Benefit Plan” means any employee benefit pension plan as defined in
Section 3(2) of ERISA in respect of which the Seller, the Transferor, any
Originator, ACI or any ERISA Affiliate is, or at any time during the immediately
preceding six years was, an “employer” as defined in Section 3(5) of ERISA.


“Business Day” means any day (other than a Saturday or Sunday) on which:
(a) banks are not authorized or required to close in New York City, New York, or
Pittsburgh, Pennsylvania; and (b) if this definition of “Business Day” is
utilized in connection with the Euro-Rate or LMIR, dealings are carried out in
the London interbank market.


“Capital” means, with respect to any Purchaser, the aggregate amounts paid to
the Seller in connection with Funded Purchases in respect of the Purchased
Interest by such Purchaser pursuant to Section 1.2 of the Agreement (including
such Purchaser’s Pro Rata Share of the aggregate amount of all unreimbursed
draws deemed to be Funded Purchases pursuant to Section 1.2(e)), as reduced from
time to time by Collections distributed and applied on account of such Capital
pursuant to Section 1.4(d) of the Agreement; provided, that if such Capital
shall have been reduced by any distribution and thereafter all or a portion of
such distribution is rescinded or must otherwise be returned for any reason,
such Capital shall be increased by the amount of such rescinded or returned
distribution as though it had not been made.


“Cash Flow Forecast” has the meaning set forth in Section 1(a)(iii) of Exhibit
IV.


“Change in Control” means (a) ACI ceases to own, directly or indirectly, (1)
100% of the issued and outstanding capital stock of Arch Sales free and clear of
all Adverse Claims (other than any Adverse Claim in favor of either Agent), (2)
100% of the issued and outstanding capital stock or other equity interests of
each Originator (it being understood that the foregoing clause (2) shall not
prohibit the disposition of equity interests in any Originator to the extent (x)
after giving effect to such disposition, the Person so sold is no longer party
to the Purchase and Sale


729565239 15494375    I-3

--------------------------------------------------------------------------------

Exhibit 10.7


Agreement and (y) such disposition is not otherwise prohibited by the
Transaction Documents), (3) 100% of each Company Note free and clear of all
Adverse Claims (other than any Adverse Claim in favor of either Agent (so long
as such Person is then party to a No Proceedings
Agreement) or (4) 100% of the membership interests of the Seller free and clear
of all Adverse Claims (other than any Adverse Claim in favor of either Agent (so
long as such Person is then party to a No Proceedings Agreement); or (b) any
person or group of persons (within the meaning of Sections 13(d) or 14(a) of the
Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership of (within the meaning of Rule 13d-3 promulgated by the SEC under said
Act) 35% or more of the voting capital stock of ACI; or (c) within a period of
twelve (12) consecutive calendar months, individuals who (1) were directors of
ACI on the first day of such period, (2) were nominated for election by the ACI,
or (3) were approved for appointment by the board shall cease to constitute a
majority of the board of directors of ACI; provided that the appointment of any
directors of ACI pursuant to the Plan of Reorganization shall not result in a
Change of Control.


“Chapter 11 Cases” means the Chapter 11 cases of ACI and all of its Subsidiaries
jointly administered under Case No. 16-40120-705 in the U.S. Bankruptcy Court
for the Eastern District of Missouri.


“Chapter 11 Debtors” means ACI and certain of its Subsidiaries that are debtors
in any of the Chapter 11 Cases.


“Chapter 11 Obligor” means, at any time, an Obligor that either (a) is a debtor
in a case commenced under Chapter 11 of the Bankruptcy Code and for which such
case has not been converted to Chapter 7 of the Bankruptcy Code or (b) is a
resident of Canada and is subject to an Insolvency Proceeding.


“Chapter 11 Obligor Receivable” means, at any time, any Receivable the Obligor
of which is a Chapter 11 Obligor.


“Closing Date” means October 5, 2016.


“Collections” means, with respect to any Pool Receivable: (a) all funds that are
received by any Originator, the Transferor, ACI, the Seller or the Servicer in
payment of any amounts owed in respect of such Receivable (including purchase
price, finance charges, interest and all other charges), or applied to amounts
owed in respect of such Receivable (including insurance payments and net
proceeds of the sale or other disposition of repossessed goods or other
collateral or property of the related Obligor or any other Person directly or
indirectly liable for the payment of such Pool Receivable and available to be
applied thereon), (b) all amounts deemed to have been received pursuant to
Section 1.4(e) of the Agreement, (c) all other proceeds of such Pool Receivable
(including payments by guarantors and drawings under any Eligible Supporting
Letter of Credit or any other letter of credit in favor of any Originator, the
Seller or the Servicer with respect to such Receivable), and (d) all amounts
paid by or on behalf of a Credit Insurer under any Credit Insurance Policy or in
respect of any claim thereunder.




729565239 15494375    I-4

--------------------------------------------------------------------------------

Exhibit 10.7


“Commitment” means, with respect to any Related Committed Purchaser, LC
Participant or LC Bank, as applicable, the maximum aggregate amount which such
Purchaser is obligated to pay hereunder on account of all Funded Purchases and
all drawings under all Letters of Credit, on a combined basis, as set forth on
Schedule IV or in the Assumption Agreement or other agreement pursuant to which
it became a Purchaser, as such amount may be modified in connection with any
subsequent assignment pursuant to Section 5.3 or in connection with a change in
the Purchase Limit pursuant to Section 1.1(b) of the Agreement). For the
avoidance of doubt, in no event shall the sum of the aggregate Commitments of
all Purchasers in a Purchaser Group exceed such Purchaser Group’s Group
Commitment.


“Commitment Percentage” means, for each Related Committed Purchaser or related
LC Participant in a Purchaser Group, the Commitment of such Related Committed
Purchaser or related LC Participant, as the case may be, divided by the total of
all Commitments of all Related Committed Purchasers or related LC Participants,
as the case may be, in such Purchaser Group.


“Commodity Hedge” means a price protection agreement: (i) related to crude oil,
diesel fuel, heating oil, coal, SO2 allowances or other commodities used in the
ordinary course of business of ACI and its Affiliates and (ii) entered into by
ACI and its Affiliates for hedging purposes in the ordinary course of the
operations of their business.


“Company Note” has the meaning set forth in Section 3.1 of the Sale and
Contribution Agreement.


“Concentration Percentage” means: (a) for any Group A Obligor, 16%, (b) for any
Group B Obligor, 16%, (c) for any Group C Obligor, 8% and (d) for any Group D
Obligor, 4%.


“Concentration Reserve” means at any time, the product of (a) the Aggregate
Capital plus the Adjusted LC Participation Amount, and (b)(i) the Concentration
Reserve Percentage divided by (ii) 1 minus the Concentration Reserve Percentage.


“Concentration Reserve Percentage” means, at any time, the largest of the
following: (i) the sum of the five (5) largest Obligor Percentages of Group D
Obligors, (ii) the sum of the three (3) largest Obligor Percentages of Group C
Obligors, (iii) the sum of the two (2) largest Obligor Percentages of Group B
Obligors and (iv) the largest Obligor Percentage of Group A Obligors; provided,
that, for purposes of determining the Concentration Reserve Percentage, with
respect to any Eligible Receivable that is supported by an Eligible Supporting
Letter of Credit or any Eligible Receivable that is an Insured Designated
Receivable, the “Obligor” thereof (including for purposes of determining such
Obligor’s Obligor Percentage and status as a Group A Obligor, Group B Obligor,
Group C Obligor or Group D Obligor) shall be deemed to be the related Eligible
Supporting Letter of Credit Provider or Eligible Credit Insurance Provider, as
applicable; provided, further that (x) if any Pool Receivable is partially
supported by an Eligible Supporting Letter of Credit, then the “Obligor” thereof
shall be deemed to be (i) with respect to the Unsupported Outstanding Balance of
such Pool Receivable, the Obligor of such Pool Receivable and (ii) with respect
to the Supported Outstanding Balance of such Pool Receivable, the related
Eligible Supporting Letter of Credit Provider and (y) with respect to any
Eligible


729565239 15494375    I-5

--------------------------------------------------------------------------------

Exhibit 10.7


Receivable that is an Insured Designated Receivable, the “Obligor” thereof shall
be deemed to be (i) with respect to the Insured Amount of such Insured
Designated Receivable, the related Eligible Credit Insurance Provider and (ii)
with respect to the remaining Outstanding Balance of such Insured Designated
Receivable, the Obligor of such Insured Receivable.


“Conduit” has the meaning set forth in Section 5.3(c) of the Agreement.


“Conduit Purchaser” means each commercial paper conduit that is a party to this
Agreement, as a purchaser, or that becomes a party to this Agreement as a
purchaser pursuant to an Assumption Agreement or otherwise.


“Confirmation Order” means the final order confirming the Plan of Reorganization
entered by the Bankruptcy Court on September 13, 2016, which, among other
things, approves the transactions described in this Agreement and the other
Transaction Documents.


“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.


“Covered Entity” means (a) the Seller, the Servicer, the Performance Guarantor,
the Transferor and each Originator and (b) each Person that, directly or
indirectly, is in control of a Person described in clause (a) above. For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.


“CP Rate” means, for any Conduit Purchaser and for any Settlement Period for any
Portion of Capital (a) the per annum rate equivalent to the weighted average
cost (as determined by the applicable Purchaser Agent and which shall include
commissions of placement agents and dealers, incremental carrying costs incurred
with respect to Notes of such Person maturing on dates other than those on which
corresponding funds are received by such Conduit Purchaser, other borrowings by
such Conduit Purchaser (other than under any Program Support Agreement) and any
other costs associated with the issuance of Notes) of or related to the issuance
of Notes that are allocated, in whole or in part, by the applicable Conduit
Purchaser to fund or maintain such Portion of Capital (and which may be also
allocated in part to the funding of other assets of such Conduit Purchaser);
provided, however, that if any component of such rate is a discount rate, in
calculating the “CP Rate” for such Portion of Capital for such Settlement
Period, the applicable Purchaser Agent shall for such component use the rate
resulting from converting such discount rate to an interest bearing equivalent
rate per annum; provided, further, that notwithstanding anything in this
Agreement or the other Transaction Documents to the contrary, the Seller agrees
that any amounts payable to Conduit Purchasers in respect of Discount for any
Settlement Period with respect to any Portion of Capital funded by such Conduit
Purchasers at


729565239 15494375    I-6

--------------------------------------------------------------------------------

Exhibit 10.7


the CP Rate shall include an amount equal to the portion of the face amount of
the outstanding Notes issued to fund or maintain such Portion of Capital that
corresponds to the portion of the proceeds of such Notes that was used to pay
the interest component of maturing Notes issued to fund or maintain such Portion
of Capital, to the extent that such Conduit Purchaser had not received payments
of interest in respect of such interest component prior to the maturity date of
such maturing Notes (for purposes of the foregoing, the “interest component” of
Notes equals the excess of the face amount thereof over the net proceeds
received by such Conduit Purchaser from the issuance of Notes, except that if
such Notes are issued on an interest-bearing basis its “interest component” will
equal the amount of interest accruing on such Notes through maturity) or (b) any
other rate designated as the “CP Rate” for such Conduit Purchaser in an
Assumption Agreement or Transfer Supplement or other document pursuant to which
such Person becomes a party as a Conduit Purchaser to this Agreement, or any
other writing or agreement provided by such Conduit Purchaser to the Seller, the
Servicer and the applicable Purchaser Agent from time to time. The “CP Rate” for
any day while a Termination Event or an Unmatured Termination Event exists shall
be an interest rate equal to the greater of (a) 3.0% per annum above the Base
Rate as in effect on such day and (b) the Alternate Rate as calculated in the
definition thereof.


“Credit Agreement” means (i) that certain Credit Agreement, dated as of March 7,
2017 (as extended, renewed, amended, amended and restated, supplemented or
otherwise modified, the “Original Term Loan Credit Agreement”), by and among
ACI, the other borrowers from time to time party thereto, the lenders from to
time party thereto, and Credit Suisse AG, Cayman Islands Branch, as
administrative agent and collateral agent (in such capacities, together with its
successors, the “Original Term Loan Agent” and, together with the administrative
agent or collateral agent under any other agreement referred to in clause (iii)
below, the “Term Loan Agent”), (ii) that certain Credit Agreement, dated as of
April 27, 2017 (as extended, renewed, amended, amended and restated,
supplemented or otherwise modified, the “Original ABL Credit Agreement”), by and
among ACI, the lenders from to time party thereto, and Regions Bank, as
administrative agent (in such capacity, together with its successors, the
“Original ABL Agent” and, together with the administrative agent or collateral
agent under any other agreement referred to in clause (iii) below, the “ABL
Agent”; the ABL Agent together with the Term Loan Agent, the “Agents”), or (iii)
any other loan agreement, credit agreement, indenture or other agreement from
time to time entered into by ACI, any Originator and/or any Affiliate thereof in
connection with the incurrence or issuance of Debt (or commitments in respect
thereof) in exchange or replacement for or to refinance the Original Term Loan
Credit Agreement or the Original ABL Credit Agreement, in each case, in whole or
in part, whether or not with the same or different lenders, arrangers, agents or
other investors and whether with a larger or smaller aggregate principal amount
and/or a longer or shorter maturity, that provides for or is secured by, in
whole or in part, among other things, a mortgage, security interest or other
Adverse Claim on any interest in real property or as-extracted collateral (or
any proceeds thereof) of any Originator related to such Originator’s mining
operations or a minehead.


“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of the Originators and
the Transferor in effect on the Closing Date and described in Schedule I to the
Agreement, as modified in compliance with the Agreement.


729565239 15494375    I-7

--------------------------------------------------------------------------------

Exhibit 10.7




“Credit Insurance Policy” means a credit insurance policy naming the Seller as
insured and the Administrator as an additional insured or a loss payee, which
policy insures the payment of Pool Receivables owing by one or more Obligors.


“Credit Insurer” means each insurance company that provides a Credit Insurance
Policy to the Seller.
“Cut-off Date” has the meaning set forth in the Sale Agreements.


“Daily Report” has the meaning set forth in Section 1(a)(ii) of Exhibit IV to
this Agreement.


“Days’ Sales Outstanding” means, for any calendar month, an amount computed as
of the last day of such calendar month equal to: (a) the average of the
Outstanding Balance of all Pool Receivables as of the last day of each of the
three most recent calendar months ended on the last day of such calendar month
divided by (b) (i) the aggregate credit sales made by the Originators and the
Transferor during the three calendar months ended on the last day of such
calendar month, divided by (ii) 90.


“Debt” means, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any bonds, debentures, notes, note purchase,
acceptance or credit facility, or other similar instruments or facilities, (iii)
reimbursement obligations (contingent or otherwise) under any letter of credit,
(iv) any other transaction (including production payments (excluding royalties),
installment purchase agreements, forward sale or purchase agreements,
capitalized leases and conditional sales agreements) having the commercial
effect of a borrowing of money entered into by such Person to finance its
operations or capital requirements (but not including trade payables and accrued
expenses incurred in the ordinary course of business which are not represented
by a promissory note or other evidence of indebtedness), or (v) any Guaranty of
any such Debt. It is understood that obligations in respect of any Hedging
Transaction shall not be deemed to be Debt.




“Declining Conduit Purchaser” has the meaning set forth in Section 1.4(b)(ii) of
this Agreement.
“Declining Notice” has the meaning set forth in Section 1.4(b)(ii) of this
Agreement.


“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the last
day of each calendar month by dividing: (a) the aggregate Outstanding Balance of
all Pool Receivables that became Defaulted Receivables during such month;
provided, however, that such amount may, from time to time, exclude the
aggregate Outstanding Balance of Eligible Chapter 11 Receivables if consented to
in writing by the Administrator and the Majority Purchaser Agents by (b) the
aggregate credit sales made by the Originators and the Transferor during the
month that is seven calendar months before such month.


729565239 15494375    I-8

--------------------------------------------------------------------------------

Exhibit 10.7




“Defaulted Receivable” means a Receivable:
(a)    as to which any payment, or part thereof, remains unpaid for more than
150 days from the original due date for such payment, or
(b)    without duplication (i) so long as such Receivable is not an Eligible
Chapter 11 Receivable, as to which an Insolvency Proceeding shall have occurred
with respect to the Obligor thereof or any other Person obligated thereon or
owning any Related Security with respect thereto, (ii) that has been written off
the applicable Originator’s, the Seller’s or the Transferor’s books as
uncollectible or (iii) that, consistent with the Credit and Collection Policy,
should be written off the applicable Originator’s, the Seller’s or the
Transferor’s books as uncollectible;
provided, however, that for purposes of calculating the Default Ratio, no
Receivable will be deemed to have become a Defaulted Receivable more than once.
“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each calendar month by dividing: (a) the aggregate Outstanding
Balance of all Pool Receivables that were Delinquent Receivables on such day by
(b) the aggregate Outstanding Balance of all Pool Receivables on such day.


“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 60 days from the original due date for
such payment.


“Dilution Horizon” means, for any calendar month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward) computed as of the last day of such calendar month of: (a) the aggregate
credit sales made by the Originators and the Transferor during the two most
recent calendar months to (b) the Net Receivables Pool Balance at the last day
of the most recent calendar month.


“Dilution Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100th of 1%, with 5/1000th of 1% rounded upward), computed as of the
last day of each calendar month by dividing: (a) the aggregate amount of
payments made or owed by the Seller pursuant to Section 1.4(e)(i) of the
Agreement during such calendar month by (b) the aggregate credit sales made by
the Originators and the Transferor during the calendar month that is one month
prior to such calendar month.


“Dilution Reserve” means, on any day, an amount equal to: (a) the sum of the
Aggregate Capital plus the Adjusted LC Participation Amount at the close of
business of the Servicer on such day multiplied by (b) (i) the Dilution Reserve
Percentage on such day, divided by (ii) 100% minus the Dilution Reserve
Percentage on such day.




729565239 15494375    I-9

--------------------------------------------------------------------------------

Exhibit 10.7


“Dilution Reserve Percentage” means, on any day, the product of (a) the Dilution
Horizon multiplied by (b) the sum of (i) 2.5 times the average of the Dilution
Ratios for the twelve most recent calendar months and (ii) the Spike Factor.


“Discount” means, with respect to any Purchaser:


(a)    for any Portion of Capital for any Settlement Period with respect to any
Purchaser to the extent such Portion of Capital will be funded by such Purchaser
during such Settlement Period through the issuance of Notes:
CPR x C x ED/360
(b)    for any Portion of Capital for any Settlement Period with respect to any
Purchaser to the extent such Portion of Capital will not be funded by such
Purchaser during such Settlement Period through the issuance of Notes or, if the
LC Bank and/or any LC Participant has made, or has deemed to have made, a Funded
Purchase in connection with any drawing under a Letter of Credit which accrues
Discount pursuant to Section 1.2(e) of the Agreement:
AR x C x ED/Year + TF
where:
AR
=    the Alternate Rate for such Portion of Capital for such Settlement Period
with respect to such Purchaser,

C
=    the Portion of Capital during such Settlement Period with respect to such
Purchaser,

CPR
=    the CP Rate for the Portion of Capital for such Settlement Period with
respect to such Purchaser,

ED
=    the actual number of days during such Settlement Period,

Year
=    if such Portion of Capital is funded based upon: (i) the Euro-Rate or LMIR,
360 days, and (ii) the Base Rate, 365 or 366 days, as applicable, and

TF
=    the Termination Fee, if any, for the Portion of Capital for such Settlement
Period with respect to such Purchaser;

provided, that no provision of the Agreement shall require the payment or permit
the collection of Discount in excess of the maximum permitted by Applicable Law;
and provided further, that Discount for any Portion of Capital shall not be
considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.


“Drawing Date” has the meaning set forth in Section 1.14 of the Agreement.




729565239 15494375    I-10

--------------------------------------------------------------------------------

Exhibit 10.7


“Eligible Assignee” means any bank or financial institution acceptable to the LC
Bank and the Administrator.


“Eligible Chapter 11 Receivable” means, at any time, any Chapter 11 Obligor
Receivable for which both (a) either (I) a final order has been entered by the
applicable United States Bankruptcy Court having jurisdiction over the related
Chapter 11 Obligor (x) authorizing and approving assumption of the Contract that
gave rise to such Chapter 11 Obligor Receivable, (y) authorizing the related
Chapter 11 Obligor to perform (prior to assumption) post-petition under the
terms of the Contract that gave rise to such Chapter 11 Obligor Receivable or
(z) providing for a critical vendor order authorizing payment of such Chapter 11
Obligor Receivable to the extent such Receivable arises with respect to
shipments of coal occurring pre-petition and, in each case, such order has not
been subsequently stayed, reversed or vacated or (II) the related Obligor of
which is a resident of Canada and (b) the Administrative Agent and the Majority
Purchaser Agents have in their sole and absolute discretion provided written
consent to the Seller that such Chapter 11 Obligor Receivable shall constitute
an “Eligible Chapter 11 Receivable”; provided, however, that the Administrative
Agent or the Majority Purchaser Agents may, upon not less than five (5) Business
Days’ notice to the Seller, cancel any or all designations of Chapter 11 Obligor
Receivables as Eligible Chapter 11 Receivables and thereafter such Chapter 11
Obligor Receivable(s) shall not constitute Eligible Chapter 11 Receivables for
purposes of this Agreement or any other Transaction Document.


“Eligible Credit Insurance” means a Credit Insurance Policy issued by an
Eligible Credit Insurance Provider, which policy (a) is a Credit Insurance
Policy that the Administrator and the Purchaser Agents (in their sole
discretion) have agreed in writing constitutes “Eligible Credit Insurance,” (b)
such Credit Insurance Policy’s designation as “Eligible Credit Insurance” has
not been revoked in writing by the Administrator or any Purchaser Agent;
provided that any such designation may only be revoked at a time when the
long-term unsecured and uncredit-enhanced senior debt obligation of the related
Eligible Credit Insurance Provider is withdrawn or falls below a rating of (i)
“AA-” by Standard & Poor’s, or (ii) “Aa3” by Moody’s, (c) is in full force and
effect and is the legal, valid and binding obligation of the related Eligible
Credit Insurance Provider, and (d) with respect to which, all due and payable
premiums have been paid in full. For the avoidance of doubt, if the Credit
Insurer of such a Credit Insurance Policy ceases to be an Eligible Credit
Insurance Provider, such policy shall cease to constitute Eligible Credit
Insurance.


“Eligible Credit Insurance Provider” means an insurance company in the business
of issuing commercial credit insurance (a) which company is not an Affiliate of
ACI, the Transferor, the Servicer or any other Originator, (b) which is not a
Sanctioned Person, and (c) with respect to which, it has not had any credit
rating assigned by any of Moody’s, Standard Poor’s or A.M. Best Company, Inc. to
it reduced by two or more ratings “notches” since the time any Credit Insurance
Policy written by such Credit Insurer became Eligible Credit Insurance
hereunder.


“Eligible Foreign Obligor” means an Obligor which is a resident of any country
(other than the United States of America) that has a short-term foreign currency
rating (or, if such country does


729565239 15494375    I-11

--------------------------------------------------------------------------------

Exhibit 10.7


not have such a short-term foreign currency rating, a long-term foreign currency
rating) of at least “A2” (or “A”) by Standard & Poor’s and “P-1” (or “A2”) by
Moody’s.


“Eligible Receivable” means, at any time, a Pool Receivable:
(a)    the Obligor of which is: (i) (A) United States resident or (B) an
Eligible Foreign Obligor; (ii) not (A) a United States Federal Government
Authority or (B) a governmental entity within the State of Ohio; provided that
TVA shall not be subject to the restriction set forth in clause (ii)(A) above;
(iii) (A) not subject to any Insolvency Proceeding or (B) the Obligor of an
Eligible Chapter 11 Receivable; (iv) not an Affiliate of ACI, the Transferor,
the Servicer or any other Originator; and (v) not a natural person (in each
case, unless consented to in writing by the Administrator and the Majority
Purchaser Agents); provided that, with respect to clauses (i) and (iii) above,
in respect of any Pool Receivable that either (x) is fully supported by an
Eligible Supporting Letter of Credit or (y) is an Insured Designated Receivable
and substantially all of the Outstanding Balance thereof is an Insured Amount,
the “Obligor” thereof shall be deemed to be the related Eligible Supporting
Letter of Credit Provider or Eligible Credit Insurance Provider, as applicable,
and such Obligor shall be deemed to be organized under the laws of the country
in which the office from which it is obligated to make payment with respect to
such Eligible Supporting Letter of Credit or Eligible Credit Insurance is
located;


(b)    that is denominated and payable only in U.S. dollars in the United
States, and the Obligor with respect to which has been instructed to remit
Collections in respect thereof to a Lock-Box Account in the United States of
America;


(c)    the Obligor of which is not a Sanctioned Person;


(d)    that arises under a duly authorized Contract for the sale and delivery of
goods or services in the ordinary course of the applicable Originator’s or the
Transferor’s business;


(e)    that arises under a duly authorized Contract that is in full force and
effect and that is a legal, valid and binding obligation of the related Obligor,
enforceable against such Obligor in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforceability of
creditors’ rights generally or limiting the right of specific performance;


(f)    that, together with the Contract related thereto, conforms in all
material respects with all Applicable Laws;


(g)    that is not the subject of any asserted dispute, offset, hold back,
defense, Adverse Claim or other claim, provided that, with respect to any Pool
Receivable which is subject to any such claim, the amount of such Pool
Receivable which shall be treated as an Eligible Receivable shall equal the
excess of the amount of such Pool Receivable over the amount of such claim
asserted by or available to the related Obligor;


(h)    that satisfies all applicable requirements of the applicable Credit and
Collection Policy;


729565239 15494375    I-12

--------------------------------------------------------------------------------

Exhibit 10.7




(i)    that, together with the Contract related thereto, has not been modified,
waived or restructured since its creation, except as permitted pursuant to
Section 4.2 of the Agreement;


(j)    in which the Seller owns good and marketable title, free and clear of any
Adverse Claims, and that is freely assignable by the Seller (including without
any consent of the related Obligor or any Governmental Authority);


(k)    for which the Administrator (on behalf of the Secured Parties) shall have
a valid and enforceable undivided percentage ownership or security interest, to
the extent of the Purchased Interest, and a valid and enforceable first priority
perfected security interest therein and in the Related Security and Collections
with respect thereto, in each case free and clear of any Adverse Claim;


(l)    that constitutes an account as defined in the UCC, and that is not
evidenced by instruments or chattel paper;
(m)    that is neither a Defaulted Receivable nor a Delinquent Receivable;
(n)    for which neither the Originator thereof, the Transferor, the Seller nor
the Servicer has established any offset or netting arrangements with the related
Obligor;


(o)    for which the sum of the Outstanding Balances of all Receivables of the
related Obligor with respect to which any payment, or part thereof, remains
unpaid for more than 90 days from the original due date for such payment do not
exceed 35.00% of the Outstanding Balance of all such Obligor’s Receivables;


(p)    that represents amounts earned and payable by the Obligor that are not
subject to the performance of additional services by the Originator thereof or
the Transferor;


(q)    that (i) does not arise from a sale of accounts made as part of a sale of
a business or constitute an assignment for the purpose of collection only, (ii)
is not a transfer of a single account made in whole or partial satisfaction of a
preexisting indebtedness or an assignment of a right to payment under a contract
to an assignee that is also obligated to perform under the contract and (iii) is
not a transfer of an interest in or an assignment of a claim under a policy of
insurance;


(r)    that if such Receivable has not yet been billed, the related coal has
been shipped within the last 60 days;


(s)    that does not have a due date which is more than 90 days after the
original invoice date of such Receivable; and


(t)    that if such Receivable is a Rio Tinto Receivable, a Rio Tinto Trigger
Event has not occurred with respect to any Rio Tinto Receivable (it being
understood that upon the occurrence of a Rio Tinto Trigger Event with respect to
any Receivable, then on and after


729565239 15494375    I-13

--------------------------------------------------------------------------------

Exhibit 10.7


such time, no Rio Tinto Receivables, whether or not then in the Receivables Pool
prior to such Rio Tinto Trigger Event, shall be an Eligible Receivable).


“Eligible Supporting Letter of Credit” means, with respect to any Pool
Receivables of an Obligor, an unconditional (except for any draft or
documentation required to be presented as a condition to drawings thereunder),
irrevocable standby or commercial letter of credit, in form and substance
reasonably acceptable to the Administrator, issued or confirmed by an Eligible
Supporting Letter of Credit Provider, which letter of credit (i) supports the
payment of such Pool Receivables, (ii) names the Originator of such Pool
Receivables as the sole beneficiary thereof, (iii) is payable in U.S. Dollars,
(iv) is in full force and effect and is the legal, valid and binding obligation
of the related Eligible Supporting Letter of Credit Provider and (v) unless
otherwise agreed in writing by the Administrator, by its terms requires proceeds
of all drawings thereunder to be sent by the issuer thereof (or, if applicable,
the confirming bank) directly to a Lock-Box Account designated therein.


“Eligible Supporting Letter of Credit Provider” means a bank so designated in
writing by the Administrator to the Servicer (in the reasonable discretion of
the Administrator); provided that at any time after the long-term unsecured and
uncredit-enhanced senior debt obligation of such bank is withdrawn or falls
below a rating of (a) “BBB-” by Standard & Poor’s, or (b) “Baa3” by Moody’s, the
Administrator may revoke (in the sole discretion of the Administrator) any such
designation by written notice, which revocation shall be effective on the date
so designated, and on such effective date, each letter of credit issued or
confirmed by such bank shall cease to be an Eligible Supporting Letter of
Credit; provided, however, that no bank shall constitute an “Eligible Supporting
Letter of Credit Provider” if at any time it is any of the following: (a) a
Sanctioned Person or (b) an Affiliate of ACI, the Transferor, the Servicer or
any Originator.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the rulings and regulations thereunder, in each case as in effect from time to
time. References to sections of ERISA also refer to any successor sections.


“ERISA Affiliate” means: (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Internal Revenue Code) as the Seller, the Transferor, any Originator or ACI,
(b) a trade or business (whether or not incorporated) under common control
(within the meaning of Section 414(c) of the Internal Revenue Code) with the
Seller, the Transferor, any Originator or ACI, or (c) a member of the same
affiliated service group (within the meaning of Section 414(m) of the Internal
Revenue Code) as the Seller, the Transferor, any Originator, ACI, any
corporation described in clause (a) or any trade or business described in clause
(b).


“Euro-Rate” means with respect to any Settlement Period, the greater of (a)
0.00% and (b) the interest rate per annum determined by the applicable Purchaser
Agent by dividing (the resulting quotient rounded upwards, if necessary, to the
nearest 1/100th of 1% per annum) (i) the rate of interest determined by such
Purchaser Agent in accordance with its usual procedures (which determination
shall be conclusive absent manifest error) to be the rate per annum for deposits
in


729565239 15494375    I-14

--------------------------------------------------------------------------------

Exhibit 10.7


U.S. dollars as reported by Bloomberg Finance L.P. and shown on US0001M Screen
as the composite offered rate for London interbank deposits for such period (or
on any successor or substitute page of such service, or any successor or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by such Purchase
Agent from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market at or about 11:00
a.m. (London time) on the Business Day which is two (2) Business Days prior to
the first day of such Settlement Period for an amount comparable to the Portion
of Capital to be funded at the Alternate Rate and based upon the Euro-Rate
during such Settlement Period by (ii) a number equal to 1.00 minus the Euro-Rate
Reserve Percentage. The Euro-Rate may also be expressed by the following
formula:
Euro-Rate =
Composite of London interbank offered rates

shown on Bloomberg Finance L.P. Screen     
US0001M or appropriate successor
1.00 - Euro-Rate Reserve Percentage
where “Euro-Rate Reserve Percentage” means the maximum effective percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including without limitation, supplemental, marginal, and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”). The Euro-Rate shall be adjusted with respect to any
Portion of Capital funded at the Alternate Rate and based upon the Euro-Rate
that is outstanding on the effective date of any change in the Euro-Rate Reserve
Percentage as of such effective date. The applicable Purchaser Agent shall give
prompt notice to the Seller of the Euro-Rate as determined or adjusted in
accordance herewith (which determination shall be conclusive absent manifest
error).


“Excess Concentration” means the sum, without duplication, of the following
amounts:


(i) the amount by which the Outstanding Balance of Eligible Receivables of each
Obligor then in the Receivables Pool exceeds an amount equal to the
Concentration Percentage for such Obligor multiplied by the Outstanding Balance
of all Eligible Receivables then in the Receivables Pool; plus


(ii) the amount by which the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool that have a stated maturity which is
more than 45 days after the original invoice date of such Eligible Receivables
exceeds 10% of the aggregate Outstanding Balance of all Eligible Receivables
then in the Receivables Pool; plus


(iii) the amount by which the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool the Obligor of which is an Eligible
Foreign Obligor exceeds 20% of the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool; plus


(iv) the amount by which the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool the coal with respect to which has been
shipped but not yet billed for


729565239 15494375    I-15

--------------------------------------------------------------------------------

Exhibit 10.7


more than 30 days but not more than 60 days from shipment exceeds 10% of the
aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool; plus


(v) the amount by which the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool the coal with respect to which has been
shipped but not yet billed exceeds 50% of the aggregate Outstanding Balance of
all Eligible Receivables then in the Receivables Pool;


provided, that, for purposes of determining the “Excess Concentration” pursuant
to clause (i) above, with respect to any Eligible Receivable that is supported
by an Eligible Supporting Letter of Credit or any Eligible Receivable that is an
Insured Designated Receivable, the “Obligor” thereof shall be deemed to be the
related Eligible Supporting Letter of Credit Provider or Eligible Credit
Insurance Provider, as applicable, provided, further that, for purposes of
determining the “Excess Concentration” pursuant to clause (iii) above, with
respect to any Eligible Receivable that is supported by an Eligible Supporting
Letter of Credit or any Eligible Receivable that is an Insured Designated
Receivable, the “Obligor” thereof shall be deemed to be the related Eligible
Supporting Letter of Credit Provider or Eligible Credit Insurance Provider, as
applicable (and, with respect to any Eligible Receivable that is supported by an
Eligible Supporting Letter of Credit or any Eligible Receivable that is an
Insured Designated Receivable, such Obligor shall be deemed to be organized
under the laws of the country in which the office from which it is obligated to
make payment with respect to such Eligible Supporting Letter of Credit or
Eligible Credit Insurance is located) and provided, further that (x) if any Pool
Receivable is partially supported by an Eligible Supporting Letter of Credit,
then the “Obligor” thereof shall be deemed to be (i) with respect to the
Unsupported Outstanding Balance of such Pool Receivable, the Obligor of such
Pool Receivable and (ii) with respect to the Supported Outstanding Balance of
such Pool Receivable, the related Eligible Supporting Letter of Credit Provider
and (y) if any Pool Receivable is an Insured Designated Receivable, the
“Obligor” thereof shall be deemed to be (i) with respect to the Insured Amount
of such Insured Designated Receivable, the related Eligible Credit Insurance
Provider and (ii) with respect to the remaining Outstanding Balance of such
Insured Designated Receivable, the Obligor of such Insured Receivable.


“Exiting Notice” has the meaning set forth in Section 1.4(b)(ii) of this
Agreement.


“Exiting Purchaser” has the meaning set forth in Section 1.4(b)(ii) of this
Agreement.


“Facility Termination Date” means the earliest to occur of:  (a) the date
determined pursuant to Section 2.2 of this Agreement, (b) the date the Purchase
Limit reduces to zero pursuant to Section 1.1(b) of this Agreement, (c) with
respect to each Purchaser Group, the earliest to occur of (i) the date that the
commitments of the related Liquidity Providers, if any, terminate under the
Liquidity Agreement and (ii) the date that the Commitments of all Related
Committed Purchasers in such Purchaser Group terminate hereunder, (d) the date
which is 15 days after the date on which the Administrator has received written
notice from the Seller of its election to terminate the Purchase Facility, (e)
with respect to the LC Bank, any LC Participant or any Related Committed
Purchaser, the LC Bank’s, such LC Participant’s or such Related Committed
Purchaser’s Scheduled Commitment Termination Date, and (f) the date, if any,
that is 364 days


729565239 15494375    I-16

--------------------------------------------------------------------------------

Exhibit 10.7


following the first day that Liquidity is less than $175,000,000 for a period of
60 consecutive days.


“FAS 166/167” has the meaning set forth in Section 1.7(c) of the Agreement.


“FASB” has the meaning set forth in Section 1.7(a) of the Agreement.
“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in H.
15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such day under the caption “Federal Funds Effective Rate.” If
on any relevant day the appropriate rate is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day will be
the arithmetic mean as determined by the Administrator of the rates for the last
transaction in overnight Federal funds arranged before 9:00 a.m. (New York time)
on that day by each of three leading brokers of Federal funds transactions in
New York City selected by the Administrator.


“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
“Fee Letters” has the meaning set forth in Section 1.5 of the Agreement.


“Fees” means the fees payable by the Seller pursuant to the applicable Fee
Letter.


“Final Payout Date” means the latest of (i) the Facility Termination Date, (ii)
the date on which no Capital of or Discount in respect of the Purchased Interest
shall be outstanding, (iii) the LC Participation Amount has been reduced to zero
($0) and no Letters of Credit issued hereunder remain outstanding and undrawn
(unless backstopped in a manner agreed to in writing by the LC Bank and the
Majority LC Participants in their sole and absolute discretion), (iv) the date
all other amounts owing to the Purchaser Agents, the Purchasers, the
Administrator and the other Indemnified Parties and Affected Person under this
Agreement and each of the other Transaction Documents have been paid in full
(other than indemnification or other contingent obligations not yet due and
owing) and (v) all accrued Servicing Fees have been paid in full.


“Fresh Start Reporting” means the preparation of consolidated financial
statements of ACI in accordance with the American Institute of Certified Public
Accountants Statement of Position (90-7), which reflects the consummation of the
transactions contemplated by the Plan of Reorganization on a presumed effective
date of October 5, 2016.


“Funded Purchase” means a purchase or deemed purchase of undivided percentage
ownership interests in the Purchased Interest under the Agreement which (i) is
paid for in cash, including pursuant to Section 1.1(b) (other than through
reinvestment of Collections pursuant to Section


729565239 15494375    I-17

--------------------------------------------------------------------------------

Exhibit 10.7


1.4(b) of the Agreement) or (ii) is treated as a Funded Purchase pursuant to
Section 1.2(e) of the Agreement and/or any of the provisions set forth in
Sections 1.11 through 1.20 of the Agreement.


“Governmental Acts” has the meaning set forth in Section 1.19 of the Agreement.


“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any agency, authority, instrumentality, body or
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government, including any court and
any supra-national bodies such as the European Union or the European Central
Bank.


“Group A Obligor” means any Obligor with a short-term rating of at least: (a)
“A1” by Standard & Poor’s, or if such Obligor does not have a short-term rating
from Standard & Poor’s, a rating of “A+” or better by Standard & Poor’s on its
long-term senior unsecured and uncredit-enhanced debt securities, and (b) “P‑1”
by Moody’s, or if such Obligor does not have a short-term rating from Moody’s,
“Al” or better by Moody’s on its long-term senior unsecured and
uncredit-enhanced debt securities.


“Group B Obligor” means an Obligor, not a Group A Obligor, with a short-term
rating of at least: (a) “A‑2” by Standard & Poor’s, or if such Obligor does not
have a short-term rating from Standard & Poor’s, a rating of “BBB+” to “A” by
Standard & Poor’s on its long-term senior unsecured and uncredit-enhanced debt
securities, and (b) “P‑2” by Moody’s, or if such Obligor does not have a
short-term rating from Moody’s, “Baal” to “A2” by Moody’s on its long-term
senior unsecured and uncredit-enhanced debt securities.
“Group Capital” means, with respect to any Purchaser Group, an amount equal to
the aggregate outstanding Capital of all Purchasers within such Purchaser Group.


“Group C Obligor” means an Obligor, not a Group A Obligor or a Group B Obligor,
with a short-term rating of at least: (a) “A‑3” by Standard & Poor’s, or if such
Obligor does not have a short-term rating from Standard & Poor’s, a rating of
“BBB-” to “BBB” by Standard & Poor’s on its long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P‑3” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, “Baa3” to “Baa2” by Moody’s on
its long-term senior unsecured and uncredit-enhanced debt securities.


“Group Commitment” means, with respect to any Purchaser Group, the aggregate of
the Commitments of each Related Committed Purchaser within such Purchaser Group,
which amount is set forth on Schedule IV hereto.


“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor.


“Guaranty” of any Person means any obligation of such Person guarantying or in
effect guarantying any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any such liability arising by
virtue of partnership agreements, including any agreement to indemnify or hold
harmless any other Person, any performance bond or other


729565239 15494375    I-18

--------------------------------------------------------------------------------

Exhibit 10.7


suretyship arrangement and any other form of assurance against loss, except
endorsement of negotiable or other instruments for deposit or collection in the
ordinary course of business.


“Hedging Transaction” means any of the following transactions by ACI or any of
its Subsidiaries: any rate swap transaction, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction or any combination of the foregoing
transactions, including, without limitation, any Interest Rate Hedge or any
Commodity Hedge.


“Indemnified Amounts” has the meaning set forth in Section 3.1 of the Agreement.


“Indemnified Party” has the meaning set forth in Section 3.1 of the Agreement.


“Independent Director” has the meaning set forth in paragraph 3(c) of Exhibit IV
to the Agreement.


“Information Package” means a report, in substantially the form of Annex A to
the Agreement, furnished to the Administrator pursuant to the Agreement.


“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors of a Person,
composition, marshaling of assets for creditors of a Person, or other similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors, in each of cases (a) and (b) undertaken under U.S. Federal, state
or foreign law, including the Bankruptcy Code.


“Insured Amount” means, with respect to any Insured Designated Receivable, the
excess, if any, of (a) the portion of the Outstanding Balance of such Insured
Designated Receivable that is insured (based on the allocation rules set forth
in the definition of Insured Designated Receivable), over (b) the total amount
of deductibles and coinsurance with respect to a claim and such other amounts as
determined by the Administrator (in its reasonable discretion) likely to
diminish any recovery for a related claim under the related Eligible Credit
Insurance (including, without limitation, fees associated with claims, any
discount to present value based on the expected timing of such recovery or other
“haircut” amounts based on the likelihood of recovery under the related Eligible
Credit Insurance).


“Insured Obligor” means each Obligor for which all or a portion of its
Receivables are insured pursuant to Eligible Credit Insurance.


“Insured Receivable” means each Receivable for which the Obligor thereof is an
Insured Obligor; provided, that no Receivable shall constitute an Insured
Receivable at any time the Credit Insurance Policy relating thereto shall cease
to constitute Eligible Credit Insurance.


729565239 15494375    I-19

--------------------------------------------------------------------------------

Exhibit 10.7




“Insured Designated Receivable” means each Insured Receivable for which all or a
portion of the Outstanding Balance thereof is insured pursuant to Eligible
Credit Insurance; provided, however, that in allocating Eligible Credit
Insurance for any Insured Obligor to the related Insured Receivables, such
Eligible Credit Insurance shall be allocated to Receivables based on the date
such Receivable was originated and starting with the oldest outstanding
Receivable.


“Interest Rate Hedge” means an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by ACI or any of its Affiliates in the ordinary course operations of their
business.


“Interim Report” means each Daily Report and Weekly Report.


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of the Internal Revenue Code also refer to any successor sections.


“Issuance Notice” has the meaning set forth in Section 1.12(a) of the Agreement.


“LC Bank” has the meaning set forth in the preamble to the Agreement.


“LC Collateral Account” means the account designated as the LC Collateral
Account established and maintained by the Administrator (for the benefit of the
LC Bank and the LC Participants), or such other account as may be so designated
as such by the Administrator.


“LC Fee Expectation” has the meaning set forth in Section 1.15(c) of the
Agreement.
“LC Participant” means each Person listed as such (and its respective
Commitment) for each Purchaser Group as set forth on the signature pages of this
Agreement or in any Assumption Agreement or Transfer Supplement.
“LC Participation Amount” means, at any time, the then sum of the undrawn
amounts of all outstanding Letters of Credit.


“Letter of Credit” means any stand-by letter of credit issued by the LC Bank for
the account of the Seller (or for the account of the Transferor or any
Subsidiary thereof, as applicable) pursuant to the Agreement.


“Letter of Credit Application” has the meaning set forth in Section 1.12 of the
Agreement.


“Lien” means any ownership interest or claim, mortgage, deed of trust, pledge,
lien, security interest, hypothecation, charge or other encumbrance or security
arrangement of any nature whatsoever, whether voluntarily or involuntarily
given, including, but not limited to, any conditional sale or title retention
arrangement, and any assignment, deposit arrangement or lease


729565239 15494375    I-20

--------------------------------------------------------------------------------

Exhibit 10.7


intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing) or any hypothetical
lien that would give a trustee superior rights to the Administrator or any of
the Secured Parties.


“Liquidity” means the sum of (i) unrestricted cash or Permitted Investments of
ACI and its Subsidiaries (other than the Securitization Subsidiaries and Bonding
Subsidiaries) that are not Foreign Subsidiaries, (ii) withdrawable funds from
brokerage accounts of ACI and its Subsidiaries (other than the Securitization
Subsidiaries and Bonding Subsidiaries) that are not Foreign Subsidiaries and
(iii) any unused commitments that are available to be drawn by ACI pursuant to
the terms of this Agreement and any Working Capital Facility. For purposes of
this definition, the terms “Securitization Subsidiaries,” “Bonding
Subsidiaries,” “Foreign Subsidiaries” and “Working Capital Facility” have the
following meanings:


“Bonding Subsidiary” means a Subsidiary of ACI the sole purpose of which is to
own a leasehold interest in a coal lease where the lessor thereof is a Person
who is not an Affiliate of ACI (but not to operate any mining operations
thereon) and to enter into surety or similar arrangements to provide payment
assurances to the lessor thereof related to the cost of acquiring such leasehold
interest and any bonus bid and royalty payments thereunder, and Bonding
Subsidiaries shall mean, collectively, each and every Bonding Subsidiary.


“Foreign Subsidiaries” means, for any Person, each Subsidiary (other than a Loan
Party) of such Person that is (a) a “controlled foreign corporation” (a “CFC”)
within the meaning of Section 957 of the Internal Revenue Code of 1986, (b) a
Subsidiary of a CFC or (c) a Subsidiary substantially all of the assets of which
constitute equity interests (or equity interests and indebtedness) of CFCs or of
Subsidiaries described in this clause (c).
    “Securitization Subsidiary” means a Subsidiary of ACI (all of the
outstanding equity interests of which, other than de minimis preferred stock and
director’s qualifying shares, if any, are owned, directly or indirectly, by ACI)
that is established for the limited purpose of acquiring and financing accounts
receivable (including any bills of exchange) and related assets and property
from time to time originated, acquired or otherwise owned by ACI or any
Subsidiary of ACI and interests therein of ACI or any Subsidiary of ACI and
engaging in activities ancillary thereto.


“Working Capital Facility” shall mean any revolving credit facility entered into
by ACI for general working capital purposes, including the Original ABL Credit
Agreement.


“Liquidity Agent” means any bank or other financial institution acting as agent
for the various Liquidity Providers under each Liquidity Agreement.




729565239 15494375    I-21

--------------------------------------------------------------------------------

Exhibit 10.7


“Liquidity Agreement” means any agreement entered into in connection with the
Agreement pursuant to which a Liquidity Provider agrees to make purchases or
advances to, or purchase assets from, any Conduit Purchaser in order to provide
liquidity for such Conduit Purchaser’s Purchases.


“Liquidity Provider” means each bank or other financial institution that
provides liquidity support to any Conduit Purchaser pursuant to the terms of a
Liquidity Agreement.


“LLC Agreement” means the limited liability company agreement of Seller.




“LMIR” means for any day during any Settlement Period, the greater of (a) 0.00%
and (b) the interest rate per annum determined by dividing (i) the one-month
Eurodollar rate for U.S. dollar deposits as reported by Bloomberg Finance L.P.
and shown on US0001M Screen or any other service or page that may replace such
page from time to time for the purpose of displaying offered rates of leading
banks for London interbank deposits in United States dollars, as of 11:00 a.m.
(London time) on such day, or if such day is not a Business Day, then the
immediately preceding Business Day (or if not so reported, then as determined by
the Administrator from another recognized source for interbank quotation), in
each case, changing when and as such rate changes, by (ii) a number equal to
1.00 minus the Euro-Rate Reserve Percentage on such day. The calculation of LMIR
may also be expressed by the following formula:
One-month Eurodollar rate for U.S. Dollars
shown on Bloomberg US0001M Screen
or appropriate successor
LMIR    
=                                                                        
1.00 - Euro-Rate Reserve Percentage
LMIR shall be adjusted on the effective date of any change in the Euro-Rate
Reserve Percentage as of such effective date.
“Lock-Box Account” means each account listed on Schedule II to this Agreement
(in each case, in the name of the Seller) and maintained at a Lock-Box Bank
pursuant to a Lock-Box Agreement for the purpose of receiving Collections.


“Lock-Box Agreement” means each agreement, in form and substance reasonably
satisfactory to the Administrator, among the Seller, the Servicer, the
Administrator and a Lock-Box Bank, governing the terms of the related Lock-Box
Accounts.


“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts; provided, however, that such bank or other
financial institution shall be either PNC or an Affiliate thereof so long as PNC
is the Administrator.


“Loss Reserve” means, on any date, an amount equal to: (a) the sum of the
Aggregate Capital plus the Adjusted LC Participation Amount at the close of
business of the Servicer on such date multiplied by (b) (i) the Loss Reserve
Percentage on such date divided by (ii) 100% minus the Loss Reserve Percentage
on such date.


729565239 15494375    I-22

--------------------------------------------------------------------------------

Exhibit 10.7




“Loss Reserve Percentage” means, on any date,(i) the product of (A) 2.5 times
(B) the highest average of the Default Ratios for any three consecutive calendar
months during the twelve most recent calendar months times (C) the aggregate
credit sales made by the Originators and the Transferor during the 5 most recent
calendar months divided by (ii) the Net Receivables Pool Balance as of such
date.


“Majority LC Participants” means, at any time, (i) if fewer than three (3) LC
Participants are then a party to this Agreement, all LC Participants and (ii)
otherwise, the LC Participants whose Commitments aggregate more than 66 2/3% of
the Commitments of all LC Participants at such time; provided that so long as
Regions’ Pro Rata Share of the Commitments are not less than its Pro Rata Share
of the Commitments as of the Closing Date, the Majority LC Participants shall
include Regions.


“Majority Purchaser Agents” means, at any time, (i) if fewer than three (3)
Purchaser Agents are then a party to this Agreement, all Purchaser Agents and
(ii) otherwise, the Purchaser Agents for the Purchaser Groups with Related
Committed Purchasers whose Commitments aggregate more than 66 2/3% of the
aggregate of the Commitments of all Related Committed Purchasers in all
Purchaser Groups; provided that so long as Regions’ Ratable Share of the
Commitments are not less than its Ratable Share of the Commitments as of the
Closing Date, the Majority Purchaser Agents shall be required to include
Regions.


“Material Adverse Effect” means relative to any Person with respect to any event
or circumstance, a material adverse effect on:


(a)    the assets, operations, business or financial condition of such Person;


(b)    the ability of any such Person to perform its obligations under the
Agreement or any other Transaction Document to which it is a party;
(c)    the validity or enforceability of the Agreement or any other Transaction
Document, or the validity, enforceability, value or collectibility of any of the
Pool Receivables;


(d)    the status, perfection, enforceability or priority of any Secured Party’s
or the Seller’s interest in the Pool Assets; or


(f)
the rights and remedies of any Secured Party under the Transaction Documents.



“Minimum Dilution Reserve” means, on any day, an amount equal to: (a) the sum of
the Aggregate Capital plus the Adjusted LC Participation Amount at the close of
business of the Servicer on such day, multiplied by (b)(i)the Minimum Dilution
Reserve Percentage divided by (ii) 100% minus the Minimum Dilution Reserve
Percentage on such day.




729565239 15494375    I-23

--------------------------------------------------------------------------------

Exhibit 10.7


“Minimum Dilution Reserve Percentage” means, on any day, the product of (a) the
average of the Dilution Ratios for the twelve most recent calendar months
multiplied by (b) the Dilution Horizon.


“Minimum Liquidity” means $275,000,000.


“Minimum Liquidity Period” means each period, if any, commencing on the date
that the Liquidity is less than the Minimum Liquidity and ending on (but not
including) the date, if any, that the Liquidity is no longer less than the
Minimum Liquidity.


“Monthly Settlement Date” means the 21st day of each calendar month (or if such
day is not a Business Day, the next occurring Business Day); provided, however,
that on and after the occurrence and continuation of any Termination Event, the
Monthly Settlement Date shall be the date selected as such by the Administrator
(with the consent or at the direction of the Majority Purchaser Agents) from
time to time (it being understood that the Administrator (with the consent or at
the direction of the Majority Purchaser Agents) may select such Monthly
Settlement Date to occur as frequently as daily) or, in the absence of any such
selection, the date which would be the Monthly Settlement Date pursuant to this
definition).


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Mortgage” means a mortgage or deed of trust in favor of any Person on any real
property of any Originator for which all, or any portion thereof, is a location
of such Originator’s mining operations or a minehead.


“Net Receivables Pool Balance” means, at any time: (a) the Outstanding Balance
of Eligible Receivables then in the Receivables Pool, minus (b) the Excess
Concentration.


“No Proceedings Agreement” means each of (a) that certain no proceedings letter
agreement, dated as of March 7, 2017, among the Administrator, the Term Loan
Agent, Seller and ACI, (b) that certain no proceedings letter agreement, dated
as of April 27, 2017, among the Administrator, the ABL Agent, Seller and ACI and
(c) any additional replacement or successor agreement consented to in writing by
the Administrator in its reasonable discretion and entered into by the agent
under any Credit Agreement and ACI.


“Notes” means short-term promissory notes issued, or to be issued, by any
Conduit Purchaser to fund its investments in accounts receivable or other
financial assets.


“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.


“Obligor Percentage” means, at any time of determination, for each Obligor, a
fraction, expressed as a percentage, (a) the numerator of which is the aggregate
Outstanding Balance of the Eligible Receivables of such Obligor less the amount
(if any) then included in the calculation


729565239 15494375    I-24

--------------------------------------------------------------------------------

Exhibit 10.7


of the Excess Concentration with respect to such Obligor and (b) the denominator
of which is the aggregate Outstanding Balance of all Eligible Receivables at
such time.


“Order” has the meaning set forth in Section 1.20 of the Agreement.


“Originator” and “Originators” have the meaning set forth in the Purchase and
Sale Agreement, as the same may be modified from time to time by adding new
Originators or removing Originators, in each case with the prior written consent
of the Administrator.


“Originator Performance Guaranty” means the Amended and Restated Originator
Performance Guaranty, dated as of the Closing Date, by each Originator in favor
of the Administrator for the benefit of the Secured Parties, as the same may be
amended, restated, supplemented or otherwise modified from time to time.


“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.


“Participant” has the meaning set forth in Section 5.3(b) of the Agreement.


“Participant Register” has the meaning set forth in Section 5.3(b) of the
Agreement.


“Paydown Notice” has the meaning set forth in Section 1.4(f)(i) of the
Agreement.


“Performance Guarantor” means ACI.


“Performance Guaranty” means the Third Amended and Restated Performance
Guaranty, dated as of the Closing Date, by the Performance Guarantor in favor of
the Administrator for the benefit of the Secured Parties, as the same may be
amended, restated, supplemented or otherwise modified from time to time.


“Permitted Lien” means any Lien (a) as to which no enforcement collection,
execution, levy or foreclosure proceeding shall have been commenced or
threatened and that solely secure the payment of taxes, assessments and/or
governmental charges or levies, if and to the extent the same are either (x) not
yet due and payable or (y) being contested in good faith and as to which
adequate reserves have been provided in accordance with GAAP, but, in any case,
only to the extent that such Lien securing payment of such taxes or assessments
or other governmental charges constitutes an inchoate tax lien, and (b) inchoate
and unperfected workers’, mechanics’, suppliers’ or similar Liens arising in the
ordinary course of business, in any case, as to which no enforcement collection,
execution, levy or foreclosure proceeding shall have been commenced or
threatened; provided, however, that no Lien(s) that could (individually or in
the aggregate) be expected to result in a Material Adverse Effect shall
constitute a Permitted Lien.


“Permitted Investments” means:




729565239 15494375    I-25

--------------------------------------------------------------------------------

Exhibit 10.7


i.
securities with maturities of 18 months or less from the date of acquisition
issued or fully guaranteed or insured by the United States government or any
agency thereof;

ii.
certificates of deposit and time deposits with maturities of 18 months or less
from the date of acquisition and overnight bank deposits of any commercial bank
having capital and surplus in excess of $500,000,000;

iii.
repurchase obligations of any commercial bank satisfying the requirements of
clause (ii) of this definition with respect to securities issued or fully
guaranteed or insured by the United States government;

iv.
commercial paper of a domestic issuer rated at least A-2 by Standard & Poor’s or
P-2 by Moody’s, or carrying an equivalent rating by a nationally recognized
rating agency if both of Standard & Poor’s and Moody’s cease publishing ratings
of investments;

v.
securities with maturities of 18 months or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by Standard &
Poor’s or A by Moody’s;

vi.
securities with maturities of 18 months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
requirements of clause (ii) of this definition;

vii.
corporate obligations such as notes, bonds, loan participation certificates,
master notes, and variable rate demand notes rated at least A by Standard &
Poor’s or A2 by Moody’s;

viii.
asset backed and mortgage backed securities and collateralized mortgage
obligations rated AAA by Standard & Poor’s or Aaa by Moody’s;

ix.
money market auction rate preferred securities and auction rate notes with
auctions scheduled no less frequently than every 49 days; and

x.
shares of money market mutual or similar funds which invest principally in
assets satisfying the requirements of clauses (i) through (ix) of this
definition.

“Permitted Merger” means (i) any merger of any existing Originator into any
other existing Originator or (ii) any merger of any existing Originator into
ACI.




729565239 15494375    I-26

--------------------------------------------------------------------------------

Exhibit 10.7


“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.


“Plan of Reorganization” shall mean the chapter 11 plan of reorganization of the
Chapter 11 Debtors confirmed by the Confirmation Order.


“PNC” has the meaning set forth in the preamble to the Agreement.




“Pool Assets” has the meaning set forth in Section 1.2(d) of the Agreement.
“Pool Receivable” means a Receivable in the Receivables Pool.


“Portion of Capital” means, with respect to any Purchaser and its related
Capital, the portion of such Capital being funded or maintained by such
Purchaser by reference to a particular interest rate basis.


“Prior Agreement” has the meaning set forth in the preamble to the Agreement.


“Prior Agreement Outstanding Amounts” has the meaning set forth in the preamble
to the Agreement.


“Program Support Agreement” means and includes any Liquidity Agreement and any
other agreement entered into by any Program Support Provider providing for:
(a) the issuance of one or more letters of credit for the account of any Conduit
Purchaser, (b) the issuance of one or more surety bonds for which any Conduit
Purchaser is obligated to reimburse the applicable Program Support Provider for
any drawings thereunder, (c) the sale by any Conduit Purchaser to any Program
Support Provider of the Purchased Interest (or portions thereof) maintained by
such Conduit Purchaser and/or (d) the making of loans and/or other extensions of
credit to any Conduit Purchaser in connection with such Conduit Purchaser’s
receivables-securitization program contemplated in the Agreement, together with
any letter of credit, surety bond or other instrument issued thereunder.


“Program Support Provider” means and includes, with respect to any Conduit
Purchaser, any Liquidity Provider and any other Person (other than any customer
of such Conduit Purchaser) now or hereafter extending credit or having a
commitment to extend credit to or for the account of, or to make purchases from,
such Conduit Purchaser pursuant to any Program Support Agreement.
“Pro Rata Share” means, as to any LC Participant, a fraction, the numerator of
which equals the Commitment of such LC Participant at such time and the
denominator of which equals the aggregate of the Commitments of all LC
Participants at such time.


“Purchase” has the meaning set forth in Section 1.1(a) of this Agreement.






729565239 15494375    I-27

--------------------------------------------------------------------------------

Exhibit 10.7


“Purchase and Sale Agreement” means the Second Amended and Restated Purchase and
Sale Agreement, dated as of the Closing Date, between the Originators and the
Transferor, as such agreement may be amended, supplemented or otherwise modified
from time to time.


“Purchase and Sale Indemnified Amounts” has the meaning set forth in Section 9.1
of the Purchase and Sale Agreement.


“Purchase and Sale Indemnified Party” has the meaning set forth in Section 9.1
of the Purchase and Sale Agreement.


“Purchase and Sale Termination Date” has the meaning set forth in Section 1.4 of
the Purchase and Sale Agreement.


“Purchase and Sale Termination Event” has the meaning set forth in Section 8.1
of the Purchase and Sale Agreement.


“Purchase Date” means the date on which a Funded Purchase or a reinvestment is
made pursuant to this Agreement.


“Purchase Facility” has the meaning set forth in Section 1.1 of the Purchase and
Sale Agreement.


“Purchase Limit” means $160,000,000, as such amount may be reduced pursuant to
Section 1.1 (b) of the Agreement or otherwise in connection with any Exiting
Purchaser, or increased pursuant to Section 1.1(f) of this Agreement. References
to the unused portion of the Purchase Limit shall mean, at any time, the
Purchase Limit minus the sum of the then Aggregate Capital plus the LC
Participation Amount.


“Purchase Notice” has the meaning set forth in Section 1.2(a) of the Agreement.


“Purchase Price” has the meaning set forth in Section 2.1 of the Purchase and
Sale Agreement.


“Purchase Report” has the meaning set forth in Section 2.1 of the Purchase and
Sale Agreement.


“Purchased Interest” means, at any time, the undivided percentage ownership
interest in: (a) each and every Pool Receivable now existing or hereafter
arising, (b) all Related Security with respect to such Pool Receivables and
(c) all Collections with respect to, and other proceeds of, such Pool
Receivables and Related Security (but excluding, for the avoidance of doubt, any
Seller's Permitted Payments). Such undivided percentage interest shall be
computed as:
Aggregate Capital + Adjusted LC Participation Amount + Total Reserves
Net Receivables Pool Balance




729565239 15494375    I-28

--------------------------------------------------------------------------------

Exhibit 10.7


The Purchased Interest shall be determined from time to time pursuant to Section
1.3 of the Agreement.


“Purchaser” means each Conduit Purchaser, Related Committed Purchaser, LC
Participant and the LC Bank.




“Purchaser Agent” means each Person acting as agent on behalf of a Purchaser
Group and designated as a Purchaser Agent for such Purchaser Group on the
signature pages to this Agreement or any other Person who becomes a party to the
Agreement as a Purchaser Agent pursuant to an Assumption Agreement or a Transfer
Supplement.


“Purchaser Group” means, (i) for any Conduit Purchaser, such Conduit Purchaser,
together with such Conduit Purchaser’s Related Committed Purchasers, related
Purchaser Agent and related LC Participants, (ii) for Regions, Regions as a
Purchaser Agent, a Related Committed Purchaser and an LC Participant and (iii)
for PNC, PNC as a Purchaser Agent, a Related Committed Purchaser, the LC Bank
and an LC Participant.


“Purchasers’ Share” of any amount, at any time, means such amount multiplied by
the Purchased Interest at such time.


“Purchasing Related Committed Purchaser” has the meaning set forth in Section
5.3(c) of the Agreement.


“Ratable Share’ means, for each Purchaser Group, such Purchaser Group’s Group
Commitment divided by the aggregate Group Commitments of all Purchaser Groups.


“Rating Agency” mean each of Standard & Poor’s and Moody’s (and/or each other
rating agency then rating the Notes of any Conduit Purchaser).


“Receivable” means any indebtedness and other obligations owed to any
Originator, the Transferor or the Seller by, or any right of the Seller, the
Transferor or any Originator to payment from or on behalf of, an Obligor,
whether constituting an account, as-extracted collateral, chattel paper, a
payment intangible, an instrument or a general intangible, in each instance
arising in connection with the sale of goods or the rendering of services, and
includes, without limitation, the obligation to pay any finance charges, fees
and other charges with respect thereto. Indebtedness and other obligations
arising from any one transaction, including, without limitation, indebtedness
and other obligations represented by an individual invoice or agreement, shall
constitute a Receivable separate from a Receivable consisting of the
indebtedness and other obligations arising from any other transaction.
“Receivables Pool” means, at any time, all of the then outstanding Receivables
purchased by the Seller pursuant to the Sale and Contribution Agreement prior to
the Facility Termination Date.


“Regions” means Regions Bank.


729565239 15494375    I-29

--------------------------------------------------------------------------------

Exhibit 10.7




“Register” has the meaning set forth in Section 5.17 of the Agreement.


“Reimbursement Obligation” has the meaning set forth in Section 1.14 of the
Agreement.


“Related Committed Purchaser” means each Person listed as such for each Conduit
Purchaser as set forth on the signature pages of the Agreement or in any
Assumption Agreement or Transfer Supplement.


“Related Rights” has the meaning set forth in Section 1.1 of the Purchase and
Sale Agreement.
“Related Security” means, with respect to any Receivable:


(a)    all of the Seller’s, the Transferor’s and each Originator’s interest in
any goods (including returned goods), and documentation of title evidencing the
shipment or storage of any goods (including returned goods), the sale of which
gave rise to such Receivable;


(b)    all instruments and chattel paper that may evidence such Receivable;


(c)    all other security interests or liens and property subject thereto from
time to time purporting to secure payment of such Receivable (including any
Eligible Credit Insurance or Eligible Supporting Letter of Credit and any other
supporting letter of credit or any proceeds of any drawings thereunder), whether
pursuant to the Contract related to such Receivable or otherwise, together with
all UCC financing statements or similar filings relating thereto;


(d)    all of the Seller’s, the Transferor’s and each Originator’s rights,
interests and claims under the Contracts and all guaranties, indemnities,
insurance and other agreements (including the related Contract) or arrangements
of whatever character from time to time supporting or securing payment of such
Receivable or otherwise relating to such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise including, without limitation,
any Credit Insurance Policy covering all or any portion of such Receivable; and


(e)    all of the Seller’s rights, interests and claims under the Sale
Agreements and the other Transaction Documents.


“Reportable Compliance Event” means that any Covered Entity becomes a Sanctioned
Person, or is charged by indictment, criminal complaint or similar charging
instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.
“Restricted Payments” has the meaning set forth in Section 1(n) of Exhibit IV of
the Agreement.


“Rio Tinto” means Rio Tinto Energy America Inc.




729565239 15494375    I-30

--------------------------------------------------------------------------------

Exhibit 10.7


“Rio Tinto Receivable” means a Receivable (a) arising under the “SRP Contract”
(as such term is defined in the Coal Sales Agreement, dated October 1, 2009, by
and among ACI and Kennecott Coal Sales Company (the “SRP Agreement”) and
acquired by ACI pursuant to the terms and conditions of such SRP Agreement or
(b) arising under a “Coal Sales Agreement” (as such term is defined in the Arch
Coal Supply Agreement, dated October 1, 2009, between ACI and Rio Tinto (the
“Rio Tinto Agreement”) and acquired by ACI pursuant to the terms and conditions
of such Rio Tinto Agreement.


“Rio Tinto Trigger Event” means, with respect to all Rio Tinto Receivables, the
first to occur of (a) Rio Tinto shall fail to maintain a long term debt rating
of at least “BBB-” by Standard & Poor’s and “Baa3” by Moody’s and (b) the
aggregate amount of any asserted dispute, offset, hold back, defense, or Adverse
Claim outstanding against all Rio Tinto Receivables shall be greater than
$50,000.


“Sale Agreements” means, collectively the Purchase and Sale Agreement and the
Sale and Contribution Agreement.


“Sale and Contribution Agreement” means the Second Amended and Restated Sale and
Contribution Agreement, dated as of the Closing Date, between the Transferor and
the Seller, as
such agreement may be amended, supplemented or otherwise modified from time to
time.


“Sale and Contribution Indemnified Amounts” has the meaning set forth in Section
9.1 of the Sale and Contribution Agreement.


“Sale and Contribution Indemnified Party” has the meaning set forth in Section
9.1 of the Sale and Contribution Agreement.


“Sale and Contribution Termination Date” has the meaning set forth in Section
1.4 of the Sale and Contribution Agreement.


“Sale and Contribution Termination Event” has the meaning set forth in Section
8.1 of the Sale and Contribution Agreement.


“Sales Agency Agreements” means each of (i) the Customer Relations and Marketing
Services Agreement, dated as of January 1, 2006, between Arch Sales and the
Originators from time to time party thereto, as amended, restated, supplemented
or otherwise modified from time to time and (ii) the Customer Relations and
Marketing Services Agreement, dated as of June 15, 2011, between Arch Sales and
the Originators from time to time party thereto, as amended, restated,
supplemented or otherwise modified from time to time.


“Sanctioned Country” means a country subject to a sanctions program maintained
under any Anti-Terrorism Law.


“Sanctioned Person” means any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group,


729565239 15494375    I-31

--------------------------------------------------------------------------------

Exhibit 10.7


regime, entity or thing, or subject to any limitations or prohibitions
(including but not limited to the blocking of property or rejection of
transactions), under any Anti-Terrorism Law.


“Scheduled Commitment Termination Date” means with respect to the LC Bank, any
LC Participant or any Related Committed Purchaser, August 27, 2021, as such date
may be extended from time to time in the sole and absolute discretion of the LC
Bank, such LC Participant or such Related Committed Purchaser, as the case may
be.
“SEC” shall mean the U.S. Securities and Exchange Commission or any governmental
agencies substituted therefor.
“Secured Parties” means the Administrator, each Purchaser, each Purchaser Agent,
each Indemnified Party and each Affected Person.


“Seller” has the meaning set forth in the preamble to the Agreement.


“Seller’s Permitted Payments” means amounts paid to the Seller for its own
account by (or on behalf of) the Administrator, the Purchaser Agents and the
Purchasers as proceeds of Purchases or pursuant to Section 1.4, in each case, in
accordance with the terms of this Agreement and the other Transaction Documents,
solely to the extent such amounts have been used by the Seller to (i) pay the
“Purchase Price” due by the Seller to the Transferor under the Sale and
Contribution Agreement, (ii) make payments of principal or interest due to the
Transferor under the Company Note or (iii) make other Restricted Payments, in
each case, solely to the extent such payments were permitted (and not
prohibited) when made by the terms of this Agreement and the other Transaction
Documents.


“Seller’s Share” of any amount means the greater of: (a) $0 and (b) such amount
minus the Purchasers’ Share.


“Servicer” has the meaning set forth in the preamble to the Agreement.


“Servicing Fee” means the fee referred to in Section 4.6 of the Agreement.


“Servicing Fee Rate” means the rate referred to in Section 4.6 of the Agreement.


“Settlement Date” means with respect to any Portion of Capital for any
Settlement Period, (i) prior to the Facility Termination Date, the Monthly
Settlement Date and (ii) on and after the Facility Termination Date, each day
selected from time to time by the Administrator (with the consent or at the
direction of the Majority Purchaser Agents) (it being understood that the
Administrator (with the consent or at the direction of the Majority Purchaser
Agents) may select such Settlement Date to occur as frequently as daily), or, in
the absence of such selection, the Monthly Settlement Date.
“Settlement Period” means: (a) before the Facility Termination Date:
(i) initially the period commencing on the date of the initial purchase pursuant
to Section 1.2 of the Agreement (or in the case of any fees payable hereunder,
commencing on the Closing Date) and ending on (but not including) the next
Monthly Settlement Date, and (ii) thereafter, each period commencing on


729565239 15494375    I-32

--------------------------------------------------------------------------------

Exhibit 10.7


such Monthly Settlement Date and ending on (but not including) the next Monthly
Settlement Date, and (b) on and after the Facility Termination Date, such period
(including a period of one day) as shall be selected from time to time by the
Administrator (with the consent or at the direction of the Majority Purchaser
Agents) or, in the absence of any such selection, each period of 30 days from
the last day of the preceding Settlement Period.


“Solvent” means, with respect to any Person at any time, a condition under
which:


(i)    the fair value and present fair saleable value of such Person’s total
assets is, on the date of determination, greater than such Person’s total
liabilities (including contingent and unliquidated liabilities) at such time;


(ii)    the fair value and present fair saleable value of such Person’s assets
is greater than the amount that will be required to pay such Person’s probable
liability on its existing debts as they become absolute and matured (“debts,”
for this purpose, includes all legal liabilities, whether matured or unmatured,
liquidated or unliquidated, absolute, fixed, or contingent);


(iii)    such Person is and shall continue to be able to pay all of its
liabilities as such liabilities mature; and


(iv)    such Person does not have unreasonably small capital with which to
engage in its current and in its anticipated business.


For purposes of this definition:


(A)    the amount of a Person’s contingent or unliquidated liabilities at any
time shall be that amount which, in light of all the facts and circumstances
then existing, represents the amount which can reasonably be expected to become
an actual or matured liability;


(B)    the “fair value” of an asset shall be the amount which may be realized
within a reasonable time either through collection or sale of such asset at its
regular market value;


(C)    the “regular market value” of an asset shall be the amount which a
capable and diligent business person could obtain for such asset from an
interested buyer who is willing to purchase such asset under ordinary selling
conditions; and


(D)    the “present fair saleable value” of an asset means the amount which can
be obtained if such asset is sold with reasonable promptness in an arm’s-length
transaction in an existing and not theoretical market.


“Spike Factor” means, for any calendar month, (a) the positive difference, if
any, between: (i) the highest Dilution Ratio for any one calendar month during
the twelve most recent calendar months and (ii) the arithmetic average of the
Dilution Ratios for such twelve months times (b) (i) the highest Dilution Ratio
for any one calendar month during the twelve most recent


729565239 15494375    I-33

--------------------------------------------------------------------------------

Exhibit 10.7


calendar months divided by (ii) the arithmetic average of the Dilution Ratios
for such twelve months.


“Standard & Poor’s” means S&P Global Ratings and any successor thereto.


“Sub-Servicer” has the meaning set forth in Section 4.1(d) of this Agreement.


“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.


“Supported Outstanding Balance” means, for any Receivable at any time that is
supported in whole or in part by an Eligible Supporting Letter of Credit, the
lesser of (a) the Outstanding Balance of such Receivable and (b) the face amount
of such Eligible Supporting Letter of Credit.


“Tangible Net Worth” means, with respect to any Person, the tangible net worth
of such Person as determined in accordance with generally accepted accounting
principles, consistently applied.


“Taxes” has the meaning set forth in Section 1.10 of the Agreement.




“Term Loan Agent” has the meaning set forth in the definition of Credit
Agreement.
“Termination Day” means: (a) each day on which the conditions set forth in
Section 2(b) of Exhibit II to the Agreement are not satisfied or (b) each day
that occurs on or after the Facility Termination Date.


“Termination Event” has the meaning specified in Exhibit V to the Agreement.


“Termination Fee” means, for any Settlement Period during which a Termination
Day occurs, the amount, if any, by which: (a) the additional Discount
(calculated without taking into account any Termination Fee or any shortened
duration of such Settlement Period pursuant to the definition thereof) that
would have accrued during such Settlement Period on the reductions of Capital
relating to such Settlement Period had such reductions not been made, exceeds
(b) the income, if any, received by the applicable Purchaser from investing the
proceeds of such reductions of Capital, as determined by the applicable
Purchaser Agent, which determination shall be binding and conclusive for all
purposes, absent manifest error.


“Total Reserves” means, at any time, the sum of: (a) the Yield Reserve, plus (b)
the greater of (i) the Concentration Reserve plus the Minimum Dilution Reserve
and (ii) the Loss Reserve plus the Dilution Reserve.




729565239 15494375    I-34

--------------------------------------------------------------------------------

Exhibit 10.7


“Transaction Documents” means the Agreement, the Lock-Box Agreements, each Fee
Letter, the Purchase and Sale Agreement, the Sale and Contribution Agreement,
each Company Note, the Performance Guaranty, the Originator Performance
Guaranty, each Sales Agency Agreement, any No Proceedings Agreement and all
Information Packages, Interim Reports, other certificates, instruments, UCC
financing statements, reports, notices, agreements and documents executed or
delivered under or in connection with the Agreement, in each case as the same
may be amended, supplemented or otherwise modified from time to time in
accordance with the Agreement.


“Transfer Supplement” has the meaning set forth in Section 6.3(c) of this
Agreement.


“Transferor” has the meaning set forth in the Sale and Contribution Agreement.


“TVA” means Tennessee Valley Authority, an Obligor of the Originators and the
Transferor.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.


“Unmatured Purchase and Sale Termination Event” means any event which, with the
giving of notice or lapse of time, or both, would become a Purchase and Sale
Termination Event.


“Unmatured Sale and Contribution Termination Event” means any event which, with
the giving of notice or lapse of time, or both, would become a Sale and
Contribution Termination Event.


“Unmatured Termination Event” means an event that, with the giving of notice or
lapse of time, or both, would constitute a Termination Event.


“Unsupported Outstanding Balance” means, for any Receivable at any time that is
supported in part by an Eligible Supporting Letter of Credit, (a) the then
Outstanding Balance of such Receivable, less (b) the Supported Outstanding
Balance for such Receivable.


“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.


“Weekly Report” has the meaning set forth in Section 1(a)(ii) of Exhibit IV to
the Agreement.


“Yield Reserve” means, on any date, an amount equal to: (a) the sum of the
Aggregate Capital plus the Adjusted LC Participation Amount at the close of
business of the Servicer on such date multiplied by (b) (i) the Yield Reserve
Percentage on such date divided by (ii) 100% minus the Yield Reserve Percentage
on such date.
“Yield Reserve Percentage” means at any time:
(BR+SFR)     x l.5 x    DSO

    360


729565239 15494375    I-35

--------------------------------------------------------------------------------

Exhibit 10.7


where:
BR
=    the Base Rate computed for the most recent Settlement Period,

DSO
=    Days’ Sales Outstanding, and

SFR
=    the Servicing Fee Rate

Other Terms. All accounting terms not specifically defined herein shall be
construed in accordance with generally accepted accounting principles. As the
context requires, all terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9. Unless the context otherwise requires, “or” means “and/or,” and
“including” (and with correlative meaning “include” and “includes”) means
including without limiting the generality of any description preceding such
term.




729565239 15494375    I-36

--------------------------------------------------------------------------------


Exhibit 10.7


EXHIBIT II
CONDITIONS PRECEDENT
1.    Conditions Precedent to Effectiveness. The effectiveness of the Agreement
is subject to the condition precedent that (I) the Confirmation Order shall have
been entered and shall not be subject to a stay or have been reversed, modified
or amended (other than as otherwise consented to in writing by the Administrator
and each Purchaser), (II) the Plan of Reorganization shall have become effective
and (III) the Administrator and each Purchaser Agent shall have received, on or
before the Closing Date, each of the following, each in form and substance
(including the date thereof) reasonably satisfactory to the Administrator and
each Purchaser Agent:
(a)    Counterparts of (i) the Agreement, (ii) each Sale Agreement, (iii) the
Performance Guaranty, (iv) each Fee Letter and (v) the Originator Performance
Guaranty, in each case, duly executed by the parties thereto.
(b)    Certified copies of: (i) the resolutions of the board of directors of
each of the Seller, the Originators, the Transferor, and ACI authorizing the
execution, delivery and performance by the Seller, the Originators, the
Transferor and ACI, as the case may be, of the Agreement and the other
Transaction Documents to which it is a party; (ii) all documents evidencing
other necessary corporate or organizational action and governmental approvals,
if any, with respect to the Agreement and the other Transaction Documents and
(iii) the certificate of incorporation and by-laws or limited liability company
agreement, as applicable, of the Seller, the Originators, the Transferor and
ACI.
(c)    A certificate of the Secretary or Assistant Secretary of the Seller, each
of the Originators, the Transferor and ACI certifying the names and true
signatures of its officers who are authorized to sign this Agreement and the
other Transaction Documents to which it is a party. Until the Administrator
receives a subsequent incumbency certificate from the Seller, the Originators,
the Transferor or ACI, as the case may be, the Administrator shall be entitled
to rely on the last such certificate delivered to it by the Seller, the
Originators, the Transferor or ACI, as the case may be.
(d)    Completed UCC search reports, dated the Closing Date or no earlier than
30 days prior thereto, listing the financing statements filed in all applicable
jurisdictions that name any Originator, Transferor or the Seller as debtor,
together with copies of such other financing statements, and similar search
reports with respect to judgment liens, federal tax liens and liens of the
Pension Benefit Guaranty Corporation in such jurisdictions, as the Administrator
may reasonably request, showing no Adverse Claims on any Pool Assets other than
any security interests that are released as of the Closing Date pursuant to the
Confirmation Order or the Plan of Reorganization.
(e)    Favorable opinions, addressed to the Administrator, each Purchaser Agent
and each Purchaser, in form and substance reasonably satisfactory to the
Administrator, of external counsel for the Seller, the Originators, the Servicer
and ACI, covering such matters as the Administrator may reasonably request,
including, without limitation, (i) certain Delaware corporate and no conflict
matters, (ii) certain organizational and New York enforceability matters (iii)
certain bankruptcy matters, and (iv) certain UCC creation and Delaware
perfection matters.


729565239 15494375    II-1

--------------------------------------------------------------------------------

Exhibit 10.7


(f)    Evidence of payment by the Seller of all accrued and unpaid fees
(including those contemplated by the Fee Letters), costs and expenses to the
extent then due and payable on the date thereof, including any such costs, fees
and expenses arising under or referenced in Section 5.4 of the Agreement
(including all Attorney Costs that have been invoiced at least one (1) Business
Day prior to the Closing Date and payment of reasonable costs and expenses to
counsel for Regions in an amount not to exceed $15,000) and the Fee Letters.
(g)    Each Fee Letter duly executed by the Seller and ACI.
(h)    Good standing certificates with respect to each of the Seller, the
Originators, the Transferor and ACI issued by the Secretary of State (or similar
official) of the state of each such Person’s organization or formation and
principal place of business.
(i)    All information with respect to the Receivables as the Administrator or
the Purchasers may reasonably request.
(j)    A copy of the Confirmation Order.
2.    Conditions Precedent to All Funded Purchases, Issuances of Letters of
Credit and Reinvestments. Each Funded Purchase (including the initial Funded
Purchase) and the issuance of any Letters of Credit and each reinvestment shall
be subject to the further conditions precedent that:
(a)    in the case of each Funded Purchase and the issuance of any Letters of
Credit, the Servicer shall have delivered to the Administrator and each
Purchaser Agent on or before such purchase or issuance, as the case may be, in
form and substance reasonably satisfactory to the Administrator and each
Purchaser Agent, a completed pro forma Information Package to reflect the level
of the Aggregate Capital, the LC Participation Amount and related reserves and
the calculation of the Purchased Interest after such subsequent purchase or
issuance, as the case may be, and a completed Purchase Notice or Issuance
Notice, as applicable, in the form of Annex B-1 or B-2, as applicable; and
(b)    on the date of such Funded Purchase, issuance or reinvestment, as the
case may be, the following statements shall be true (and acceptance of the
proceeds of such Funded Purchase, issuance or reinvestment shall be deemed a
representation and warranty by the Seller that such statements are then true):
(i)    the representations and warranties contained in Exhibit III to the
Agreement are true and correct in all material respects on and as of the date of
such Funded Purchase, issuance or reinvestment as though made on and as of such
date except for representations and warranties which apply as to an earlier date
(in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date);
(ii)    no event has occurred and is continuing, or would result from such
Funded Purchase, issuance or reinvestment, that constitutes a Termination Event
or an Unmatured Termination Event;


729565239 15494375    II-2

--------------------------------------------------------------------------------

Exhibit 10.7


(iii)    the sum of the Aggregate Capital plus the LC Participation Amount,
after giving effect to any such Funded Purchase, issuance or reinvestment, as
the case may be, shall not exceed the Purchase Limit, and the Purchased Interest
shall not exceed 100%; and
(iv)    the Facility Termination Date has not occurred.
(1)    


729565239 15494375    II-3

--------------------------------------------------------------------------------


Exhibit 10.7


EXHIBIT III
REPRESENTATIONS AND WARRANTIES
1.    Representations and Warranties of the Seller. The Seller represents and
warrants to the Administrator, each Purchaser Agent and each Purchaser as of the
Closing Date that:
(a)    Existence and Power. The Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of Delaware, and
has all organizational power and all governmental licenses, authorizations,
consents and approvals required to carry on its business in each jurisdiction in
which its business is conducted except if failure to have such licenses,
authorizations, consents or approvals could not reasonably be expected to have a
Material Adverse Effect.
(b)    Company and Governmental Authorization, Contravention. The execution,
delivery and performance by the Seller of this Agreement and each other
Transaction Document to which it is a party (i) are within the Seller’s
organizational powers, have been duly authorized by all necessary organizational
action, require no action by or in respect of, or filing with (other than the
filing of UCC financing statements and continuation statements), any
governmental body, agency or official, (ii) except as would not reasonably be
expected to have a Material Adverse Effect, do not contravene, or constitute a
default under, any provision of Applicable Law or of the operating agreement of
the Seller or of any agreement, judgment, injunction, order, decree or other
instrument binding upon the Seller and (iii) do not result in the creation or
imposition of any lien (other than liens in favor of the Administrator) on
assets of the Seller.
(c)    Binding Effect of Agreement. This Agreement and each other Transaction
Document to which it is a party constitutes the legal, valid and binding
obligation of the Seller enforceable against the Seller in accordance with its
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether enforceability is considered in a proceeding in equity or at law.
(d)    Accuracy of Information. All information heretofore furnished in writing
by the Seller to the Administrator, any Purchaser Agent or any Purchaser
pursuant to or in connection with this Agreement or any other Transaction
Document is, and all such information hereafter furnished by the Seller to the
Administrator, any Purchaser Agent or any Purchaser in writing pursuant to this
Agreement or any Transaction Document will be, taken as a whole, true and
accurate in all material respects on the date such information is stated or
certified; provided that with respect to projected financial information and
information of a general economic or industry specific nature, the Seller
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time made.
(e)    Actions, Suits. Except as set forth in Schedule III, there are no
actions, suits or proceedings pending or, to the best of the Seller’s knowledge,
threatened against or affecting the Seller or its properties, in or before any
court, arbitrator or other body, which could reasonably be expected to have a
Material Adverse Effect upon the ability of the Seller to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party.


729565239 15494375    III-1

--------------------------------------------------------------------------------

Exhibit 10.7


(f)    Accuracy of Exhibits; Lock-Box Arrangements. The names and addresses of
all the Lock-Box Banks together with the account numbers of the Lock-Box
Accounts at such Lock-Box Banks, are specified in Schedule II to this Agreement
(or at such other Lock-Box Banks and/or with such other Lock-Box Accounts as
have been notified to the Administrator), and all Lock-Box Accounts are subject
to Lock-Box Agreements. All information on each Exhibit, Schedule or Annex to
this Agreement or the other Transaction Documents (as updated by the Seller from
time to time) is true and complete in all material respects. The Seller has
delivered a copy of all Lock-Box Agreements to the Administrator. The Seller has
not granted any interest in any Lock-Box Account (or any related lock-box or
post office box) to any Person other than the Administrator and, upon delivery
to a Lock-Box Bank of the related Lock-Box Agreement, the Administrator will
have exclusive ownership and control of the Lock-Box Account at such Lock-Box
Bank.
(g)    No Material Adverse Effect. Since the date of formation of Seller as set
forth in its certificate of formation, there has been no Material Adverse Effect
with respect to the Seller.
(h)    Names and Location. The Seller has not used any company names, trade
names or assumed names other than its name set forth on the signature pages of
this Agreement. The Seller is “located” (as such term is defined in the
applicable UCC) in Delaware. The office where the Seller keeps its records
concerning the Receivables is at the address set forth below its signature to
this Agreement.
(i)    Margin Stock. The Seller is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulations T, U and
X, as issued by the Board of Governors of the Federal Reserve System), and no
proceeds of any purchase or reinvestment hereunder will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.
(j)    Eligible Receivables. Each Pool Receivable included as an Eligible
Receivable in the calculation of the Net Receivables Pool Balance is an Eligible
Receivable.
(k)    Credit and Collection Policy. The Seller has complied in all material
respects with the Credit and Collection Policy of each Originator and the
Transferor with regard to each Receivable originated by such Originator or the
Transferor, as applicable.
(l)    Investment Company Act. The Seller is neither (i) required to register as
an “investment company,” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended nor (ii) is
a “covered fund” under Section 13 of the U.S. Bank Holding Company Act of 1956,
as amended, and the applicable rules and regulations thereunder.
(m)    Mortgages Covering As-Extracted Collateral. There are no mortgages that
are effective as financing statements covering as-extracted collateral that
constitutes Pool Assets and that name any Originator (or, if such Originator is
not the “record owner” of the underlying property, any “record owner” with
respect to such as-extracted collateral, as such term is used in the UCC) as
grantor, debtor or words of similar effect filed or recorded in any
jurisdiction.


729565239 15494375    III-2

--------------------------------------------------------------------------------

Exhibit 10.7


(n)    Anti-Money Laundering/International Trade Law Compliance. No Covered
Entity is a Sanctioned Person. No Covered Entity, either in its own right or
through any third party, (a) has any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (b) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (c) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.
2.    Representations and Warranties of the Servicer. The Servicer represents
and warrants to the Administrator, each Purchaser Agent and each Purchaser as of
the Closing Date that:
(a)    Existence and Power. The Servicer is a corporation duly formed, validly
existing and in good standing under the laws of the State of Delaware, and has
all company power and all governmental licenses, authorizations, consents and
approvals required to carry on its business in each jurisdiction in which its
business is conducted, except if failure to have such licenses, authorizations,
consents or approvals would not reasonably be expected to have a Material
Adverse Effect.
(b)    Company and Governmental Authorization, Contravention. The execution,
delivery and performance by the Servicer of this Agreement and each other
Transaction Document to which it is a party (i) are within the Servicer’s
organizational powers, have been duly authorized by all necessary organizational
action, require no action by or in respect of, or filing with, any governmental
body, agency or official, (ii) except as would not reasonably be expected to
have a Material Adverse Effect, do not contravene, or constitute a default
under, any provision of Applicable Law or of the certificate of incorporation or
bylaws of the Servicer or of any judgment, injunction, order or decree or
agreement or other instrument binding upon the Servicer and (iii) do not result
in the creation or imposition of any lien on assets of the Servicer (other than
in favor of the Administrator under the Transaction Documents) or any of its
Subsidiaries.
(c)    Binding Effect of Agreement. This Agreement and each other Transaction
Document to which it is a party constitutes the legal, valid and binding
obligation of the Servicer enforceable against the Servicer in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether enforceability is considered in a proceeding in equity or at law.
(d)    Accuracy of Information. All information heretofore furnished in writing
by the Servicer to the Administrator, any Purchaser Agent or any Purchaser
pursuant to or in connection with this Agreement or any other Transaction
Document is, and all such information hereafter furnished by the Servicer to the
Administrator, any Purchaser Agent or any Purchaser in writing pursuant to this
Agreement or any other Transaction Document will be, taken as a whole, true and
accurate in all material respects on the date such information is stated or
certified; provided that with respect to projected financial information and
information of a general economic or industry specific nature, the Servicer
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time made.


729565239 15494375    III-3

--------------------------------------------------------------------------------

Exhibit 10.7


(e)    Actions, Suits. Except as set forth in Schedule III, there are no
actions, suits or proceedings pending or, to the best of the Servicer’s
knowledge, threatened against or affecting the Servicer or ACI or any of its
Subsidiaries or their respective properties, in or before any court, arbitrator
or other body, which could reasonably be expected to have a Material Adverse
Effect upon the ability of the Servicer (or such Affiliate) to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party.
(f)    No Material Adverse Effect. Since the Closing Date, there has been no
Material Adverse Effect on the Servicer.
(g)    Credit and Collection Policy. The Servicer has complied in all material
respects with the Credit and Collection Policy of each Originator and the
Transferor with regard to each Receivable originated by such Originator or the
Transferor, as applicable.
(h)    Investment Company Act. The Servicer is not an “investment company,” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.
(i)    Lock-Box Accounts. On or prior to the Closing Date, the Servicer has
transferred and assigned all of its right, title and interest in and to, and
remedies, powers and privileges under, the Lock-Box Accounts to the Seller.
(j)    Anti-Money Laundering/International Trade Law Compliance. No Covered
Entity is a Sanctioned Person. No Covered Entity, either in its own right or
through any third party, (a) has any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (b) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (c) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.
(k)    Effectiveness of Orders. The Confirmation Order is in full force and
effect and has not been vacated or reversed, is not subject to a stay, and has
not been modified or amended (other than any amendment or modification approved
in writing by the Administrator and the Majority Purchaser Agents in their sole
discretion).
3.    Representations, Warranties and Agreements Relating to the Security
Interest. The Seller hereby makes the following representations, warranties and
agreements with respect to the Receivables and Related Security:
(a)    The Receivables.
(i)    Creation. This Agreement creates a valid and continuing security interest
(as defined in the applicable UCC) in the Receivables included in the
Receivables Pool in favor of the Administrator (for the benefit of the Secured
Parties), which security interest is prior to all other Adverse Claims, and is
enforceable as such as against creditors of and purchasers from the Seller.


729565239 15494375    III-4

--------------------------------------------------------------------------------

Exhibit 10.7


(ii)    Nature of Receivables. The Receivables included in the Receivables Pool
constitute either “accounts” (including, without limitation, “accounts”
constituting “as-extracted collateral”), “general intangibles” or “tangible
chattel paper” within the meaning of the applicable UCC.
(iii)    Ownership of Receivables. The Seller owns and has good and marketable
title to the Receivables included in the Receivables Pool and Related Security
free and clear of any Adverse Claim.
(iv)    Perfection and Related Security. The Seller has caused (and shall have
caused each Originator and the Transferor to cause) the filing of all
appropriate financing statements in the proper filing office in the appropriate
jurisdictions under Applicable Law in order to perfect the sale of the
Receivables and Related Security from such Originator to the Transferor pursuant
to the Purchase and Sale Agreement and in order to perfect the sale from the
Transferor to the Seller pursuant to the Sale and Contribution Agreement, and
the sale and security interest therein from the Seller to the Administrator
under this Agreement, to the extent that such collateral constitutes “accounts”
(including, without limitation, “accounts” constituting “as-extracted
collateral”), “general intangibles,” or “tangible chattel paper.”
(v)    Tangible Chattel Paper. With respect to any Receivables included in the
Receivables Pool that constitute “tangible chattel paper”, if any, the Seller
(or the Servicer on its behalf) has in its possession the original copies of
such tangible chattel paper that constitute or evidence such Receivables. The
Receivables to the extent they are evidenced by “tangible chattel paper” do not
have any marks or notations indicating that they have been pledged, assigned or
otherwise conveyed to any Person other than the Seller or the Administrator.
(b)    The Lock-Box Accounts.
(i)    Nature of Accounts. Each Lock-Box Account constitutes a “deposit account”
within the meaning of the applicable UCC.
(ii)    Ownership. The Seller owns and has good and marketable title to the
Lock-Box Accounts free and clear of any Adverse Claim.
(iii)    Perfection. The Seller has delivered to the Administrator a fully
executed Lock-Box Agreement relating to each Lock-Box Account, pursuant to which
each applicable Lock-Box Bank, respectively, has agreed, following the
occurrence and continuation of a Termination Event or Unmatured Termination
Event or during a Minimum Liquidity Period, to comply with all instructions
originated by the Administrator (on behalf of the Secured Parties) directing the
disposition of funds in such Lock-Box Account without further consent by the
Seller or the Servicer.
(c)    Priority.


729565239 15494375    III-5

--------------------------------------------------------------------------------

Exhibit 10.7


(i)    Other than the transfer of the Receivables to the Transferor, the Seller
and the Administrator under the Purchase and Sale Agreement, the Sale and
Contribution Agreement and this Agreement, respectively, and/or the security
interest granted to the Transferor, the Seller and the Administrator pursuant to
the Purchase and Sale Agreement, the Sale and Contribution Agreement and this
Agreement, respectively, neither the Transferor, the Seller nor any Originator
has pledged, assigned, sold, granted a security interest in, or otherwise
conveyed any of the Receivables transferred or purported to be transferred under
the Transaction Documents, the Lock-Box Accounts or any subaccount thereof,
except for any such pledge, grant or other conveyance which has been or will be
released or terminated. Neither the Seller, the Transferor nor any Originator
has authorized the filing of, or is aware of any financing statements against
any of the Seller, the Transferor or such Originator that include a description
of Receivables transferred or purported to be transferred under the Transaction
Documents, the Lock-Box Accounts or any subaccount thereof, other than any
financing statement (i) relating to the sale thereof by such Originator to the
Transferor under the Purchase and Sale Agreement or relating to the sale thereof
by the Transferor to the Seller under the Sale and Contribution Agreement or
(ii) relating to the security interest granted to the Administrator under this
Agreement.
(ii)    The Seller is not aware of any judgment, ERISA or tax lien filings
against either the Seller, the Servicer, the Transferor, any Originator, ACI, or
any of their ERISA Affiliates other than such judgment, ERISA or tax lien filing
that (x)(A) has not been outstanding for greater than 30 days from the earlier
of such Person’s knowledge or notice thereof, (B) is less than $250,000 and (C)
does not otherwise give rise to a Termination Event under clause (l) of Exhibit
V hereto or (y) as to which no enforcement collection, execution, levy or
foreclosure proceeding shall have been commenced or threatened and that solely
secures the payment of taxes, if and to the extent the taxes are either (A) not
yet due and payable or (B) being contested in good faith and as to which
adequate reserves have been provided in accordance with generally accepted
accounting principles, but, in any case, only to the extent such lien securing
payment of such taxes constitutes an inchoate tax lien.
(iii)    The Lock-Box Accounts are not in the name of any person other than the
Seller or the Administrator. Neither the Seller nor the Servicer has consented
to any bank maintaining such account to comply with instructions of any person
other than the Administrator.
(d)    Survival of Supplemental Representations. Notwithstanding any other
provision of this Agreement or any other Transaction Document, the
representations contained in this Section shall be continuing, and remain in
full force and effect until the Final Payout Date.
(e)    No Waiver. To the extent required pursuant to the securitization program
of any Conduit Purchaser, the parties to this Agreement: (i) shall not, without
obtaining a confirmation of the then-current rating of the Notes, waive any of
the representations set forth in this Section; (ii)


729565239 15494375    III-6

--------------------------------------------------------------------------------

Exhibit 10.7


shall provide the Ratings Agencies with prompt written notice of any breach of
any representations set forth in this Section, and shall not, without obtaining
a confirmation of the then-current rating of the Notes (as determined after any
adjustment or withdrawal of the ratings following notice of such breach) waive a
breach of any of the representations set forth in this Section.
(f)    Servicer to Maintain Perfection and Priority. In order to evidence the
interests of the Administrator under this Agreement, the Servicer shall, from
time to time take such action, or execute and deliver such instruments as may be
necessary (including, without limitation, such actions as are reasonably
requested by the Administrator) to maintain and perfect, as a first-priority
interest, the Administrator’s security interest in the Receivables, Related
Security and Collections. The Servicer shall, from time to time and within the
time limits established by law, prepare and present to the Administrator for the
Administrator’s authorization and approval, all financing statements,
amendments, continuations or initial financing statements in lieu of a
continuation statement, or other filings necessary to continue, maintain and
perfect the Administrator’s security interest as a first-priority interest. The
Administrator’s approval of such filings shall authorize the Servicer to file
such financing statements under the UCC without the signature of the Seller, any
Originator, the Transferor or the Administrator where allowed by Applicable Law.
Notwithstanding anything else in the Transaction Documents to the contrary, the
Servicer shall not have any authority prior to the Final Payout Date to file a
termination, partial termination, release, partial release, or any amendment
that deletes the name of a debtor or excludes collateral of any such financing
statements filed in connection with the Transaction Documents, without the prior
written consent of the Administrator.
(g)    Mining Operations and Mineheads. The Servicer shall (and shall cause each
applicable Originator to) promptly, and in any event within 30 days of any
change, deletion or addition to the location of any Originator’s mining
operations or mineheads set forth on Schedule V to the Purchase and Sale
Agreement, (i) notify the Administrator and each Purchaser Agent of such change,
deletion or addition, (ii) cause the filing or recording of such financing
statements and amendments and/or releases to financing statements, mortgages or
other instruments, if any, necessary to preserve and maintain the perfection and
priority of the security interest of the Transferor, Seller and Administrator
(on behalf of the Secured Parties) in the Pool Assets pursuant to this
Agreement, in each case in form and substance reasonably satisfactory to the
Administrator and (iii) deliver to the Administrator and each Purchaser Agent an
updated Schedule V to the Purchase and Sale Agreement reflecting such change,
deletion or addition; it being understood that no Receivable the related
location of mining operations and/or mineheads of which is not as set forth on
Schedule V to the Purchase and Sale Agreement as of the Closing Date shall be an
Eligible Receivable until such time as each condition under this clause (g)
shall have been satisfied (and upon such satisfaction, the Purchase and Sale
Agreement shall be deemed amended to reflect such updated Schedule V to the
Purchase and Sale Agreement).
(h)    Additional Mortgages Under Credit Agreement. The Servicer shall (and
shall cause each applicable Originator to) (x) provide written notice promptly,
and in any event within 30 days, to the Seller, the Administrator and each
Purchaser Agent of each new Mortgage or amendment or modification of an existing
Mortgage under any Credit Agreement covering as-extracted collateral and (y)
file or record all amendments and/or releases to such new, amended or modified
Mortgages


729565239 15494375    III-7

--------------------------------------------------------------------------------

Exhibit 10.7


necessary to release and remove of record any such security interest, lien or
other interest of the related grantee or beneficiary in the Receivables,
Contracts and Related Security, in each case in form and substance satisfactory
to the Administrator.
4.    Ordinary Course of Business. Seller represents and warrants that each
remittance of Collections by or on behalf of the Seller to the Purchasers under
this Agreement will have been (i) in payment of a debt incurred by the Seller in
the ordinary course of business or financial affairs of the Seller and (ii) made
in the ordinary course of business or financial affairs of the Seller.
5.    Reaffirmation of Representations and Warranties. On the date of each
purchase and/or reinvestment and issuance of a Letter of Credit hereunder, and
on the date each Information Package or Interim Report is delivered to the
Administrator, any Purchaser Agent or any Purchaser hereunder, the Seller and
the Servicer, by accepting the proceeds of such purchase reinvestment or Letter
of Credit, as applicable and/or the provision of such Information Package or
Interim Report, shall each be deemed to have certified that (i) all
representations and warranties of the Seller and the Servicer, as applicable,
described in this Exhibit III, as from time to time amended in accordance with
the terms hereof, are correct in all material respects on and as of such day as
though made on and as of such day, except for representations and warranties
which apply as to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such date),
and (ii) no event has occurred and is continuing, or would result from any such
purchase, reinvestment or issuance, which constitutes a Termination Event or an
Unmatured Termination Event.






729565239 15494375    III-8

--------------------------------------------------------------------------------


Exhibit 10.7


EXHIBIT IV
COVENANTS
1.    Covenants of the Seller. At all times from the date hereof until the Final
Payout Date:
(a)    Financial Reporting. The Seller will maintain a system of accounting
established and administered in accordance with generally accepted accounting
principles as in effect in the appropriate jurisdiction, and the Seller (or the
Servicer on its behalf) shall furnish to the Administrator and each Purchaser
Agent:
(i)    Annual Reporting. Promptly upon completion and in no event later than 90
days after the close of each fiscal year of the Seller, annual unaudited
financial statements of the Seller certified by a designated financial or other
officer of the Seller.
(ii)    Reports. (A) As soon as available and in any event not later than two
Business Days prior to the Monthly Settlement Date, an Information Package as of
the most recently completed calendar month, (B) if requested by the
Administrator or any Purchaser at any time following the occurrence and during
the continuance of a Termination Event or Unmatured Termination Event or during
a Minimum Liquidity Period, a report substantially in the form of Annex H-1
(each, a “Weekly Report”) no later than the second Business Day of each calendar
week as of the most recently completed calendar week, which shall include, among
other things, the Liquidity as of the last day of such calendar week, and (C) if
requested by the Administrator or any Purchaser at any time following the
occurrence and during the continuance of a Termination Event or Unmatured
Termination Event or during a Minimum Liquidity Period, a report substantially
in the form of Annex H-2 (each, a “Daily Report”) on each Business Day as of the
date that is one Business Day prior to such date.
(iii)    Cash Flow Forecasts. During each Minimum Liquidity Period, from time to
time a report substantially in the form of Annex J (a “Cash Flow Forecast”)
promptly (but in any event no later than 10 Business Days) following the request
therefore from the Administrator or any Purchaser.
(iv)    Other Information. Such other information (including non-financial
information) as the Administrator or any Purchaser Agent may from time to time
reasonably request.
(b)    Notices. The Seller will notify the Administrator and each Purchaser
Agent in writing of any of the following events promptly upon (but in no event
later than three Business Days after) a financial or other officer learning of
the occurrence thereof, with such notice describing the same, and if applicable,
the steps being taken by the Person(s) affected with respect thereto:


729565239 15494375    IV-1

--------------------------------------------------------------------------------

Exhibit 10.7


(i)    Notice of Termination Events or Unmatured Termination Events. A statement
of the chief financial officer or chief accounting officer of the Seller setting
forth details of any Termination Event or Unmatured Termination Event and the
action which the Seller proposes to take with respect thereto.
(ii)    Representations and Warranties. The failure of any representation or
warranty to be true and correct (when made or at any time thereafter) with
respect to the Receivables included in the Receivables Pool.
(iii)    Litigation. The institution of any litigation, arbitration proceeding
or governmental proceeding which may have a Material Adverse Effect on the
Seller.
(iv)    Adverse Claim. (A) Any Person shall obtain an Adverse Claim upon the
Pool Receivables or Collections with respect thereto, (B) any Person other than
the Seller, the Servicer or the Administrator shall obtain any rights or direct
any action with respect to any Lock-Box Account (or related lock-box or post
office box) or (C) any Obligor shall receive any change in payment instructions
with respect to Pool Receivable(s) from a Person other than the Servicer or the
Administrator.
(v)    ERISA and Other Claims. Promptly after the filing or receiving thereof,
copies of all reports and notices that the Seller or any ERISA Affiliate files
under ERISA with the Internal Revenue Service, the Pension Benefit Guaranty
Corporation or the U.S. Department of Labor or that the Seller or any ERISA
Affiliate receives from any of the foregoing or from any multiemployer plan
(within the meaning of Section 4001(a)(3) of ERISA) to which the Seller or any
of its ERISA Affiliates is or was, within the preceding five years, a
contributing employer, in each case in respect of the assessment of withdrawal
liability or an event or condition that could, in the aggregate, result in the
imposition of liability on the Seller and/or any such ERISA Affiliate.
(vi)    Name Changes. At least ten days before any change in the Seller’s name,
jurisdiction of organization or any other change requiring the amendment of UCC
financing statements, a notice setting forth such changes and the effective date
thereof.
(vii)    Material Adverse Change. Promptly after the occurrence thereof, notice
of a material adverse change in the business, operations, property or financial
or other condition of the Seller, the Servicer, the Transferor or any
Originator.
(c)    Conduct of Business. The Seller will carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted and will do all things necessary to remain duly
organized, validly existing and in good standing as a domestic organization in
its jurisdiction of organization and maintain all requisite authority to conduct
its business in each jurisdiction in which its business is conducted.


729565239 15494375    IV-2

--------------------------------------------------------------------------------

Exhibit 10.7


(d)    Compliance with Laws. The Seller will comply with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject, except where failure to do so would not reasonably be
expected to have a Material Adverse Effect.
(e)    Furnishing of Information and Inspection of Receivables. The Seller will
furnish to the Administrator and each Purchaser Agent from time to time such
information with respect to the Pool Receivables as the Administrator or any
Purchaser Agent may reasonably request. The Seller will, at the Seller’s
expense, during regular business hours with prior written notice (i) permit the
Administrator and/or any Purchaser Agent, or their respective agents or
representatives, (A) to examine and make copies of and abstracts from all books
and records relating to the Pool Receivables or other Pool Assets and (B) to
visit the offices and properties of the Seller for the purpose of examining such
books and records, and to discuss matters relating to the Pool Receivables,
other Pool Assets or the Seller’s performance hereunder or under the other
Transaction Documents to which it is a party with any of the officers,
directors, employees or independent public accountants of the Seller (provided
that representatives of the Seller are present during such discussions) having
knowledge of such matters and (ii) without limiting the provisions of clause (i)
above, during regular business hours, at the Seller’s expense, upon prior
written notice from the Administrator and/or such Purchaser Agent, permit
certified public accountants or other auditors acceptable to the Administrator
to conduct a review of its books and records with respect to such Receivables;
provided, that unless a Termination Event has occurred and is continuing, the
Seller shall be required to reimburse the Administrator and Purchaser Agents for
only one (1) such audit per year.
(f)    Payments on Receivables, Accounts. The Seller will, and will cause each
Originator and the Transferor to, at all times instruct all Obligors to deliver
payments on the Pool Receivables to a Lock-Box Account. If any such payments or
other Collections are received by the Seller, an Originator or the Transferor,
it shall hold such payments in trust for the benefit of the Administrator and
the Purchasers and promptly (but in any event within two Business Days after
receipt) remit such funds into a Lock-Box Account. The Seller will cause each
Lock-Box Bank to comply with the terms of each applicable Lock-Box Agreement.
The Seller will, unless otherwise agreed in writing by the Administrator,
instruct each Originator, in its capacity as the beneficiary (or prospective
beneficiary) of an Eligible Supporting Letter of Credit, to instruct the related
Eligible Supporting Letter of Credit Provider to make payments in respect of
Eligible Supporting Letters of Credit issued (or confirmed by) such Eligible
Supporting Letter of Credit Provider directly to a Lock-Box Account if the
Servicer fails to do so and, if an Eligible Supporting Letter of Credit Provider
fails to so deliver payments to a Lock-Box Account, the Seller will, unless
otherwise agreed in writing by the Administrator, use all reasonable efforts to
cause the applicable Originator to cause such Eligible Supporting Letter of
Credit Provider to deliver subsequent payments (if any) in respect of Eligible
Supporting Letters of Credit issued (or confirmed by) such Eligible Supporting
Letter of Credit Provider directly to a Lock-Box Account if the Servicer fails
to do so. The Seller will not permit the funds other than Collections on Pool
Receivables and other Pool Assets to be deposited into any Lock-Box Account. If
such funds are nevertheless deposited into any Lock-Box Account, the Seller will
within two Business Days identify such funds for segregation. The Seller will
not, and will not permit the Servicer, any Originator or the Transferor or other
Person to, commingle Collections or other funds to which the Administrator, any
Purchaser Agent or any Purchaser is entitled with any other funds. The Seller
shall only add, and shall only permit an Originator or the


729565239 15494375    IV-3

--------------------------------------------------------------------------------

Exhibit 10.7


Transferor to add, a Lock-Box Bank (or the related lock-box or post office box),
or Lock-Box Account to those listed on Schedule II to this Agreement, if the
Administrator has received notice of such addition, a copy of any new Lock-Box
Agreement and an executed and acknowledged copy of a Lock-Box Agreement (or an
amendment thereto) in form and substance reasonably acceptable to the
Administrator from the applicable Lock-Box Bank. The Seller shall only terminate
a Lock-Box Bank or close a Lock-Box Account (or the related lock-box or post
office box), with the prior written consent of the Administrator.
(g)    Sales, Liens, etc. Except as otherwise provided herein, the Seller will
not sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Pool Receivable
or other Pool Asset, or assign any right to receive income in respect thereof.
(h)    Extension or Amendment of Pool Receivables. Except as otherwise permitted
in Section 4.2 of this Agreement, the Seller will not, and will not permit the
Servicer to, alter the delinquency status or adjust the Outstanding Balance or
otherwise modify the terms of any Pool Receivable in any material respect, or
amend, modify or waive, in any material respect, any term or condition of any
related Contract (which term or condition relates to payments under, or the
enforcement of, such Contract). The Seller shall at its expense, timely and
fully perform and comply with all provisions, covenants and other promises
required to be observed by it under the Contracts related to the Pool
Receivables, and timely and fully comply with the Credit and Collection Policy
with regard to each Receivable and the related Contract (which term or condition
relates to payments under, or the enforcement of, such Contract).
(i)    Change in Business. The Seller will not (i) make any change in the
character of its business or (ii) make any change in any Credit and Collection
Policy that could reasonably be expected to have a Material Adverse Effect, in
the case of either clause (i) or (ii) above, without the prior written consent
of the Administrator and the Majority Purchaser Agents. The Seller shall not
make any other written change in any Credit and Collection Policy without giving
prior written notice thereof to the Administrator and each Purchaser Agent.
(j)    Fundamental Changes. The Seller shall not, without the prior written
consent of the Administrator and the Majority Purchaser Agents, permit itself
(i) to merge or consolidate with or into, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to, any Person or (ii) to be owned by any Person other than ACI and thereby
cause ACI’s percentage of ownership or control of the Seller to be reduced. The
Seller shall provide the Administrator and each Purchaser with at least 10 days’
prior written notice before making any change in the Seller’s name, location or
making any other change in the Seller’s identity or corporate structure that
could impair or otherwise render any UCC financing statement filed in connection
with this Agreement or any other Transaction Document “seriously misleading” as
such term (or similar term) is used in the applicable UCC; each notice to the
Administrator and the Purchaser Agents pursuant to this sentence shall set forth
the applicable change and the proposed effective date thereof. The Seller will
also maintain and implement (or cause the Servicer to maintain and implement)
administrative and operating procedures (including an ability to recreate
records evidencing Pool Receivables and


729565239 15494375    IV-4

--------------------------------------------------------------------------------

Exhibit 10.7


related Contracts in the event of the destruction of the originals thereof), and
keep and maintain (or cause the Servicer to keep and maintain) all documents,
books, records, computer tapes and disks and other information reasonably
necessary or advisable for the collection of all Pool Receivables (including
records adequate to permit the daily identification of each Pool Receivable and
all Collections of and adjustments to each existing Pool Receivable).
(k)    Change in Payment Instructions to Obligors. The Seller shall not (and
shall not cause the Servicer or any Sub-Servicer to) add to, replace or
terminate any of the Lock-Box Accounts (or any related lock-box or post office
box) listed in Schedule II hereto or make any change in its (or their)
instructions to the Obligors regarding payments to be made to the Lock-Box
Accounts (or any related lock-box or post office box), unless the Administrator
shall have received (x) prior written notice of such addition, termination or
change and (y) a signed and acknowledged Lock-Box Agreement (or amendment
thereto) with respect to such new Lock-Box Accounts (or any related lock-box or
post office box).
(l)    Ownership Interest, Etc. The Seller shall (and shall cause the Servicer
to), at its expense, take all action necessary or reasonably desirable to
establish and maintain a valid and enforceable undivided percentage ownership or
security interest, to the extent of the Purchased Interest, in the Pool
Receivables, the Related Security and Collections with respect thereto, and a
first priority perfected security interest in the Pool Assets, in each case free
and clear of any Adverse Claim, in favor of the Administrator (on behalf of the
Secured Parties), including taking such action to perfect, protect or more fully
evidence the interest of the Administrator (on behalf of the Secured Parties) as
the Administrator or any Purchaser may reasonably request.
(m)    Certain Agreements. Without the prior written consent of the
Administrator and the Majority Purchaser Agents, the Seller will not (and will
not permit the Originators or the Transferor to) amend, modify, waive, revoke or
terminate any Transaction Document to which it is a party or any provision of
the Seller’s organizational documents which requires the consent of the
“Independent Director” (as defined in the Seller’s LLC Agreement).
(n)    Restricted Payments. (23) Except pursuant to clause (ii) below, the
Seller will not: (A) purchase or redeem any shares of its capital stock,
(B) declare or pay any dividend or set aside any funds for any such purpose,
(C) prepay, purchase or redeem any Debt, (D) lend or advance any funds or
(E) repay any loans or advances to, for or from any of its Affiliates (the
amounts described in clauses (A) through (E) being referred to as “Restricted
Payments”).
(i)    Subject to the limitations set forth in clause (iii) below, the Seller
may make Restricted Payments so long as such Restricted Payments are made only
in one or more of the following ways: (A) the Seller may make cash payments
(including prepayments) on the Company Notes in accordance with their respective
terms, and (B) if no amounts are then outstanding under any Company Note, the
Seller may declare and pay dividends.
(ii)    The Seller may make Restricted Payments only out of the funds, if any,
it receives pursuant to Sections 1.4(b)(ii) and (iv) and 1.4(d) of this
Agreement. Furthermore, the Seller shall not pay, make or declare: (A) any
dividend if, after


729565239 15494375    IV-5

--------------------------------------------------------------------------------

Exhibit 10.7


giving effect thereto, the Tangible Net Worth of the Seller would be less than
$5,000,000, or (B) any Restricted Payment (including any dividend) if, after
giving effect thereto, any Termination Event or Unmatured Termination Event
shall have occurred and be continuing.
(o)    Other Business. The Seller will not: (i) engage in any business other
than the transactions contemplated by the Transaction Documents, (ii) create,
incur or permit to exist any Debt of any kind (or cause or permit to be issued
for its account any letters of credit or bankers’ acceptances) other than
pursuant to this Agreement or the Company Notes, or (iii) form any Subsidiary or
make any investments in any other Person.
(p)    Use of Seller’s Share of Collections. The Seller shall apply the Seller’s
Share of Collections to make payments in the following order of priority: (i)
the payment of its expenses (including all obligations payable to the
Purchasers, Purchaser Agents and the Administrator under this Agreement and
under the Fee Letters), (ii) the payment of accrued and unpaid interest on the
Company Notes and (iii) other legal and valid organizational purposes.
(q)    Further Assurances; Change in Name or Jurisdiction of Origination, etc.
(i) The Seller hereby authorizes and hereby agrees from time to time, at its own
expense, promptly to execute (if necessary) and deliver all further instruments
and documents, and to take all further actions, that may be necessary or
desirable, or that the Administrator may reasonably request, to perfect, protect
or more fully evidence the purchases or issuances made under this Agreement
and/or security interest granted pursuant to this Agreement or any other
Transaction Document, or to enable the Administrator (on behalf of the Secured
Parties) to exercise and enforce the Purchasers’ rights and remedies under this
Agreement and any other Transaction Document. Without limiting the foregoing,
the Seller hereby authorizes, and will, upon the request of the Administrator,
at the Seller’s own expense, execute (if necessary) and file such financing or
continuation statements (including fixture filings and as extracted collateral
filings), or amendments thereto, and such other instruments and documents, that
may be necessary or desirable, or that the Administrator may reasonably request,
to perfect, protect or evidence any of the foregoing.
(i)    The Seller authorizes the Administrator to file financing or continuation
statements, and amendments thereto and assignments thereof, relating to the
Receivables and the Related Security, the related Contracts and the Collections
with respect thereto and the other collateral subject to a lien under any
Transaction Document without the signature of the Seller. A photocopy or other
reproduction of this Agreement shall be sufficient as a financing statement
where permitted by law.
(ii)    The Seller shall at all times be organized under the laws of the State
of Delaware and shall not take any action to change its jurisdiction of
organization.
(iii)    The Seller will not change its name, location, identity or corporate
structure unless (x) the Administrator and each Purchaser Agent shall have
received at least thirty (30) days’ advance written notice of such change, (y)
the Seller, at its own expense, shall have taken all action necessary or
appropriate to perfect or


729565239 15494375    IV-6

--------------------------------------------------------------------------------

Exhibit 10.7


maintain the perfection of the lien under this Agreement (including, without
limitation, the filing of all financing statements and the taking of such other
action as the Administrator may request in connection with such change or
relocation), and (z) if requested by the Administrator or any Purchaser, the
Seller shall cause to be delivered to the Administrator or any Purchaser Agent,
an opinion, in form and substance reasonably satisfactory to the Administrator
and such Purchaser Agent as to such UCC perfection and priority matters as such
Person may request at such time.
(r)    Tangible Net Worth. The Seller will not permit its Tangible Net Worth, at
any time, to be less than $5,000,000.
(s)    Anti-Money Laundering/International Trade Law Compliance. No Covered
Entity will become a Sanctioned Person. No Covered Entity, either in its own
right or through any third party, will (a) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (b) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(c) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (d) use the proceeds of any Purchase to fund any operations in, finance any
investments or activities in, or, make any payments to, a Sanctioned Country or
Sanctioned Person in violation of any Anti-Terrorism Law. The funds used to
repay Seller’s obligations under this Agreement and each of the other
Transaction Documents will not be derived from any unlawful activity. Each
Covered Entity shall comply with all Anti-Terrorism Laws. Seller shall promptly
notify the Administrator in writing upon the occurrence of a Reportable
Compliance Event.
(t)    Seller’s Tax Status. The Seller will remain a wholly-owned subsidiary of
a United States person (within the meaning of Section 7701(a)(30) of the
Internal Revenue Code) and not be subject to withholding under Section 1446 of
the Internal Revenue Code. No action will be taken that would cause the Seller
to (i) be treated other than as a “disregarded entity” within the meaning of
U.S. Treasury Regulation § 301.7701-3 for U.S. federal income tax purposes or
(ii) become an association taxable as a corporation or a publicly traded
partnership taxable as a corporation for U.S. federal income tax purposes.
(u)    Other Additional Information. The Seller will provide to the
Administrator and each Purchaser Agent such information and documentation as may
reasonably be requested by the Administrator and each Purchaser Agent from time
to time for purposes of compliance by the Administrator and each Purchaser Agent
with applicable laws (including without limitation the USA Patriot Act and other
“know your customer” and anti-money laundering rules and regulations), and any
policy or procedure implemented by the Administrator and each Purchaser Agent to
comply therewith.
2.    Covenants of the Servicer. At all times from the date hereof until the
Final Payout Date:
(a)    Financial Reporting. The Servicer will maintain a system of accounting
established and administered in accordance with generally accepted accounting
principles as in effect in the


729565239 15494375    IV-7

--------------------------------------------------------------------------------

Exhibit 10.7


appropriate jurisdiction, and the Servicer shall furnish to the Administrator
and each Purchaser Agent:
(i)    Compliance Certificates. (a) A compliance certificate promptly upon
completion of the annual report of the Performance Guarantor and in no event
later than 90 days after the close of the Performance Guarantor’s fiscal year,
in form and substance substantially similar to Annex D signed by its chief
accounting officer or treasurer solely in their capacities as officers of the
Servicer stating that no Termination Event or Unmatured Termination Event
exists, or if any Termination Event or Unmatured Termination Event exists,
stating the nature and status thereof, and (b) within 45 days after the close of
each fiscal quarter of the Servicer, a compliance certificate in form and
substance substantially similar to Annex D.
(ii)    Reports. (A) As soon as available and in any event not later than two
Business Days prior to the Monthly Settlement Date, an Information Package as of
the most recently completed calendar month, (B) if requested by the
Administrator or any Purchaser at any time following the occurrence and during
the continuance of a Termination Event or Unmatured Termination Event or during
a Minimum Liquidity Period, a Weekly Report no later than the second Business
Day of each calendar week as of the most recently completed calendar week, which
shall include, among other things, the Liquidity as of the last day of such
calendar week, and (C) if requested by the Administrator or any Purchaser at any
time following the occurrence and during the continuance of a Termination Event
or Unmatured Termination Event or during a Minimum Liquidity Period, a Daily
Report on each Business Day as of the date that is one Business Day prior to
such date.
(iii)    Cash Flow Forecasts. During each Minimum Liquidity Period, a Cash Flow
Forecast from time to time promptly (but in any event no later than 5 Business
Days) following the request therefore from the Administrator or any Purchaser.
(iv)    Other Information. Such other information (including non-financial
information) as the Administrator or any Purchaser Agent may from time to time
reasonably request.
(v)    Annual Reporting. Promptly upon completion and in no event later than 90
days after the close of each fiscal year of ACI, the annual audited financial
statements of ACI and its consolidated Subsidiaries certified by independent
certified public accountants of nationally recognized standing (which shall be
free of qualifications (other than any consistency qualification that may result
from a change in the method used to prepare the financial statements as to which
such accountants concur)), prepared in accordance with GAAP (after giving effect
to Fresh Start Reporting, as applicable), including consolidated balance sheets
as of the end of such period, consolidated statements of income, related profit
and loss and reconciliation of surplus statements, and a statement of changes in
financial position.


729565239 15494375    IV-8

--------------------------------------------------------------------------------

Exhibit 10.7


(b)    Notices. The Servicer will notify the Administrator and each Purchaser
Agent in writing of any of the following events promptly upon (but in no event
later than three Business Days after) a financial or other officer learning of
the occurrence thereof, with such notice describing the same, and if applicable,
the steps being taken by the Person(s) affected with respect thereto:
(i)    Notice of Termination Events or Unmatured Termination Events. A statement
of the chief financial officer or chief accounting officer of the Servicer
setting forth details of any Termination Event or Unmatured Termination Event
and the action which the Servicer proposes to take with respect thereto.
(ii)    Representations and Warranties. The failure of any representation or
warranty to be true and correct (when made or at any time thereafter) with
respect to the Receivables included in the Receivables Pool.
(iii)    Litigation. The institution of any litigation, arbitration proceeding
or governmental proceeding which could reasonably be expected to have a Material
Adverse Effect on the Servicer.
(iv)    Adverse Claim. (A) Any Person shall obtain an Adverse Claim upon the
Pool Receivables or Collections with respect thereto, (B) any Person other than
the Seller, the Servicer or the Administrator shall obtain any rights or direct
any action with respect to any Lock-Box Account (or related lock-box or post
office box) or (C) any Obligor shall receive any change in payment instructions
with respect to Pool Receivable(s) from a Person other than the Servicer or the
Administrator.
(v)    ERISA. Promptly after the filing or receiving thereof notice of and, upon
the request of the Administrator, copies of all reports and notices that ACI or
any ERISA Affiliate of ACI files under ERISA with the Internal Revenue Service,
the Pension Benefit Guaranty Corporation or the U.S. Department of Labor or that
such Person or any of its ERISA Affiliates receives from any of the foregoing or
from any multiemployer plan (within the meaning of Section 4001(a)(3) of ERISA)
to which such Person or any ERISA Affiliate of ACI is or was, within the
preceding five years, a contributing employer, in each case in respect of the
assessment of withdrawal liability or an event or condition that could, in the
aggregate, result in the imposition of liability on ACI and/or any such ERISA
Affiliate.
(vi)    Name Changes. At least ten days before any change in ACI’s, any
Originator’s or the Transferor’s name or any other change requiring the
amendment of UCC financing statements, a notice setting forth such changes and
the effective date thereof.
(vii)    Material Adverse Change. A material adverse change in the business,
operations, property or financial or other condition of ACI or any Originator or
the Transferor or any of their respective Subsidiaries.


729565239 15494375    IV-9

--------------------------------------------------------------------------------

Exhibit 10.7


(viii)    Other Debt Default. A default or any event of default under (x) any
Credit Agreement, or (y) any other financing arrangement evidencing $35,000,000
or more of indebtedness pursuant to which ACI, Arch Sales, any Originator, the
Transferor or any of their Subsidiaries is a debtor or an obligor.
(ix)    Permitted Merger. No later than 10 Business Days after the effective
date of any Permitted Merger, a notice setting forth, in reasonable detail, the
terms, conditions and Persons involved therein.
(c)    Conduct of Business. The Servicer will carry on and conduct its business
in substantially the same manner and in substantially the same fields of
enterprise as it is presently conducted and will do all things necessary to
remain duly incorporated, validly existing and in good standing as a domestic
corporation in its jurisdiction of incorporation and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted if the failure to have such authority could reasonably be expected to
have a Material Adverse Effect.
(d)    Compliance with Laws. The Servicer will comply with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject if the failure to comply could reasonably be expected to have
a Material Adverse Effect.
(e)    Furnishing of Information and Inspection of Receivables. The Servicer
will furnish to the Administrator and each Purchaser Agent from time to time
such information with respect to the Pool Receivables as the Administrator or
any Purchaser Agent may reasonably request. The Servicer will, at the Servicer’s
expense, during regular business hours with prior written notice, (i) permit the
Administrator and/or any Purchaser Agent, or their respective agents or
representatives, (A) to examine and make copies of and abstracts from all books
and records relating to the Pool Receivables or other Pool Assets, (B) to visit
the offices and properties of the Servicer for the purpose of examining such
books and records, and (C) to discuss matters relating to the Pool Receivables,
other Pool Assets or the Servicer’s performance hereunder or under the other
Transaction Documents to which it is a party with any of the officers,
directors, employees or independent public accountants of the Servicer (provided
that representatives of the Servicer are present during such discussions) having
knowledge of such matters and (ii) without limiting the provisions of clause (i)
above, during regular business hours, at the Servicer’s expense, upon prior
written notice from the Administrator or such Purchaser Agent, permit certified
public accountants or other auditors acceptable to the Administrator to conduct,
a review of its books and records with respect to such Receivables; provided,
that unless a Termination Event has occurred and is continuing, that the
Servicer shall be required to reimburse the Administrator and the Purchaser
Agents for only one (1) such audit per year.
(f)    Payments on Receivables, Accounts. The Servicer will at all times
instruct all Obligors to deliver payments on the Pool Receivables to a Lock-Box
Account. The Servicer will, at all times, maintain such books and records
necessary to identify Collections received from time to time on Pool Receivables
and to segregate such Collections from other property of the Servicer, the
Transferor and the Originators. If any such payments or other Collections are
received by the Servicer, it shall hold such payments in trust for the benefit
of the Administrator and the Purchasers and promptly (but in any event within
two Business Days after receipt) remit such funds into a


729565239 15494375    IV-10

--------------------------------------------------------------------------------

Exhibit 10.7


Lock-Box Account. The Servicer will cause each Lock-Box Bank to comply with the
terms of each applicable Lock-Box Agreement. The Servicer will (on behalf of the
Seller), unless otherwise agreed in writing by the Administrator, instruct each
Originator, in its capacity as the beneficiary of an Eligible Supporting Letter
of Credit, to instruct each Eligible Supporting Letter of Credit Provider to
make payments in respect of Eligible Supporting Letters of Credit issued (or
confirmed by) such Eligible Supporting Letter of Credit Provider directly to a
Lock-Box Account if the applicable Originator fails to do so and, if an Eligible
Supporting Letter of Credit Provider fails to so deliver payments to a Lock-Box
Account, the Servicer will, unless otherwise agreed in writing by the
Administrator, use all reasonable efforts to cause the applicable Originator to
cause such Eligible Supporting Letter of Credit Provider to deliver subsequent
payments (if any) in respect of Eligible Supporting Letters of Credit issued (or
confirmed by) such Eligible Supporting Letter of Credit Provider directly to a
Lock-Box Account if the applicable Originator fails to do so. The Servicer will
not permit the funds other than Collections on Pool Receivables and other Pool
Assets to be deposited into any Lock-Box Account. If such funds are nevertheless
deposited into any Lock-Box Account, the Servicer will within two Business Days
identify such funds for segregation. The Servicer will not commingle Collections
or other funds to which the Administrator or any other Secured Party is entitled
with any other funds. The Servicer shall only add, a Lock-Box Bank (or the
related lock-box or post office box), or Lock-Box Account to those listed on
Schedule II to this Agreement, if the Administrator has received notice of such
addition, a copy of any new Lock-Box Agreement and an executed and acknowledged
copy of a Lock-Box Agreement (or an amendment thereto) in form and substance
acceptable to the Administrator from any such new Lock-Box Bank. The Servicer
shall only terminate a Lock-Box Bank or close a Lock-Box Account (or the related
lock-box or post office box) with the prior written consent of the
Administrator.
(g)    Extension or Amendment of Pool Receivables. Except as otherwise permitted
in Section 4.2 of this Agreement, the Servicer will not alter the delinquency
status or adjust the Outstanding Balance or otherwise modify the terms of any
Pool Receivable in any material respect, or amend, modify or waive, in any
material respect any term or condition of any related Contract (which term or
condition relates to payments under, or the enforcement of, such Contract). The
Servicer shall at its expense, timely and fully perform and comply with all
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Pool Receivables, and timely and fully comply with the
Credit and Collection Policy with regard to each Pool Receivable and the related
Contract (which term or condition relates to payments under, or the enforcement
of, such Contract).
(h)    Change in Business. The Servicer will not (i) make any material change in
the character of its business or (ii) make any change in any Credit and
Collection Policy that could reasonably be expected to have a Material Adverse
Effect, in the case of either (i) or (ii) above, without the prior written
consent of the Administrator and the Majority Purchaser Agents. The Servicer
shall not make any written change in any Credit and Collection Policy without
giving prior written notice thereof to the Administrator and each Purchaser
Agent.
(i)    Records. The Servicer will maintain and implement administrative and
operating procedures (including an ability to recreate records evidencing Pool
Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain all


729565239 15494375    IV-11

--------------------------------------------------------------------------------

Exhibit 10.7


documents, books, records, computer tapes and disks and other information
reasonably necessary or advisable for the collection of all Pool Receivables
(including records adequate to permit the daily identification of each Pool
Receivable and all Collections of and adjustments to each existing Pool
Receivable).
(j)    Change in Payment Instructions to Obligors. The Servicer shall not (and
shall not permit any Sub-Servicer to) add to, replace or terminate any of the
Lock-Box Accounts (or any related lock-box or post office box) listed in
Schedule II hereto or make any change in its instructions to the Obligors
regarding payments to be made to the Lock-Box Accounts (or any related lock-box
or post office box), unless the Administrator shall have received (x) prior
written notice of such addition, termination or change and (y) a signed and
acknowledged Lock-Box Agreement (or an amendment thereto) with respect to such
new Lock-Box Accounts (or any related lock-box or post office box).
(k)    Ownership Interest, Etc. The Servicer shall, at its expense, take all
action necessary or reasonably desirable to establish and maintain a valid and
enforceable undivided percentage ownership or security interest, to the extent
of the Purchased Interest, in the Pool Receivables, the Related Security and
Collections with respect thereto, and a first priority perfected security
interest in the Pool Assets, in each case free and clear of any Adverse Claim,
in favor of the Administrator (on behalf of the Secured Parties), including
taking such action to perfect, protect or more fully evidence the interest of
the Administrator (on behalf of the Secured Parties) as the Administrator may
reasonably request.
(l)    Further Assurances; Change in Name or Jurisdiction of Origination, etc.
The Servicer hereby authorizes and hereby agrees from time to time, at its own
expense, promptly to execute (if necessary) and deliver all further instruments
and documents, and to take all further actions, that may be necessary or
desirable, or that the Administrator may reasonably request, to perfect, protect
or more fully evidence the purchases or issuances made under this Agreement
and/or security interest granted pursuant to this Agreement or any other
Transaction Document, or to enable the Administrator (on behalf of the Secured
Parties) to exercise and enforce their respective rights and remedies under this
Agreement or any other Transaction Document. Without limiting the foregoing, the
Servicer hereby authorizes, and will, upon the request of the Administrator, at
the Servicer’s own expense, execute (if necessary) and file such financing or
continuation statements (including fixture filings and as extracted collateral
filings), or amendments thereto, and such other instruments and documents, that
may be necessary or desirable, or that the Administrator may reasonably request,
to perfect, protect or evidence any of the foregoing.
(i)    The Servicer authorizes the Administrator to file financing or
continuation statements, and amendments thereto and assignments thereof,
relating to the Receivables and the Related Security, the related Contracts and
the Collections with respect thereto and the other collateral subject to a lien
under any Transaction Document without the signature of the Servicer. A
photocopy or other reproduction of this Agreement shall be sufficient as a
financing statement where permitted by law.


729565239 15494375    IV-12

--------------------------------------------------------------------------------

Exhibit 10.7


(ii)    The Servicer shall at all times be organized under the laws of the State
of Delaware and shall not take any action to change its jurisdiction of
organization.
(iii)    The Servicer will not change its name, location, identity or corporate
structure unless (x) the Administrator and each Purchaser Agent shall have
received at least ten (10) days’ advance written notice of such change, (y) the
Servicer, at its own expense, shall have taken all action necessary or
appropriate to perfect or maintain the perfection of the lien under this
Agreement (including, without limitation, the filing of all financing statements
and the taking of such other action as the Administrator may request in
connection with such change or relocation), and (z) if requested by the
Administrator or any Purchaser Agent, the Servicer shall cause to be delivered
to the Administrator and each Purchaser Agent, an opinion, in form and substance
satisfactory to the Administrator and each such Purchaser Agent as to such UCC
perfection and priority matters as such Person may request at such time.
(m)    Anti-Money Laundering/International Trade Law Compliance. No Covered
Entity will become a Sanctioned Person. No Covered Entity, either in its own
right or through any third party, will (a) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (b) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(c) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (d) use the proceeds of any Purchase to fund any operations in, finance any
investments or activities in, or, make any payments to, a Sanctioned Country or
Sanctioned Person in violation of any Anti-Terrorism Law. The funds used to
repay Servicer’s obligations under this Agreement and each of the other
Transaction Documents will not be derived from any unlawful activity. Each
Covered Entity shall comply with all Anti-Terrorism Laws. Servicer shall
promptly notify the Administrator in writing upon the occurrence of a Reportable
Compliance Event.
(n)    Identifying of Records. The Servicer shall identify its master data
processing records relating to Pool Receivables and related Contracts with a
legend that indicates that the Pool Receivables have been pledged in accordance
with this Agreement.
(o)    Seller’s Tax Status. The Servicer shall not take or cause any action to
be taken that could result in the Seller (i) being treated other than as a
“disregarded entity” within the meaning of U.S. Treasury Regulation § 301.7701-3
for U.S. federal income tax purposes or (ii) becoming an association taxable as
a corporation or a publicly traded partnership taxable as a corporation for U.S.
federal income tax purposes.
(p)    Other Additional Information. The Servicer will provide to the
Administrator and each Purchaser Agent such information and documentation as may
reasonably be requested by the Administrator and each Purchaser Agent from time
to time for purpose of compliance by the Administrator and each Purchaser Agent
with applicable laws (including without limitation the USA Patriot Act and other
“know your custom” and anti-money laundering rules and regulations), and any
policy or procedure implemented by the Administrator and each Purchaser Agent to
comply therewith.


729565239 15494375    IV-13

--------------------------------------------------------------------------------

Exhibit 10.7


3.    Separate Existence. Each of the Seller and the Servicer hereby
acknowledges that the Purchasers, the Purchaser Agents and the Administrator are
entering into the transactions contemplated by this Agreement and the other
Transaction Documents in reliance upon the Seller’s identity as a legal entity
separate from ACI and its Affiliates. Therefore, from and after the date hereof,
each of the Seller and ACI shall take all steps specifically required by this
Agreement or reasonably required by the Administrator, any Purchaser Agent or
any Purchaser to continue the Seller’s identity as a separate legal entity and
to make it apparent to third Persons that the Seller is an entity with assets
and liabilities distinct from those of ACI and any other Person, and is not a
division of ACI, its Affiliates or any other Person. Without limiting the
generality of the foregoing and in addition to and consistent with the other
covenants set forth herein, each of the Seller and ACI shall take such actions
as shall be required in order that:
(a)    The Seller will be a limited liability company whose primary activities
are restricted in its LLC Agreement to: (i) purchasing or otherwise acquiring
from the Transferor, owning, holding, granting security interests or selling
interests in Pool Assets, (ii) entering into agreements for the selling and
servicing of the Receivables Pool, and (iii) conducting such other activities as
it deems necessary or appropriate to carry out its primary activities;
(b)    The Seller shall not engage in any business or activity except as set
forth in this Agreement nor incur any indebtedness or liability other than as
expressly permitted by the Transaction Documents;
(c)    (i) Not less than one member of the Seller’s board of directors (the
“Independent Director”) shall be a natural person (A) who is not, and has not
been at any time during the five (5) years preceding such person’s initial
appointment: (1) a direct, indirect or beneficial stockholder, equityholder,
officer, director (other than the Independent Director), employee, member,
manager, attorney, partner, affiliate, or supplier of Seller, ACI, Arch Sales,
any Originator, the Transferor or any of their respective Subsidiaries (the
“Arch Group”); provided, that indirect stock ownership of any member of the Arch
Group by any person through a mutual fund or similar diversified investment pool
shall not disqualify such person from being an Independent Director unless such
person maintains direct or indirect control of the investment decisions of such
mutual fund or similar diversified investment pool, (2) a customer of, supplier
to or other person who derives more than 1% of its purchases or revenues from
its activities with any member of the Arch Group; (3) a trustee, conservator or
receiver for any member of the Arch Group; (4) a person or other entity
controlling, controlled by or under common control with any such equity holder,
partner, member, manager, customer, supplier or other person; or (5) a member of
the immediate family of any such equityholder, director, officer, employee,
member, manager, partner, customer, supplier or other person and (B) (1) who has
(x) prior experience as an independent director for a corporation or an
independent manager of a limited liability company whose charter documents
required the unanimous consent of all independent director or independent
managers thereof before such corporation could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy and (y)
at least three years of employment experience with one or more entities that
provide, in the ordinary course of their respective businesses, advisory,
management or placement services to issuers of securitization or structured
finance instruments, agreements or securities and (2) is reasonably acceptable
to the


729565239 15494375    IV-14

--------------------------------------------------------------------------------

Exhibit 10.7


Administrator and each Purchaser Agent (such acceptability of any Independent
Director appointed after the date hereof must be evidenced in writing signed by
the Administrator and each Purchaser Agent). Under this clause (c), the term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise. (ii)
The operating agreement of the Seller shall provide that: (A) the Seller’s board
of managers or other governing body shall not approve, or take any other action
to cause the filing of, a voluntary bankruptcy petition with respect to the
Seller unless the Independent Director shall approve the taking of such action
in writing before the taking of such action, and (B) such provision and each
other provision requiring an Independent Director cannot be amended without the
prior written consent of the Independent Director.
(d)    The Independent Director shall not at any time serve as a trustee in
bankruptcy for the Seller, ACI, any Originator, the Transferor or any of their
respective Affiliates;
(e)    The Seller shall maintain its organizational documents in conformity with
this Agreement, such that it does not amend, restate, supplement or otherwise
modify its ability to comply with the terms and provisions of any of the
Transaction Documents, including, without limitation, clause (i) of Exhibit V;
(f)    The Seller shall conduct its affairs strictly in accordance with its
organizational documents and observe all necessary, appropriate and customary
company formalities, including, but not limited to, holding all regular and
special members’ and board of directors’ meetings appropriate to authorize all
limited liability company action, keeping separate and accurate minutes of its
meetings, passing all resolutions or consents necessary to authorize actions
taken or to be taken, and maintaining accurate and separate books, records and
accounts, including, but not limited to, payroll and intercompany transaction
accounts;
(g)    Any employee, consultant or agent of the Seller will be compensated from
the Seller’s funds for services provided to the Seller, and to the extent that
Seller shares the same officers or other employees as ACI (or any other
Affiliate thereof), the salaries and expenses relating to providing benefits to
such officers and other employees shall be fairly allocated among such entities,
and each such entity shall bear its fair share of the salary and benefit costs
associated with such common officers and employees. The Seller will not engage
any agents other than its attorneys, auditors and other professionals, and a
servicer and any other agent contemplated by the Transaction Documents for the
Receivables Pool, which servicer will be fully compensated for its services by
payment of the Servicing Fee, and a manager, which manager will be fully
compensated from the Seller’s funds;
(h)    The Seller will contract with the Servicer to perform for the Seller all
operations required on a daily basis to service the Receivables Pool. The Seller
will pay the Servicer the Servicing Fee pursuant hereto. The Seller will not
incur any indirect or overhead expenses for items shared with ACI (or any other
Affiliate thereof) that are not reflected in the Servicing Fee. To the extent,
if any, that the Seller (or any Affiliate thereof) shares items of expenses not
reflected in the Servicing Fee or the manager’s fee, such as legal, auditing and
other professional services, such expenses will be allocated to the extent
practical on the basis of actual use or the value of services


729565239 15494375    IV-15

--------------------------------------------------------------------------------

Exhibit 10.7


rendered, and otherwise on a basis reasonably related to the actual use or the
value of services rendered; it being understood that ACI shall pay all expenses
relating to the preparation, negotiation, execution and delivery of the
Transaction Documents, including legal, agency and other fees;
(i)    The Seller’s operating expenses will not be paid by ACI, the Transferor
or any Originator or any Affiliate thereof;
(j)    The Seller will have its own separate stationery;
(k)    The Seller’s books and records will be maintained separately from those
of ACI and any other Affiliate thereof and in a manner such that it will not be
difficult or costly to segregate, ascertain or otherwise identify the assets and
liabilities of Seller;
(l)    All financial statements of ACI or any Affiliate thereof that are
consolidated to include the Seller will disclose that (i) the Seller’s sole
business consists of the purchase or acceptance through capital contributions of
the Receivables and Related Rights from the Transferor and the subsequent
retransfer of or granting of a security interest in such Receivables and Related
Rights to certain purchasers party to this Agreement, (ii) the Seller is a
separate legal entity with its own separate creditors who will be entitled, upon
its liquidation, to be satisfied out of the Seller’s assets prior to any assets
or value in the Seller becoming available to the Seller’s equity holders and
(iii) the assets of the Seller are not available to pay creditors of ACI or any
other Affiliates of ACI or the Originators or the Transferor;
(m)    The Seller’s assets will be maintained in a manner that facilitates their
identification and segregation from those of ACI or any Affiliates thereof;
(n)    The Seller will strictly observe corporate formalities in its dealings
with ACI or any Affiliates thereof, and funds or other assets of the Seller will
not be commingled with those of ACI or any Affiliates thereof except as
permitted by this Agreement in connection with servicing the Pool Receivables.
The Seller shall not maintain joint bank accounts or other depository accounts
to which ACI or any Affiliate thereof (other than ACI in its capacity as the
Servicer) has independent access. The Seller is not named, and has not entered
into any agreement to be named, directly or indirectly, as a direct or
contingent beneficiary or loss payee on any insurance policy with respect to any
loss relating to the property of ACI or any Subsidiaries or other Affiliates
thereof. The Seller will pay to the appropriate Affiliate the marginal increase
or, in the absence of such increase, the market amount of its portion of the
premium payable with respect to any insurance policy that covers the Seller and
such Affiliate;
(o)    The Seller will maintain arm’s-length relationships with ACI (and any
Affiliates thereof). Any Person that renders or otherwise furnishes services to
the Seller will be compensated by the Seller at market rates for such services
it renders or otherwise furnishes to the Seller. Neither the Seller on the one
hand, nor ACI, on the other hand, will be or will hold itself out to be
responsible for the debts of the other or the decisions or actions respecting
the daily business and affairs of the other. The Seller and ACI will immediately
correct any known misrepresentation with respect to the foregoing, and they will
not operate or purport to operate as an integrated single economic unit with
respect to each other or in their dealing with any other entity;


729565239 15494375    IV-16

--------------------------------------------------------------------------------

Exhibit 10.7


(p)    The Seller shall have a separate area from ACI for its business (which
may be located at the same address as such entities) and to the extent that any
other such entity have offices in the same location, there shall be a fair and
appropriate allocation of overhead costs between them, and each shall bear its
fair share of such expenses; and
(q)    To the extent not already covered in paragraphs (a) through (o) above,
Seller shall comply and/or act in accordance with the provisions of Section 6.4
of the Sale and Contribution Agreement.
4.    Certain Post-Closing Requirements. As soon as practicable and in any event
not later than 120 days following the Closing Date, the Servicer shall (or shall
cause the Seller to) deliver to the Administrator favorable opinions, addressed
to the Administrator, each Purchaser Agent and each Purchaser, in form and
substance reasonably satisfactory to the Administrator, of external counsel for
the Seller, Originators, the Servicer and ACI, covering certain corporate and
UCC perfection matters relating to the Originators organized in Kentucky, West
Virginia and Virginia as well as certain UCC perfection matters with respect to
county-level filings made by each Originator.






729565239 15494375    IV-17

--------------------------------------------------------------------------------


Exhibit 10.7


EXHIBIT V
TERMINATION EVENTS
Each of the following shall be a “Termination Event”:
(a)    (i) the Seller, ACI, any Originator, the Transferor or the Servicer shall
fail to perform or observe any term, covenant or agreement under the Agreement
or any other Transaction Document, and, except as otherwise provided herein,
such failure, solely to the extent capable of cure, shall continue for 30 days,
(ii) the Seller or the Servicer shall fail to make when due any payment or
deposit to be made by it under the Agreement or any other Transaction Document
and such failure shall continue unremedied for one Business Day, or (iii) Arch
Sales shall resign as Servicer, and no successor Servicer reasonably
satisfactory to the Administrator shall have been appointed;
(b)    Arch Sales (or any Affiliate thereof) shall fail to transfer to any
successor Servicer when required any rights pursuant to the Agreement that Arch
Sales (or such Affiliate) then has as Servicer;
(c)    any representation or warranty made or deemed made by the Seller, ACI,
any Originator, the Transferor or the Servicer (or any of their respective
officers) under or in connection with the Agreement or any other Transaction
Document, or any information or report delivered by the Seller, ACI, any
Originator, the Transferor or the Servicer pursuant to the Agreement or any
other Transaction Document, shall prove to have been incorrect or untrue when
made or deemed made or delivered, and shall remain incorrect or untrue for 10
Business Days;
(d)    the Seller or the Servicer shall fail to deliver any Information Package
or Interim Report pursuant to the Agreement, and such failure shall remain
unremedied for two Business Days;
(e)    the Agreement or any purchase or reinvestment pursuant to the Agreement
shall for any reason: (i) cease to create, or the Purchased Interest shall for
any reason cease to be, a valid and enforceable perfected undivided percentage
ownership or security interest to the extent of the Purchased Interest in each
Pool Receivable, the Related Security and Collections with respect thereto, free
and clear of any Adverse Claim, or (ii) cease to create with respect to the Pool
Assets, or the interest of the Administrator with respect to such Pool Assets
shall cease to be, a valid and enforceable first priority perfected security
interest, free and clear of any Adverse Claim;
(f)    the Seller, ACI, the Transferor or any Originator shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Seller, ACI
the Transferor or any Originator seeking to adjudicate it as bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including the entry of an order for relief against, or the
appointment of


729565239 15494375    V-1

--------------------------------------------------------------------------------

Exhibit 10.7


a receiver, trustee, custodian or other similar official for, it or for any
substantial part of the property) shall occur, or the Seller, ACI and the
Transferor or any Originator shall take any corporate or organizational action
to authorize any of the actions set forth above in this paragraph;
(g)    (i) the (A) Default Ratio shall exceed 3% or (B) the Delinquency Ratio
shall exceed 6%, or (ii) the average for three consecutive calendar months of:
(A) the Default Ratio shall exceed 2%, (B) the Delinquency Ratio shall exceed 4%
or (C) the Dilution Ratio shall exceed 3%, or (iii) Days’ Sales Outstanding
shall exceed 48 days;
(h)    a Change in Control shall occur;
(i)    at any time (i) the sum of (A) the Aggregate Capital, plus the Adjusted
LC Participation Amount, plus (B) the Total Reserves exceeds (ii) the sum of (A)
the Net Receivables Pool Balance at such time, plus (B) the Purchasers’ Share of
the amount of Collections then on deposit in the Lock-Box Accounts (other than
amounts set aside therein representing Discount and fees), and such circumstance
shall not have been cured within two Business Days;
(j)    (i) ACI or any of its Subsidiaries shall fail to pay any principal of or
premium or interest under (x) any Credit Agreement or (y) on any of its other
Debt that is outstanding in a principal amount of at least $35,000,000 in the
aggregate when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement,
mortgage, indenture or instrument relating to such Debt (whether or not such
failure shall have been waived under the related agreement), (ii) any other
event shall occur or condition shall exist under any Credit Agreement or any
agreement, mortgage, indenture or instrument relating to any such other Debt and
shall continue after the applicable grace period, if any, specified in any
Credit Agreement or such agreement, mortgage, indenture or instrument (whether
or not such failure shall have been waived under the related agreement), if the
effect of such event or condition is to give the applicable debtholders the
right (whether acted upon or not) to accelerate the maturity of any Credit
Agreement or such other Debt, or (iii)  any Credit Agreement or any such other
Debt shall be declared to be due and payable, or required to be prepaid (other
than by a regularly scheduled required prepayment), redeemed, purchased or
defeased, or an offer to repay, redeem, purchase or defease any Credit Agreement
or such other Debt shall be required to be made, in each case before the stated
maturity thereof;
(k)    (i) ACI shall fail to perform any of its obligations under the
Performance Guaranty or (ii) any Originator shall fail to perform any of its
obligations under the Originator Performance Guaranty;
(l)    (i) a contribution failure shall occur with respect to any Benefit Plan
sufficient to give rise to a lien on any of the assets of Seller, any
Originator, the Transferor, ACI or any ERISA Affiliate under Section 303(k) of
ERISA and such failure is not cured and any related lien released within 10 days
or (ii) either the Internal Revenue Service or the Pension Benefit Guaranty
Corporation shall have filed one or more notices of lien asserting a claim or
claims pursuant to the Internal Revenue Code, or ERISA, as applicable, against
the assets of (a) the Seller or (b) the


729565239 15494375    V-2

--------------------------------------------------------------------------------

Exhibit 10.7


Servicer, the Transferor, any Originator, ACI or any ERISA Affiliate (other than
the Seller) in an amount in excess of $250,000 and such lien is not released
within 10 days;
(m)    the Seller or ACI shall fail to (x) provide the Administrator and each
Purchaser Agent with at least ten days’ prior written notice of any replacement
or appointment of any director that is to serve as an Independent Director on
the Seller’s board of directors or (y) obtain the prior written consent of the
Administrator and each Purchaser Agent for any replacement or appointment of any
director that is to serve as an Independent Director on the Seller’s board of
directors and, in either case, such failure shall continue for ten days;
(n)    any Letter of Credit is drawn upon and, unless as a result of the LC
Bank’s failure to provide the notice required by Section 1.14(b), not fully
reimbursed pursuant to Section 1.14 (including, if applicable, with the proceeds
of any funding by any Purchaser) within two Business Days from the date of such
draw;
(o)    an order of the Bankruptcy Court shall be entered in any of the Chapter
11 Cases staying, reversing, vacating, amending, supplementing or otherwise
modifying the Confirmation Order or any member of the Arch Group shall apply for
authority to do so, in each case without the prior written consent of the
Administrator and the Majority Purchaser Agents;
(p)    a member of the Arch Group shall file a pleading seeking or consenting to
the matters described in clause (o) above;
(q)    the filing by any member of the Arch Group of any motion or proceeding
that could reasonably be expected to result in material impairment of the
Administrator’s or any Secured Party’s rights under the Transaction Documents;
or a final determination by the Bankruptcy Court (or any court of competent
jurisdiction) with respect to any motion or proceeding brought by any other
party that results in any material impairment of the Administrator’s or any
Secured Party’s rights under the Transaction Documents; or
(r)    the existence of any Adverse Claim on any Pool Assets.


SECTION 13.    


729565239 15494375    V-3

--------------------------------------------------------------------------------


Exhibit 10.7


SCHEDULE I
CREDIT AND COLLECTION POLICY


[Attached]


729565239 15494375    Schedule I-1

--------------------------------------------------------------------------------


Exhibit 10.7


SCHEDULE II
LOCK-BOX BANK, BLOCKED ACCOUNT AND LOCK-BOX ACCOUNT


Lock-Box Bank                Blocked Account    Lock-Box Account
PNC Bank, National Association        1019291244        642545






729565239 15494375    Schedule II-1

--------------------------------------------------------------------------------


Exhibit 10.7


SCHEDULE III
ACTIONS AND PROCEEDINGS


[NONE]



729565239 15494375    Schedule III

--------------------------------------------------------------------------------


Exhibit 10.7


SCHEDULE IV


GROUP COMMITMENTS
Purchaser Group
 
 
 
Name
Capacity
Commitment
Group Commitment
PNC Purchaser Group
Purchaser Group
N/A
$120,000,000
 
PNC
Related Committed Purchaser
$120,000,000
 
 
PNC
LC Participant
$120,000,000
 
 
PNC
Purchaser Agent
N/A
 
 
PNC
LC Bank
N/A
 
Regions Purchaser Group
Purchaser Group
N/A
$40,000,000
 
Regions
Related Committed Purchaser
$40,000,000
 
 
Regions
LC Participant
$40,000,000
 
 
Regions
Purchaser Agent
N/A
 







729565239 15494375    Schedule III

--------------------------------------------------------------------------------


Exhibit 10.7


ANNEX A
to Receivables Purchase Agreement
FORM OF INFORMATION PACKAGE
[Attached]






729565239 15494375    Annex A-1

--------------------------------------------------------------------------------


Exhibit 10.7


ANNEX B-1
to Receivables Purchase Agreement
FORM OF PURCHASE NOTICE


____________________, [201_____]
PNC Bank, National Association
300 Fifth Avenue
11th Floor
Pittsburgh, PA 15222
[Each other Purchaser Agent]


Ladies and Gentlemen:
Reference is hereby made to the Third Amended and Restated Receivables Purchase
Agreement, dated as of October 5, 2016 (as heretofore amended, restated,
supplemented or otherwise modified, the “Receivables Purchase Agreement”), among
Arch Receivable Company, LLC, (“Seller”), Arch Coal Sales Company, Inc., as
Servicer, the various Conduit Purchasers, Related Committed Purchasers, LC
Participants and Purchaser Agents from time to time parties thereto and PNC
Bank, National Association (“PNC”, as administrator (in such capacity,
the “Administrator”) and as the issuer of letters of credit thereunder (in such
capacity, the “LC Bank”). Capitalized terms used in this Purchase Notice and not
otherwise defined herein shall have the meanings assigned thereto in the
Receivables Purchase Agreement.
This letter constitutes a Purchase Notice pursuant to Section 1.2(a) of the
Receivables Purchase Agreement. Seller desires to sell an undivided percentage
interest in a pool of receivables on ____________________, [201_____], for a
purchase price of $____________________ (of which $_______ will be funded by PNC
and $_________ will be funded by Regions). Subsequent to this Purchase, the
Aggregate Capital will be $____________________.
Seller hereby represents and warrants as of the date hereof, and as of the date
of such purchase, as follows:
(i) the representations and warranties contained in Exhibit III of the
Receivables Purchase Agreement are correct in all material respects on and as of
such dates as though made on and as of such dates and shall be deemed to have
been made on such dates (except for representations and warranties that apply
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date);
(ii) no Termination Event or Unmatured Termination Event has occurred and is
continuing, or would result from such purchase;


729565239 15494375    Annex B-2-1

--------------------------------------------------------------------------------

Exhibit 10.7


(iii) after giving effect to the purchase proposed hereby, the sum of the
Aggregate Capital plus the LC Participation Amount shall not exceed the Purchase
Limit, and the Purchased Interest shall not exceed 100%; and
(iv) the Facility Termination Date shall not have occurred.


729565239 15494375    Annex B-2-2

--------------------------------------------------------------------------------

Exhibit 10.7


IN WITNESS WHEREOF, the undersigned has caused this Purchase Notice to be
executed by its duly authorized officer as of the date first above written.
ARCH RECEIVABLE COMPANY, LLC


By:    
Name:
Title:


729565239 15494375    Annex B-2-3

--------------------------------------------------------------------------------


Exhibit 10.7


ANNEX B-2
to Receivables Purchase Agreement
FORM OF ISSUANCE NOTICE


____________________, [201_____]
PNC Bank, National Association
300 Fifth Avenue
11th Floor
Pittsburgh, PA 15222
[Each other Purchaser Agent]


Ladies and Gentlemen:
Reference is hereby made to the Third Amended and Restated Receivables Purchase
Agreement, dated as of October 5, 2016 (as heretofore amended, restated,
supplemented or otherwise modified, the “Receivables Purchase Agreement”), among
Arch Receivable Company, LLC, (“Seller”), Arch Coal Sales Company, Inc., as
Servicer, the various Conduit Purchasers, Related Committed Purchasers, LC
Participants and Purchaser Agents from time to time parties thereto and PNC
Bank, National Association (“PNC”, as administrator (in such capacity,
the “Administrator”) and as the issuer of letters of credit thereunder (in such
capacity, the “LC Bank”). Capitalized terms used in this Issuance Notice and not
otherwise defined herein shall have the meanings assigned thereto in the
Receivables Purchase Agreement.
This letter constitutes a notice pursuant to Section 1.12(a) of the Receivables
Purchase Agreement. Seller desires that LC Bank issue a Letter of Credit with a
face amount of $_____. Subsequent to this issuance, the LC Participation Amount
will be $_______ [and the Aggregate Capital will be $_____].
Seller hereby represents and warrants as of the date hereof, and as of the date
of such issuance, as follows:
(i) the representations and warranties contained in Exhibit III of the
Receivables Purchase Agreement are correct in all material respects on and as of
such dates as though made on and as of such dates and shall be deemed to have
been made on such dates (except for representations and warranties that apply
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date);
(ii) no Termination Event or Unmatured Termination Event has occurred and is
continuing, or would result from such issuance;


729565239 15494375    Annex B-2-1

--------------------------------------------------------------------------------

Exhibit 10.7


(iii) after giving effect to the issuance proposed hereby, the sum of the
Aggregate Capital plus the LC Participation Amount shall not exceed the Purchase
Limit, and the Purchased Interest shall not exceed 100%; and
(iv) the Facility Termination Date shall not have occurred.


729565239 15494375    Annex B-2-2

--------------------------------------------------------------------------------

Exhibit 10.7


IN WITNESS WHEREOF, the undersigned has caused this Issuance Notice to be
executed by its duly authorized officer as of the date first above written.
ARCH RECEIVABLE COMPANY, LLC


By:    
Name:
Title:








729565239 15494375    Annex B-2-3

--------------------------------------------------------------------------------


Exhibit 10.7


ANNEX C
to Receivables Purchase Agreement
FORM OF PAYDOWN NOTICE


____________________, 200_____
PNC Bank, National Association
300 Fifth Avenue
11th Floor
Pittsburgh, PA 15222

[Each other Purchaser Agent]
Ladies and Gentlemen:
Reference is hereby made to the Third Amended and Restated Receivables Purchase
Agreement, dated as of October 5, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Receivables Purchase Agreement”),
among Arch Receivable Company, LLC, as Seller, Arch Coal Sales Company, Inc., as
Servicer, the various Conduit Purchasers, Related Committed Purchasers, LC
Participants and Purchaser Agents from time to time parties thereto and PNC
Bank, National Association (“PNC”), as Administrator and as the LC Bank.
Capitalized terms used in this paydown notice and not otherwise defined herein
shall have the meanings assigned thereto in the Receivables Purchase Agreement.
This letter constitutes a Paydown Notice pursuant to Section 1.4(f)(i) of the
Receivables Purchase Agreement. The Seller desires to reduce the Aggregate
Capital on ________________________, _____ by the application of
$____________________ (of which $________ will reduce Capital funded by the PNC
Purchaser Group and $_________ will reduce Capital funded by the Regions
Purchaser Group) in cash to pay Aggregate Capital and Aggregate Discount to
accrue (until such cash can be used to pay commercial paper notes) with respect
to such Aggregate Capital, together with all costs related to such reduction of
Aggregate Capital. Subsequent to this paydown, the Aggregate Capital will be
$________________.


729565239 15494375    Annex C-1

--------------------------------------------------------------------------------

Exhibit 10.7




IN WITNESS WHEREOF, the undersigned has caused this paydown notice to be
executed by its duly authorized officer as of the date first above written.
ARCH RECEIVABLE COMPANY, LLC


By:    
Name:
Title:






729565239 15494375    Annex C-2

--------------------------------------------------------------------------------


Exhibit 10.7


ANNEX D
to Receivables Purchase Agreement
FORM OF COMPLIANCE CERTIFICATE
To:    PNC Bank, National Association, as Administrator
[Each Purchaser Agent]
This Compliance Certificate is furnished pursuant to that certain Third Amended
and Restated Receivables Purchase Agreement, dated as of October 5, 2016 by and
among Arch Receivable Company, LLC (“Seller”), Arch Coal Sales Company, Inc.
(the “Servicer”), the various Conduit Purchasers, Related Committed Purchasers,
LC Participants and Purchaser Agents from time to time parties thereto and PNC
Bank, National Association (the “Administrator”) and as the LC Bank (as amended,
restated, supplemented or otherwise modified from time to time, the
“Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to them in the Agreement.
THE UNDERSIGNED, SOLELY IN [HIS] [HER] CAPACITY AS ___________ OF SELLER, HEREBY
CERTIFIES ON BEHALF OF SELLER THAT:
1.    I am the duly elected ____________________ of Seller.
2.    I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
condition of Seller during the accounting period covered by the attached
financial statements.
3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Termination Event or an Unmatured Termination Event, as each such term is
defined under the Agreement, during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth in paragraph 5 below.
4.    Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Seller has taken, is taking, or proposes to take
with respect to each such condition or event:


729565239 15494375    Annex D-1

--------------------------------------------------------------------------------

Exhibit 10.7


The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this _____ day of
____________________, 20___.
ARCH RECEIVABLE COMPANY, LLC
By:    
Name:    
Title:    








729565239 15494375    Annex D-2

--------------------------------------------------------------------------------


Exhibit 10.7


ANNEX E
to Receivables Purchase Agreement
FORM OF LETTER OF CREDIT APPLICATION


[Attached]


729565239 15494375    Annex E-1

--------------------------------------------------------------------------------


Exhibit 10.7


ANNEX F
to Receivables Purchase Agreement


FORM OF ASSUMPTION AGREEMENT

Dated as of [__________ __, 20__]
THIS ASSUMPTION AGREEMENT (this “AGREEMENT”), dated as of [______ __, ____], is
among ARCH RECEIVABLE COMPANY, LLC (the “Seller”), [________], as purchaser (the
“[_____] Conduit Purchaser”), [________], as the related committed purchaser
(the “[______] Related Committed Purchaser”), [________], as related lc
participant (the “[_____] LC Participant” and together with the Conduit
Purchaser and the Related Committed Purchaser, the “[_____] Purchasers”), and
[________], as agent for the [_____] Purchasers (the “[______] Purchaser Agent”
and together with the [_____] Purchasers, the “[_______] Purchaser Group”).
BACKGROUND
The Seller and various others are parties to that certain Third Amended and
Restated Receivables Purchase Agreement dated as of October 5, 2016 (as amended,
restated, supplemented or otherwise modified through the date hereof, the
“Receivables Purchase Agreement”). Capitalized terms used and not otherwise
defined herein have the respective meaning assigned to such terms in the
Receivables Purchase Agreement.    
NOW, THEREFORE, the parties hereto hereby agree as follows:
SECTION 1. This letter constitutes an Assumption Agreement pursuant to Section
1.2(f) of the Receivables Purchase Agreement. The Seller desires [the [_____]
Purchasers] [the [______] Related Committed Purchaser] [the [______] related LC
Participant] to [become Purchasers under] [increase its existing Commitment
under] the Receivables Purchase Agreement and upon the terms and subject to the
conditions set forth in the Receivables Purchase Agreement, the [________]
Purchasers agree to [become Purchasers thereunder] [increase its Commitment in
an amount equal to the amount set forth as the “Commitment” under the signature
of such [______] Related Committed Purchaser hereto] [increase its Commitment in
an amount equal to the amount set forth as the “Commitment” under the signature
of such [______] related LC Participant hereto].
Seller hereby represents and warrants to the [________] Purchasers as of the
date hereof, as follows:
(i) the representations and warranties of the Seller contained in Exhibit III of
the Receivables Purchase Agreement are true and correct in all material respects
on and as the date of such purchase or reinvestment as though made on and as of
such date (except for representations and warranties which apply as to an
earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date);


729565239 15494375    Annex F-1

--------------------------------------------------------------------------------

Exhibit 10.7


(ii) no event has occurred and is continuing, or would result from such purchase
or reinvestment, that constitutes a Termination Event or an Unmatured
Termination Event; and
(iii) the Facility Termination Date has not occurred.
SECTION 2. Upon execution and delivery of this Agreement by the Seller and each
member of the [______] Purchaser Group, satisfaction of the other conditions to
assignment specified in Section 1.2(e) of the Receivables Purchase Agreement
(including the written consent of the Administrator and each Purchaser Agent)
and receipt by the Administrator and Seller of counterparts of this Agreement
(whether by facsimile or otherwise) executed by each of the parties hereto, [the
[_____] Purchasers shall become a party to, and have the rights and obligations
of Purchasers under, the Receivables Purchase Agreement][the [______] Related
Committed Purchaser shall increase its Commitment in the amount set forth as the
“Commitment” under the signature of the [______] Related Committed Purchaser
hereto][the [______] related LC Participant shall increase its Commitment in the
amount set forth as the “Commitment” under the signature of the [______] related
LC Participant hereto].
SECTION 3. Each party hereto hereby covenants and agrees that it will not
institute against, or join any other Person in instituting against, any Conduit
Purchaser, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding, or other proceeding under any federal or state
bankruptcy or similar law, for one year and one day after the latest maturing
Note issued by such Conduit Purchaser is paid in full. The covenant contained in
this paragraph shall survive any termination of the Receivables Purchase
Agreement.
SECTION 4. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH
PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK) EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF A SECURITY
INTEREST OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK. This
Agreement may not be amended, supplemented or waived except pursuant to a
writing signed by the party to be charged. This Agreement may be executed in
counterparts, and by the different parties on different counterparts, each of
which shall constitute an original, but all together shall constitute one and
the same agreement.
(continued on following page)


729565239 15494375    Annex F-2

--------------------------------------------------------------------------------

Exhibit 10.7


IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.


[___________], as a Conduit Purchaser
By:    ______________________
Name Printed:
Title:


[Address]


[___________], as a Related Committed Purchaser
By:    ________________________
Name Printed:
Title:


[Address]
[Commitment]


[___________], as a related LC Participant
By:    _______________________
Name Printed:
Title:


[Address]
[Commitment]


[_____________], as Purchaser Agent for [_________]
By:    __________________________
Name Printed:
Title:


[Address]    


729565239 15494375    Annex F-3

--------------------------------------------------------------------------------

Exhibit 10.7


ARCH RECEIVABLE COMPANY, LLC, as Seller
By:____________________________
Name Printed:____________________
Title:___________________________




Consented and Agreed:
PNC BANK, NATIONAL ASSOCIATION, as Administrator
By:____________________________
Name Printed:__________________
Title:___________________________


Address:    PNC Bank, National Association
300 Fifth Avenue
11th Floor
Pittsburgh, Pennsylvania 15222




PNC BANK, NATIONAL ASSOCIATION, as LC Bank
By:____________________________
Name Printed:___________________
Title:___________________________


Address:    PNC Bank, National Association
300 Fifth Avenue
11th Floor
Pittsburgh, Pennsylvania 15222




729565239 15494375    Annex F-4

--------------------------------------------------------------------------------

Exhibit 10.7


[THE PURCHASER AGENTS]


By:___________________________
Name Printed:
Title:


[Address]




729565239 15494375    Annex F-5

--------------------------------------------------------------------------------


Exhibit 10.7


ANNEX G
to Receivables Purchase Agreement


FORM OF TRANSFER SUPPLEMENT


Dated as of [_______ __, 20__]


Section 1.
Commitment assigned:    $_________
Assignor’s remaining Commitment:    $_________
Capital allocable to Commitment assigned:    $_________
Assignor’s remaining Capital:    $_________
Discount (if any) allocable to
Capital assigned:    $_________
Discount(if any) allocable to Assignor’s
remaining Capital:    $_________


Section 2.
Effective Date of this Transfer Supplement: [__________]


Upon execution and delivery of this Transfer Supplement by transferee and
transferor and the satisfaction of the other conditions to assignment specified
in Section 5.3(c) of the Receivables Purchase Agreement (as defined below), from
and after the effective date specified above, the transferee shall become a
party to, and have the rights and obligations of a Related Committed Purchaser
under, the Third Amended and Restated Receivables Purchase Agreement, dated as
of October 5, 2016 (as amended, restated, supplemented or otherwise modified
through the date hereof, the “Receivables Purchase Agreement”), among Arch
Receivable Company, LLC, as Seller, Arch Coal Sales Company, Inc., as initial
Servicer, the various Conduit Purchasers, Related Committed Purchasers,
Purchaser Agents and LC Participants from time to time parties thereto and PNC
Bank, National Association, as Administrator and as LC Bank.


729565239 15494375    Annex G-1

--------------------------------------------------------------------------------





ASSIGNOR:    [_________], as a Related Committed Purchaser




By:______________________
Name:
Title:     




ASSIGNEE:    [_________], as a Purchasing Related Committed Purchaser


By:___________________
Name:
Title:
    
[Address]




Accepted as of date first above
written:




[___________], as Purchaser Agent for
the [______] Purchaser Group




By:_________________________     
Name:     
Title:     




729565239 15494375    Annex G-2

--------------------------------------------------------------------------------


Exhibit 10.7


ANNEX H-1
to Receivables Purchase Agreement
FORM OF WEEKLY REPORT


[Attached]


729565239 15494375    Annex H-1-1

--------------------------------------------------------------------------------


Exhibit 10.7


ANNEX H-2
to Receivables Purchase Agreement
FORM OF DAILY REPORT


[Attached]










729565239 15494375    Annex H-2-1

--------------------------------------------------------------------------------


Exhibit 10.7


ANNEX I
to Receivables Purchase Agreement
[Reserved]




729565239 15494375    Annex I-1

--------------------------------------------------------------------------------


Exhibit 10.7


ANNEX J
to Receivables Purchase Agreement
FORM OF CASH FLOW FORECAST


[Attached]






729566654 15494375
 
 


